          Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 1 of 26




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


    MIKHAIL FRIDMAN, PETR AVEN, and
    GERMAN KHAN,

                         Plaintiffs,

    v.                                                      Civil Action No. 17-2041-RJL

    BEAN LLC a/k/a FUSION GPS, and GLENN
    SIMPSON,

                         Defendants.


         MOTION BY NONPARTY RICHARD BURT TO MODIFY SUBPOENA FOR
             DEPOSITION TESTIMONY OR FOR A PROTECTIVE ORDER

         Nonparty Richard Burt, by and through undersigned counsel, moves under Federal Rule of

Civil Procedure 45(d)(3)(A) to modify a subpoena for deposition testimony served by Bean LLC

and Glenn Simpson (collectively, “Defendants”) in connection with this action, and under Federal

Rule of Civil Procedure 26(c)(1) for a protective order. To be clear, Ambassador Burt does not

object to sitting for a deposition generally. Ambassador Burt seeks only to limit the scope of his

deposition testimony to match the scope of his agreed-on document production. Matters outside

the bounds of the document production are not relevant to this action and are not proportional to

the needs of the case, especially given that Ambassador Burt is a nonparty. For these reasons, and

for the reasons set forth in the attached memorandum of points and authorities, Ambassador Burt

respectfully requests that the Court grant his motion to modify the subpoena for deposition

testimony or for a protective order.1




1
       Ambassador Burt also moves to stay his deposition, currently scheduled for November 6,
2020, pending resolution of this Motion.
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 2 of 26




       Pursuant to Local Rule 7(m), counsel for Ambassador Burt has conferred with counsel for

Defendants, who stated that Defendants oppose the relief requested in this motion.



 Dated: October 23, 2020                         Respectfully submitted,

                                                 /s/ Margaret E. Krawiec
                                                 Margaret E. Krawiec (DC Bar No. 490066)
                                                 Michael A. McIntosh (DC Bar No. 1012439)
                                                 SKADDEN, ARPS, SLATE, MEAGHER
                                                     & FLOM LLP
                                                 1440 New York Avenue NW
                                                 Washington, DC 20005
                                                 T: (202) 371-7303
                                                 F: (202) 661-9123
                                                 margaret.krawiec@skadden.com
                                                 michael.mcintosh@skadden,com

                                                 Attorneys for Richard Burt




                                               2
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 3 of 26




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Motion to Modify Subpoena for Deposition Testimony

or for a Protective Order was filed electronically by the Clerk of Court on October 23, 2020, using

the CM/ECF system, which will send notification of such filing to all counsel of record.



                                                                    /s/ Margaret E. Krawiec
                                                                    Margaret E. Krawiec




                                                3
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 4 of 26




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


MIKHAIL FRIDMAN, PETR AVEN, AND
GERMAN KHAN,

                    Plaintiffs,

v.                                              Civil Action No. 17-2041-RJL

BEAN LLC a/k/a FUSION GPS, and GLENN
SIMPSON,

                    Defendants.




                MEMORANDUM OF POINTS AND AUTHORITIES
       IN SUPPORT OF MOTION BY NONPARTY RICHARD BURT TO MODIFY
     SUBPOENA FOR DEPOSITION TESTIMONY OR FOR A PROTECTIVE ORDER
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 5 of 26




                                        INTRODUCTION

       Defendants seek to force nonparty Richard Burt—a former U.S. Ambassador to Germany

and current managing partner of a strategic advisory firm—to prepare and sit for a deposition

covering virtually every aspect of his relationship with Plaintiffs and Alfa over the past three

decades. Ambassador Burt already has agreed to produce documents and provide testimony

related to the truth or falsity of the statements in Company Intelligence Report 112 (“CIR 112”)

that Plaintiffs claim are defamatory. But Defendants refuse to limit Ambassador Burt’s deposition

testimony consistent with the scope of his document production. Instead, Defendants seek to use

Ambassador Burt’s deposition as a means to probe for information bearing not the faintest

connection to this litigation. The Court should reject these efforts and preclude Defendants from

examining Ambassador Burt about matters that exceed the scope of his agreed-on document

production.

       First, the Court should modify the deposition subpoena or grant Ambassador Burt a

protective order because the topics outside the scope of his document production call for

information that is not relevant to this action. As the record makes clear, Plaintiffs’ defamation

claims arise out of statements in CIR 112 and, with one exception not relevant here, are based on

accusations of misconduct allegedly perpetrated in 2016. Ambassador Burt has agreed to provide

testimony concerning the truth or falsity of those statements. Despite that agreement and the

temporally limited nature of Plaintiffs’ defamation claims, Defendants insist that Ambassador Burt

prepare and sit for a deposition covering events that occurred as long as thirty years ago and have

no connection to the truth or falsity of CIR 112—or, indeed, to anything at issue in this litigation.

The Court should enforce well-worn relevance limitations on deposition testimony and preclude




                                                 1
         Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 6 of 26




Defendants from straying far afield from questions reasonably related to the claims and defenses

in this action.

        Second, even if the additional deposition topics are relevant (and they are not), the Court

still should modify the subpoena or issue a protective order because the scope of the testimony that

Defendants seek would unduly burden Ambassador Burt.               The additional topics—which,

significantly, are posed to a nonparty—seek a vast amount of information stretching back thirty

years and concerning the entire history of Ambassador Burt’s relationship with and knowledge of

Plaintiffs and Alfa. And the minuscule—indeed, nonexistent—probative value of the information

sought cannot come close to outweighing the huge burden that would be imposed on Ambassador

Burt, a nonparty to the litigation. What is more, Defendants can obtain most or all of the

information that they are seeking from Plaintiffs, who are parties to the litigation and whose

depositions have been noticed for dates in November 2020, obviating the need to burden a nonparty

with expansive and intrusive questioning. Defendants’ attempts to obtain information untethered

from the claims or defenses in this action is an impermissible fishing expedition intended for

purposes other than litigating this case.

        For all these reasons and as explained further below, the Court should modify the

deposition subpoena to Ambassador Burt or grant him a protective order to preclude inquiry into

matters outside the scope of his document production.1




1
       Ambassador Burt also respectfully requests that the Court stay his deposition, currently
scheduled for November 6, 2020, pending resolution of this Motion.

                                                 2
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 7 of 26




                                       BACKGROUND

A.     Ambassador Burt’s Relationship with Plaintiffs

       Ambassador Burt currently serves as Managing Partner at McLarty Associates, a strategic

advisory firm in Washington, DC. His relationship with Plaintiffs began in the late 1990s or early

2000s, when he became an advisor to Alfa. Since that time, Ambassador Burt has consulted for

Alfa on Western governance and developing ties in the United States and Europe, fostering a close

working relationship with Mr. Aven and Mr. Fridman in the process. This advisory work has

involved helping Alfa adapt to U.S. business practices and introducing Alfa to business contacts

in the United States. Ambassador Burt more recently became affiliated with LetterOne, first

serving as an advisor to the Board of Directors starting approximately five years ago and then

joining the Board of Directors in July 2017 as a non-executive director.

B.     Service of Subpoena on Ambassador Burt and Initial Negotiations

       On November 6, 2019, Defendants obtained a subpoena for documents and deposition

testimony to Ambassador Burt. (Ex. A, Subpoena to Richard Burt (Nov. 6, 2019).) The subpoena

required Ambassador Burt to produce responsive documents by December 6, 2019 and to sit for a

deposition on January 15, 2020. (Id.) Counsel for Ambassador Burt subsequently agreed to accept

service of the subpoena and to waive any procedural objections. (Ex. B, Email from Margaret E.

Krawiec to Joshua A. Levy at 2 (Nov. 18, 2019).)

       This original subpoena—which included eleven document requests and did not delineate

the scope of the requested deposition testimony—was incredibly broad in scope. It requested

nearly three decades’ worth of documents, directing Ambassador Burt to produce information from

January 1, 1990 through the present. (Ex. A, Instruction No. 2.) The substantive scope of the

document requests was similarly vast. To take two examples, the subpoena directed Ambassador



                                                3
         Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 8 of 26




Burt to produce “[a]ll communications between” himself and Plaintiffs, Alfa, or “anyone acting

on their behalf or suspected by [him] of acting on their behalf,” along with “all documents

concerning” Plaintiffs, Alfa, or “anyone acting on their behalf or suspected by [him] of acting on

their behalf.” (Id., Request Nos. 1–2 (emphasis added).) Notably, moreover, the requests

incorporated a definition of “Alfa” that purported to be non-exclusive and included at least thirty-

six separate entities and their subsidiaries. (Id., Definition No. 1.) Particularly in light of the

expansive thirty-year time period, the capaciousness of the requests, and Ambassador Burt’s long-

standing relationships with Plaintiffs, compliance with the subpoena as written would have been

unduly burdensome and involved the production of a huge volume of information not remotely

relevant to this action.

        Following a phone conversation during which counsel for Ambassador Burt relayed

concerns about the breadth of the subpoena, Defendants served Ambassador Burt with a

“modified” set of document requests. (Ex. C, Email from Joshua A. Levy to Margaret E. Krawiec

at 1 (Dec. 5, 2019).) The modified subpoena carried a new production deadline of January 31,

2020. (Ex. D, Modified Subpoena to Richard Burt.) Although Defendants claimed that the

modified subpoena would “lessen[] any burden on” Ambassador Burt, it in fact did the opposite.

(Ex. C at 1.) The modified subpoena—which included eleven requests and a total of nine separate

subparts—broadened the topics from the original subpoena and injected an array of new persons,

issues, and events with no connection to this litigation.

        Explaining that “compliance with the Subpoena would impose an undue burden on” him,

particularly as a nonparty to the litigation, Ambassador Burt served Defendants with his responses

and objections on December 13, 2019. (Ex. E, Responses and Objections at 1 (Dec. 13, 2019).)

Ambassador Burt noted that the subpoena “seeks discovery that is not relevant to the litigation or



                                                  4
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 9 of 26




proportional, that can be obtained from the parties to the litigation or other sources, that is

cumulative, and that is privileged.” (Id.) He emphasized that “a significant number of the

enumerated requests are entirely divorced from the alleged defamatory statements contained in

[CIR 112]” and that the subpoena “seeks documents related to individuals, issues, and events that

have nothing to do with the litigation.” (Id.) While Ambassador Burt stated that he would “not

comply with the Subpoena as currently drafted,” he stressed that he “hope[d] to work with

[Defendants] to narrow the scope of the Subpoena to address” his concerns and that he was

“hopeful that court intervention can be avoided.” (Id. at 2.)

       On January 9, 2020, nearly a month after Ambassador Burt served his responses and

objections, counsel for Defendants confirmed that Defendants “agree[d] to hold in abeyance the

dates for testimony and production.” (Ex. F, Email from Joshua A. Levy to Margaret E. Krawiec

at 1 (Jan. 9, 2020).) Counsel for Defendants further stated that he would “get back to [counsel for

Ambassador Burt] with proposed dates and times to discuss the subpoena and the rescheduling of

production deadlines and the deposition.” (Id.) Ambassador Burt heard nothing further for almost

six months. Then, on July 6, 2020, counsel for Defendants emailed counsel for Ambassador Burt

to arrange a call to “discuss the subpoena for documents” and to “schedule [Ambassador Burt’s]

deposition.” (Ex. G, Email from Joshua A. Levy to Margaret E. Krawiec at 1 (July 6, 2020).)

C.     Agreement on Document Production

       Following Defendants’ re-initiation of the meet-and-confer process, Ambassador Burt and

Defendants were able to work together to reach an agreement on the scope of Ambassador Burt’s

document production pursuant to the subpoena. They agreed that Ambassador Burt would

discharge his obligations under the subpoena by producing two categories of documents:

(i) “documents dated from January 1, 2016 through October 3, 2017 that relate to the truth or



                                                 5
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 10 of 26




falsity of the allegedly defamatory statements in CIR 112”; and (ii) “documents from June 1, 2015

through January 20, 2017 that reflect, describe, and/or relate to communications with, and/or

attempts to establish a line of communication with, the Trump Campaign or Trump Transition,

and that mention/refer/relate to Plaintiffs, AO Alfa-Bank, ABH Holdings S.A., LetterOne

Investment Holdings S.A., and/or LetterOne Holdings S.A.” (Ex. H, Email from Margaret E.

Krawiec to Joshua A. Levy at 1 (Sept. 28, 2020); see also Ex. I, Email from Joshua A. Levy to

Margaret E. Krawiec at 1 (Sept. 30, 2020) (noting Defendants’ agreement to the proposal).)

Defendants and Ambassador Burt agreed to a production deadline of November 30, 2020. (Ex. J,

Email from Joshua A. Levy to Margaret E. Krawiec at 1 (Oct. 5, 2020).)

       Ambassador Burt and Defendants also agreed to an enhanced confidentiality protocol to

apply to documents produced by Ambassador Burt as well as the transcript of Ambassador Burt’s

deposition testimony. That agreement provides as follows:

       Ambassador Burt may designate a document as confidential if the document
       constitutes, reflects, or contains (i) information protected from disclosure by
       statute; (ii) sensitive personal information; (iii) trade secrets; (iv) proprietary or
       confidential research, development, or commercial information; (iv) other
       business-sensitive information; or (v) other nonpublic information that Ambassador
       Burt believes in good faith would create a risk of harm if disclosed. Documents
       designated confidential shall not be used or disclosed by Defendants or counsel for
       Defendants for any purposes whatsoever other than preparing for or conducting the
       litigation in which the documents were disclosed.

(Ex. H at 1–2; see also Ex. I at 1 (noting Defendants’ agreement as to documents produced); Ex.

J at 1 (noting Defendants’ agreement as to transcript of deposition testimony).)

D.     Dispute Over Deposition Testimony

       At the same time that Ambassador Burt and Defendants were negotiating the scope of

Ambassador Burt’s document production, they continued to meet and confer regarding his

deposition testimony. Following up on recent communications regarding the subpoena, counsel

for Ambassador Burt emailed counsel for Defendants on July 20, 2020 to notify Defendants that
                                                 6
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 11 of 26




Ambassador Burt would agree to sit for a deposition only if it is “limited in a manner consistent

with the limitations of the document subpoena.” (Ex. K, Email from Margaret E. Krawiec to

Joshua A. Levy at 1 (July 24, 2020).)

       Defendants again went silent after receiving the July 24 email, waiting nearly two months

to respond. On September 18, 2020, counsel for Defendants emailed counsel for Ambassador Burt

and stated that Defendants “will not limit the scope of Amb. Burt’s deposition to the compromised

scope of his document review and production.” (Ex. L, Email from Joshua A. Levy to Margaret

E. Krawiec at 2 (Sept. 18, 2020).) Counsel for Defendants provided a non-exclusive list of eight

deposition topics purportedly related to “the substantial truth or falsity of the three alleged

defamatory statements” and “the public figure status of Plaintiffs”:

           (1) Ambassador Burt’s “relationship with Plaintiffs and Alfa”;

           (2) “[H]is involvement and communications with the Trump Campaign and the
               Trump Transition”;

           (3) His knowledge about “Plaintiffs’ and Alfa’s relationship with the Kremlin”;

           (4) His knowledge about “any favors that Plaintiffs and/or Alfa provided to
               Putin and/or the Kremlin”;

           (5) His knowledge about “any favors that Putin and/or the Kremlin provided to
               Plaintiffs and/or Alfa”;

           (6) His knowledge about “any payments to government officials by Plaintiffs
               and/or Alfa”;

           (7) “[G]overnment meetings and interviews that he has arranged for Plaintiffs
               to invite attention and comment”; and

           (8) “[H]is involvement in providing [Plaintiffs] access to channels of
               communication.”

(Id.) Counsel for Defendants further specified that “the scope of these questions will include and

predate 2016.” (Id.)




                                                 7
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 12 of 26




       Counsel for Ambassador Burt responded to Defendants’ proposal in a September 28, 2020

email. Counsel explained that “Ambassador Burt, as a nonparty, will testify only as to matters that

are relevant to the claims and defenses in the litigation and proportional to the needs of the case.”

(Ex. H at 2.) For this reason, counsel stated that “Ambassador Burt will not testify about matters

outside the scope of his document production.” (Id.) Consistent with the scope of the agreed-on

document production, Ambassador Burt agreed to provide deposition testimony about four topics:

           (1) “The truth or falsity of the statement in CIR 112, ‘RUSSIA/US
               PRESIDENTIAL       ELECTION:          KREMLIN-ALPHA           GROUP
               COOPERATION,’ as relates to the time period of January 1, 2016 through
               October 3, 2017”;

           (2) “The truth or falsity of the statement in CIR 112, ‘Significant favours
               continued to be done in both directions, primarily political ones for PUTIN
               and business/legal ones for Alpha,’ as relates to the time period of January
               1, 2016 through October 3, 2017”;

           (3) “The truth or falsity of the statement in CIR 112, ‘during the 1990s
               GOVORUN had been Head of Government Relations at Alpha Group and
               in reality, the “driver” and “bag carrier” used by FRIDMAN and AVEN to
               deliver large amounts of illicit cash to the Russian president, at that time
               deputy Mayor of St. Petersburg,’ as relates to the time period of January 1,
               2016 through October 3, 2017”; and

           (4) “Communications or attempts to establish a line of communication with the
               Trump Campaign or Trump Transition, as relates to Plaintiffs, AO Alfa-
               Bank, ABH Holdings S.A., LetterOne Investment Holdings S.A., or
               LetterOne Holdings S.A., and as relates to the time period of June 1, 2015
               through January 20, 2017.”

(Id.) Counsel further clarified that “Ambassador Burt will not testify about topics that are outside

the scope of his document production or otherwise irrelevant, including ‘the public figure status




                                                 8
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 13 of 26




of Plaintiffs.’” (Id.) Finally, counsel noted that Ambassador Burt was available on November 6,

2020 for a remotely held deposition. (Id.)2

       Counsel for Defendants responded to Ambassador Burt’s email on September 30, 2020.

Counsel noted that Defendants “disagree with [Ambassador Burt’s] proposed scope of the

deposition.” (Ex. I at 1.) Counsel stated that, “[u]nless otherwise directed by the Court, Amb.

Burt should be prepared to answer questions” related to Defendants’ previously proposed list of

deposition topics. (Id.)

       With Defendants and Ambassador Burt at an impasse, Ambassador Burt seeks relief from

this Court.

                                          ARGUMENT

       A party seeking to compel the deposition testimony of a nonparty must comply with

Federal Rules of Civil Procedure 26 and 45. As a threshold matter, “Rule 45 subpoenas may only

be used to compel production of information that is discoverable under Rule 26.” Breiterman v.

U.S. Capitol Police, 323 F.R.D. 36, 42 (D.D.C. 2017). Thus, a subpoena is not enforceable to the

extent that it seeks deposition testimony regarding matters that are not “relevant to any party’s

claim or defense and proportional to the needs of the case.” Id. Notably, moreover, courts should

not “‘tolerate fishing expeditions, discovery abuse, and an inordinate expense involved in

overbroad and far-ranging discovery requests.’” Buie v. District of Columbia, 327 F.R.D. 1, 10

(D.D.C. 2018). “When presented with discovery that imposes a burden that ‘outweighs its likely

benefit,’ courts should exercise their broad discretion to narrowly tailor discovery.” Id.




2
        As explained in more detail below, see infra p. 12, Ambassador Burt’s proposed topics for
deposition testimony encompass the subject matter and time frame of Plaintiffs’ defamation
claims, as Plaintiffs have articulated in recent filings.

                                                 9
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 14 of 26




       Courts have two bases to modify a subpoena that does not comply with Rule 26 or Rule

45. First, under Rule 45, a court “must quash or modify a subpoena that,” among other things,

“subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A); accord Breiterman, 323 F.R.D.

at 42; see also Fed. R. Civ. P. 45(d)(1) (“A party or attorney responsible for issuing and serving a

subpoena must take reasonable steps to avoid imposing undue burden or expense on a person

subject to the subpoena.”); Watts v. SEC, 482 F.3d 501, 508 (D.C. Cir. 2007) (explaining that the

undue-burden standard under Rule 45 “applies to both document and testimonial subpoenas”).

Courts conducting the Rule 45 analysis “generally employ a balancing test, weighing the

burdensomeness to the moving party against the deponent’s need for, and the relevance of, the

information being sought.” Breiterman, 323 F.R.D. at 53. “[C]ourts balance several factors,”

including the relevance of the information sought, the need for that information, the breadth of the

topics, the time period covered by the topics, and the burden imposed. Educ. Fin. Council v.

Oberg, No. 10-mc-0079 (JDB), 2010 WL 3719921, at *2 (D.D.C. Mar. 8, 2010). Modification of

a subpoena is warranted when “the discovery is unreasonably cumulative or duplicative”; when

the “discovery sought is obtainable from some other source that is more convenient, less

burdensome, or less expensive”; and when “the burden or expense of the proposed discovery

outweighs its likely benefit.” Id. Significantly, moreover, “[t]he ‘undue burden’ analysis ‘requires

district courts supervising discovery to be generally sensitive to the costs imposed on third

parties.’” Id. “Therefore, courts must ‘safeguard non-party subpoena recipients from significant

expense resulting from compliance.” Id.; accord, e.g., Phillips & Cohen, LLP v. Thorpe, 300

F.R.D. 16, 18 (D.D.C. 2013) (“[A] court, in accordance with Rule 45, ‘has the discretion to limit

discovery to prevent undue expense to third parties, even if the discovery is within the permissible

scope’ of the Federal Rules of Civil Procedure.”).



                                                10
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 15 of 26




       Second, pursuant to Rule 26, a “court may, for good cause, issue an order to protect a party

or person from annoyance, embarrassment, oppression, or undue burden or expense, including . . .

forbidding inquiry into certain matters, or limiting the scope of disclosure or discovery to certain

matters.” Fed. R. Civ. P. 26(c)(1). When evaluating a request for a protective order under Rule

26, a court must “consider a number of factors potentially relevant to the question of undue burden,

including: whether the discovery is unreasonably cumulative or duplicative; whether the discovery

sought is obtainable from some other source that is more convenient, less burdensome, or less

expensive; and whether the burden or expense of the proposed discovery outweighs its likely

benefit, taking into account the needs of the case, the amount in controversy, the parties’ resources,

the importance of the issues at stake in the litigation, and the importance of the proposed discovery

in resolving the issues.” Breiterman, 323 F.R.D. at 53–54; accord, e.g., Watts, 482 F.3d at 509.

       As explained further below, the Court should modify the subpoena to Ambassador Burt

under Rule 45, or grant a protective order under Rule 26, to ensure that the scope of Ambassador

Burt’s deposition is consistent with the scope of his document production.

I.     THE COURT SHOULD BAR DEFENDANTS FROM SEEKING DEPOSITION
       TESTIMONY ON MATTERS NOT RELEVANT TO THIS ACTION.

       A subpoena is enforceable only to the extent that it seeks information that is “relevant to

any party’s claim or defense.” Breiterman, 323 F.R.D. at 42; accord, e.g., MetroPCS v. Thomas,

327 F.R.D. 600, 609 (N.D. Tex. 2018) (explaining that a subpoena “may only properly seek

testimony and documents that are relevant to any party’s claim or defense in that case”). Applying

this straightforward principle, courts routinely strike down subpoenas requesting documents or

testimony related to matters that are irrelevant to the underlying litigation. See, e.g., Breiterman,

323 F.R.D. at 52 (quashing deposition subpoena insofar as subpoena sought testimony related to

“information that is no longer relevant” and where “the progression of discovery has rendered this


                                                 11
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 16 of 26




information virtually useless”); Phillips & Cohen, 300 F.R.D. at 18 (granting motion to quash

subpoena that sought “documents which are of no conceivable relevance in the context of the

[underlying] action”); Flatow v. The Islamic Republic of Iran, 202 F.R.D. 35, 38 (D.D.C. 2001)

(granting protective order where “it is not likely that [requested documents] would ultimately be

useful to the plaintiffs”); see also, e.g., MetroPCS, 327 F.R.D. at 627–28 (quashing subpoena

where “the record does not support a determination that [witness] is likely to be able to provide

deposition testimony that would be relevant to—and needed by [plaintiff] to prove or support—

the claims in the [underlying] action alleged against the defendants named there”); Anwar v.

Fairfield Greenwich Ltd., 297 F.R.D. 223, 227 (S.D.N.Y. 2013) (denying motion to compel

deposition testimony where “the testimony that the Defendants seek to obtain . . . would, at best,

be of marginal relevance” and “Defendants have failed to show any respect in which the testimony

of [witnesses] would enable them to prove any fact that they cannot already prove”).

       The Court should apply this standard here and limit the scope of nonparty Ambassador

Burt’s deposition testimony to topics relevant to this action. As communicated to Defendants,

Ambassador Burt stands ready and willing to provide testimony about nonprivileged information

related to the truth or falsity of the statements in CIR 112 that Plaintiffs allege are defamatory.

Plaintiffs’ defamation claims are limited to three statements in CIR 112: (i) that Plaintiffs and

Alfa “cooperated with a Kremlin-orchestrated illegal campaign to interfere with the 2016 U.S.

presidential election”; (ii) that Plaintiffs and Russian President Vladimir Putin exchanged

“[s]ignificant favours” during 2016; and (iii) that Plaintiffs used an intermediary to “deliver large

amounts of illicit cash” to Putin “during the 1990s.” (Dkt. 78-6, at 3–4.) Ambassador Burt has

agreed to provide deposition testimony (and produce documents) related to the truth or falsity of

these three statements. (Ex. H at 1–2.) Ambassador Burt also has agreed to provide testimony



                                                 12
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 17 of 26




(and produce documents) related to “[c]ommunications or attempts to establish a line of

communication with the Trump Campaign or Trump Transition, as relates to Plaintiffs, AO Alfa-

Bank, ABH Holdings S.A., LetterOne Investment Holdings S.A., or LetterOne Holdings S.A., and

as relates to the time period of June 1, 2015 through January 20, 2017.” (Id.)

       Although Defendants have agreed that the production of documents on those subjects

satisfies Ambassador Burt’s obligations under the subpoena, they refuse similarly to cabin his

deposition testimony. Instead, Defendants seek to examine Ambassador Burt about topics that are

sweeping both in substance (covering events that have nothing to do with the underlying litigation)

and in time (dating from January 1, 1990 through the present day). Defendants’ requests are all

the more overreaching in light of Ambassador Burt’s close relationships with Mr. Aven, Mr.

Fridman, and Alfa that have spanned the last two decades. Defendants claim the right to examine

Ambassador Burt about virtually any aspect of those relationships, no matter how distant in time

or how far removed from this litigation in substance. And they intend to burden Ambassador Burt,

a nonparty, with preparing and sitting for a deposition covering such overbroad topics when they

just as easily could obtain the information from Plaintiffs, whom they plan to depose next month.

       Defendants’ feigned need to question Ambassador Burt about anything and everything

related to the last two decades of his advisory work is an unfortunate extension of their practice of

using litigation to extract information to harass and embarrass their enemies. Defendants frankly

acknowledge that they hunt for material about their opponents “to expose an opponent’s

vulnerabilities, provide source material for the media, and feed attack ads.” Glenn Simpson &

Peter Fritsch, Crime in Progress 31 (2019). And Defendants use this information to drive media

narratives and thereby foster public scorn against those opponents. See id. (admitting that Fusion

makes “many of its findings available to interested reporters as background material that could be



                                                 13
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 18 of 26




confirmed with their own reporting”). The vast breadth of Defendants’ deposition topics, when

coupled with their ability to obtain that information from Plaintiffs themselves, strongly suggests

that Defendants seek to depose Ambassador Burt not for purposes of defending themselves in this

litigation, but rather to further their campaign of intimidation and retaliation against their

opponents in this litigation and elsewhere.

       A more detailed analysis of each of Defendants’ eight proposed deposition topics

highlights their overbreadth and the lack of any toehold between them and the claims or defenses

in this litigation. Defendants seek to question Ambassador Burt about six topics that they claim

are relevant to “the substantial truth or falsity of the three alleged defamatory statements” outlined

above. (Ex. L at 2.) Each of these topics, however, strays far from matters relevant to the

underlying litigation and should be judicially curtailed:

           (1) Ambassador Burt’s “relationship with Plaintiffs and Alfa.” (Id.)

               Response: Ambassador Burt will provide testimony related to his
               “relationship with Plaintiffs and Alfa” to the extent that such relationship
               relates to the truth or falsity of the allegedly defamatory statements at issue
               in this case and relates to the time period of January 1, 2016 through October
               3, 2017. The Court should not permit a free-flowing inquiry into
               Ambassador Burt’s “relationship with Plaintiffs and Alfa” unmoored from
               the truth or falsity of the allegedly defamatory statements at issue in this
               case, especially given that this “relationship” spans roughly twenty years
               and primarily involves Ambassador Burt’s consulting work for Alfa—a
               matter having nothing to do with the present litigation. The Court likewise
               should not permit examination of Ambassador Burt regarding events
               outside the time period of January 1, 2016 through October 3, 2017, given
               that Plaintiffs’ defamation claims are limited in relevant part to conduct and
               events occurring during 2016.

           (2) Ambassador Burt’s “involvement and communications with the Trump
               Campaign and the Trump Transition.” (Id.)

               Response:      Ambassador Burt will provide testimony related to
               communications or communication attempts with the Trump Campaign and
               the Trump Transition, as relates to Plaintiffs, AO Alfa-Bank, ABH
               Holdings S.A., LetterOne Investment Holdings S.A., or LetterOne Holdings
               S.A. and as relates to the time period of June 1, 2015 through January 20,

                                                 14
Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 19 of 26




     2017. The Court should preclude questioning regarding Ambassador Burt’s
     interactions with the Trump Campaign and Trump Transition unrelated to
     Plaintiffs or those four entities, which have nothing to do with the truth or
     falsity of the allegedly defamatory statements at issue in this case. The
     Court likewise should not permit examination of Ambassador Burt
     regarding involvement and communications outside the time period of June
     1, 2015 through January 20, 2017, given that Plaintiffs’ defamation claims
     are limited in relevant part to conduct and events occurring during 2016 and
     this proposed time period covers the duration of President Trump’s
     campaign through his inauguration.

  (3) Ambassador Burt’s knowledge of “Plaintiffs’ and Alfa’s relationship with
      the Kremlin.” (Id.)

     Response: Ambassador Burt will provide testimony related to his
     knowledge of “Plaintiffs’ and Alfa’s relationship with the Kremlin” to the
     extent that such relationship relates to the truth or falsity of the allegedly
     defamatory statements at issue in this case and relates to the time period of
     January 1, 2016 through October 3, 2017. The Court should not permit an
     open-ended inquiry into Ambassador Burt’s knowledge of Plaintiffs’ and
     Alfa’s relationship with the Kremlin, which would encompass matters
     bearing no relation to the truth or falsity of the allegedly defamatory
     statements at issue in this case. The Court likewise should not permit
     examination of Ambassador Burt regarding events outside the time period
     of January 1, 2016 through October 3, 2017, given that Plaintiffs’
     defamation claims are limited in relevant part to conduct and events
     occurring during 2016.

  (4) Ambassador Burt’s knowledge of “any favors that Plaintiffs and/or Alfa
      provided to Putin and/or the Kremlin.” (Id.)

     Response: Ambassador Burt will provide testimony related to his
     knowledge of “any favors that Plaintiffs and/or Alfa provided to Putin
     and/or the Kremlin” to the extent that such “favors” were provided from
     January 1, 2016 through October 3, 2017. The Court should not permit
     examination of Ambassador Burt regarding events outside the time period
     of January 1, 2016 through October 3, 2017, given that Plaintiffs’
     defamation claims are limited in relevant part to conduct and events
     occurring during 2016.

  (5) Ambassador Burt’s knowledge of “any favors that Putin and/or the Kremlin
      provided to Plaintiffs and/or Alfa.” (Id.)

     Response: Ambassador Burt will provide testimony related to his
     knowledge of “any favors that Plaintiffs and/or Alfa provided to Putin
     and/or the Kremlin” to the extent that such “favors” were provided from
     January 1, 2016 through October 3, 2017. The Court should not permit

                                      15
       Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 20 of 26




               examination of Ambassador Burt regarding events outside the time period
               of January 1, 2016 through October 3, 2017, given that Plaintiffs’
               defamation claims are limited in relevant part to conduct and events
               occurring during 2016.

           (6) Ambassador Burt’s knowledge of “any payments to government officials
               by Plaintiffs and/or Alfa.” (Id.)

               Response: Ambassador Burt will provide testimony related to his
               knowledge of “any payments to government officials by Plaintiffs and/or
               Alfa” to the extent that such “payments” relate to the truth or falsity of the
               allegedly defamatory statements at issue in this case and relate to the time
               period of January 1, 2016 through October 3, 2017. The Court should not
               permit a fishing expedition into any “payments” over the last thirty years
               that have nothing to do with the allegedly defamatory statements. The Court
               likewise should not permit examination of Ambassador Burt regarding
               events outside the time period of January 1, 2016 through October 3, 2017,
               given that Plaintiffs’ defamation claims are limited in relevant part to
               conduct and events occurring during 2016.

Because Defendants’ requests for deposition testimony seek information that is not “relevant to

any party’s claim or defense,” the Court should modify the deposition topics so that they are

consistent with scope of Ambassador Burt’s agreed-on document production. See Breiterman, 323

F.R.D. at 42; accord, e.g., MetroPCS, 327 F.R.D. at 627–28.

       In addition to the overbroad set of topics purportedly relating to the truth or falsity of the

allegedly defamatory statements at issue in this case, Defendants seek to question Ambassador

Burt regarding “the public figure status of Plaintiffs.” (Ex. L at 2.)     Specifically, Defendants

propose to examine Ambassador Burt regarding “the government meetings and interviews that he

has arranged for Plaintiffs to invite attention and comment, and his involvement in providing them

access to channels of communication.” (Id.) But information related to alleged efforts in the

shadows has no bearing on the question whether Plaintiffs are public figures. What matters,

instead, is the public-facing results of such efforts—which, of course, necessarily are publicly

available and readily accessible to Defendants. Indeed, the D.C. Circuit has made clear that

“[p]ublic figures are those who have ‘thrust themselves to the forefront of particular public

                                                16
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 21 of 26




controversies in order to influence the resolution of the issues involved.’” Kahl v. Bureau of Nat’l

Affairs, Inc., 856 F.3d 106, 114 (D.C. Cir. 2017) (emphasis added); accord, e.g., Jankovic v. Int’l

Crisis Grp., 822 F.3d 576, 586 (D.C. Cir. 2016); see also Kahl, 856 F.3d at 115 (“To resolve that

question, the Court considers ‘the plaintiff’s past conduct, the extent of press coverage, and the

public reaction to his conduct or statements.’”).      The determinative question is whether a

defamation plaintiff “has worked to maintain his place in the spotlight,” Kahl, 856 F.3d at 115, or

“attained ‘a position in the limelight’ through ‘purposeful action[s] of his own,’” Jankovic, 822

F.3d at 587.

       Measured against this standard, it is clear that any behind-the-scenes work by Ambassador

Burt simply has nothing to do with Plaintiffs’ actions at the “forefront,” in the “spotlight,” or in

the “limelight.”    Accordingly, because the requested information is “virtually useless,”

Breiterman, 323 F.R.D. at 52, and “of no conceivable relevance in the context of the [underlying]

action,” Phillips & Cohen, LLP, 300 F.R.D. at 18, the Court should bar this line of questioning.

II.    THE COURT SHOULD PRECLUDE DEFENDANTS FROM EXAMINING
       AMBASSADOR BURT REGARDING TOPICS THAT ARE UNDULY
       BURDENSOME.

       Even assuming that portions of Defendants’ proposed deposition topics that exceed the

scope of Ambassador Burt’s document production are relevant (and they are not), the Court still

should narrow the subpoena and strike those topics because the burden imposed on Ambassador

Burt, as a nonparty, far outweighs the marginal relevance of and limited need for that additional

information.

       To determine whether a subpoena unduly burdens a nonparty and justifies the granting of

relief, “‘courts generally employ a balancing test, weighing the burdensomeness to the moving

party against the deponent’s need for, and the relevance of, the information being sought.’”

Breiterman, 323 F.R.D. at 53. In addition to evaluation of the need for and probative value of the
                                                17
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 22 of 26




information sought, factors relevant to the undue-burden inquiry include “whether the discovery

is ‘unreasonably cumulative or duplicative’” and “whether the discovery sought is ‘obtainable

from another source that is more convenient, less burdensome, or less expensive.’” Id. at 53–54.

Courts consistently have applied these common-sense principles to quash or modify subpoenas.

See, e.g., id. at 54 (quashing subpoena for testimony and concluding that request “imposes an

undue burden” because it “seeks to retread topics that have been explored at depth” with other

witnesses and “there is no reason to believe that . . . the proposed testimony would add anything

of benefit to the record”); Noble Roman’s, Inc. v. Hattenhauer Distrib. Co., 314 F.R.D. 304, 312

(S.D. Ind. 2016) (granting motion for protective order and concluding that subpoenas “fail the

proportionality test under Rule 26(b)” where the requests for documents and testimony were

overbroad and “constitute discovery run amok”); Amini Innovation Corp. v. McFerran Home

Furnishings, Inc., 300 F.R.D. 406, 409, 411–12 (C.D. Cal. 2014) (quashing deposition subpoena

and holding that requiring compliance would lead to an “undue burden” where “[t]he value of

[witness’s] testimony . . . appears to be low or at best unknown and the information that [defendant]

seeks is obtainable . . . from [plaintiff] and its officers”).

        This Court should do the same here. Under the applicable balancing test, Defendants’

requests for deposition testimony that fall outside the bounds of the agreed-on document

production constitute an undue burden on Ambassador Burt. Requiring Ambassador Burt—a

nonparty who has been affiliated with Plaintiffs and Alfa for nearly two decades—to prepare for

and answer questions at a deposition covering virtually the entirety of his history with and

knowledge of Plaintiffs would be highly burdensome. Indeed, “[p]reparing and sitting for a

deposition is always a burden, . . . particularly for a non-party.” Amini, 300 F.R.D. at 412. Courts

thus must carefully scrutinize subpoenas to nonparties to “‘safeguard’” them “‘from significant



                                                    18
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 23 of 26




expense resulting from compliance.’” Oberg, 2010 WL 3719921, at *2; accord, e.g., Phillips &

Cohen, 300 F.R.D. at 18. Defendants themselves have repeatedly trumpeted this principle when

they believed doing so worked to their advantage. (See, e.g., Dkt. 78, at 16 (“Courts afford non-

parties more protection than parties in discovery disputes.”); Dkt. 89, at 24 (“[I]t is more difficult

to obtain documents from third parties because courts afford more protection to third parties than

to parties in discovery disputes.”); Dkt. 102, at 24 (“[C]ourts afford greater discovery protections

to non-parties in discovery disputes than the parties.”).)

       The severe burden that the additional deposition topics impose on Ambassador Burt far

outstrips their probative value. As outlined above, see supra pp. 11–17, Defendants’ deposition

topics that exceed the scope of Ambassador Burt’s document production seek information that is

not relevant to this litigation. These capacious lines of questioning—which go way beyond the

truth or falsity of the allegedly defamatory statements at issue and seek to cover two decades of

Ambassador Burt’s work and relationships—simply are “too far afield from the contested issues

in this case” and, therefore, “fail the proportionality test.” Noble Roman’s, 314 F.R.D. at 312.

“[T]here is,” in short, “no reason to believe that . . . the proposed testimony would add anything

of benefit to the record”—let alone information so valuable that it justifies imposing such an

unreasonable burden on Ambassador Burt. Breiterman, 323 F.R.D. at 54.

       Not only that, the additional deposition topics seek information that can be obtained from

“some other source that is more convenient, less burdensome, or less expensive”—namely,

Plaintiffs themselves. See id. at 53–54. Defendants already have noticed Plaintiffs’ depositions.

They can probe each of the Plaintiffs about the matters outside the scope of Ambassador Burt’s

document production such that examining Ambassador Burt about the same topics would

constitute an impermissible “retread” of “topics that have been” (or will be) “explored at depth”



                                                 19
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 24 of 26




in other depositions. Id. at 54; accord, e.g., Amini, 300 F.R.D. at 412 (quashing deposition

subpoena where information sought was “obtainable” from the plaintiff); Oberg, 2010 WL

3719921, at *3 (“[T]he Court will not require [nonparty] to produce cumulative information that

is more conveniently obtained from defendants to the underlying litigation.”).

       Defendants’ additional deposition topics raise the specter of forbidden “fishing

expeditions, discovery abuse, and . . . inordinate expense involved in overbroad and far-ranging

discovery requests.” Buie, 327 F.R.D. at 10 (citation omitted). Indeed, “the sheer breadth of the

deposition topics” strongly suggests that Defendants’ “motive may not have been to obtain actual

discovery, but some sort of strategic advantage.” Amini, 300 F.R.D. at 412. Thus “presented with

discovery that imposes a burden that outweighs its likely benefit,” this Court “should exercise [its]

broad discretion to narrowly tailor discovery.” Buie, 327 F.R.D. at 10 (citation omitted).




                                                 20
       Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 25 of 26




                                        CONCLUSION

       For the foregoing reasons, the Court should grant Ambassador Burt’s Motion to Modify

Subpoena for Deposition Testimony or for a Protective Order. Ambassador Burt also requests that

the Court stay his deposition pending resolution of this Motion.



 Dated: October 23, 2020                         Respectfully submitted,

                                                  /s/ Margaret E. Krawiec
                                                 Margaret E. Krawiec (DC Bar No. 490066)
                                                 Michael A. McIntosh (DC Bar No. 1012439)
                                                 SKADDEN, ARPS, SLATE, MEAGHER
                                                     & FLOM LLP
                                                 1440 New York Avenue NW
                                                 Washington, DC 20005
                                                 T: (202) 371-7303
                                                 F: (202) 661-9123
                                                 margaret.krawiec@skadden.com
                                                 michael.mcintosh@skadden,com

                                                 Attorneys for Richard Burt




                                               21
        Case 1:17-cv-02041-RJL Document 110 Filed 10/23/20 Page 26 of 26




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Memorandum of Points and Authorities in Support of

Nonparty Richard Burt’s Motion to Modify Subpoena for Deposition Testimony or for a Protective

Order was filed electronically by the Clerk of Court on October 23, 2020, using the CM/ECF

system, which will send notification of such filing to all counsel of record.



                                                                     /s/ Margaret E. Krawiec_
                                                                     Margaret E. Krawiec




                                                 22
       Case 1:17-cv-02041-RJL Document 110-1 Filed 10/23/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 MIKHAIL FRIDMAN, PETR AVEN, and
 GERMAN KHAN,

                        Plaintiffs,

 v.                                                          Civil Action No. 17-2041-RJL

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                        Defendants.


 [PROPOSED] ORDER GRANTING MOTION BY NONPARTY RICHARD BURT TO
  MODIFY SUBPOENA FOR DEPOSITION TESTIMONY OR FOR A PROTECTIVE
                             ORDER


       Upon consideration of nonparty Richard Burt’s Motion to Modify Subpoena for Deposition

Testimony or for a Protective Order (“Motion”), it is hereby ORDERED that the Motion is

GRANTED. The deposition of Richard Burt shall be limited to the following topics:

       (1) The truth or falsity of the statement in CIR 112, “RUSSIA/US
           PRESIDENTIAL       ELECTION:           KREMLIN-ALPHA          GROUP
           COOPERATION,” as relates to the time period of January 1, 2016 through
           October 3, 2017;

       (2) The truth or falsity of the statement in CIR 112, “Significant favours continued
           to be done in both directions, primarily political ones for PUTIN and
           business/legal ones for Alpha,” as relates to the time period of January 1, 2016
           through October 3, 2017;

       (3) The truth or falsity of the statement in CIR 112, “during the 1990s GOVORUN
           had been Head of Government Relations at Alpha Group and in reality, the
           ‘driver’ and ‘bag carrier’ used by FRIDMAN and AVEN to deliver large
           amounts of illicit cash to the Russian president, at that time deputy Mayor of
           St. Petersburg,” as relates to the time period of January 1, 2016 through October
           3, 2017; and

       (4) Communications or attempts to establish a line of communication with the
           Trump Campaign or Trump Transition, as relates to Plaintiffs, AO Alfa-Bank,
           ABH Holdings S.A., LetterOne Investment Holdings S.A., or LetterOne
Case 1:17-cv-02041-RJL Document 110-1 Filed 10/23/20 Page 2 of 2




   Holdings S.A., and as relates to the time period of June 1, 2015 through January
   20, 2017.



So ordered this _____ day of _________________, 2020.



                                                    ______________________________
                                                    The Honorable Richard J. Leon
                                                    Senior United States District Judge




                                        2
Case 1:17-cv-02041-RJL Document 110-2 Filed 10/23/20 Page 1 of 17




                    Exhibit A
                Case 1:17-cv-02041-RJL Document 110-2 Filed 10/23/20 Page 2 of 17


 AO 8813 (Rev 0114) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                                District of Columbia

                     Mikhail Fridman el al.
                                                                               )
                               Plaintiff
                                  V.                                                   Civil Action No. 1:17-cv-02041
                          Bean LLC at al.

                              Defendant

                          SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                            OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                      Richard Burt

                                                       (Name ofperson to whom this subpoena is directed)

       VS
        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:See Exhibit A



  Place: Cunningham Levy Muse
         1401 K Street NW, Suite 600                                                   i   Date and Time:
                                                                                                             12/06/2019 5:00 pm
         Washington, D.C. 20005

     0 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 arc attached Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:       1         1
                                   CLERK OF COURT
                                                                                             OR

                                           Signature of Clerk or Deputy Clerk                                          Harney s signature


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)      Defendants
Bean LLC and Glenn Simpson                                            _ , who issues or requests this subpoena, are:
Joshua Levy, 1401 K Street NW, Suite 600, Washington, D.C. 20005, jal@ounningharnlevy.com, 202-261-6564
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it IF served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 1:17-cv-02041-RJL Document 110-2 Filed 10/23/20 Page 3 of 17


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:17-cv-02041

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, yang) Richard Burt
on (dale)

               I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                    ; or


               I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of



My fees are $                                     for travel and $                              for services, for a total of $                0.00


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
                 Case 1:17-cv-02041-RJL Document 110-2 Filed 10/23/20 Page 4 of 17


AO NB (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Poge 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specit5.ing Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (13) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                             (I) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
  (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
  (B) inspection of premises at the premises to be inspected.                         (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Formfor Producing Electronically StoredInformation Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically StoredInformation Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees—on a party or attorney who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically StoredInformation. The person
                                                                                  responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations ofRule
   (B) Objections. A person commanded to produce documents or tangible            26(b)(2XC). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to            (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (I) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
     (I) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. lf information produced in response to
     (II) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modiffing a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
      (I) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
      (Ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
      (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies, or
      (iv) subjects a person to undue burden.                                      (g) Contempt.
  (111) IVIten Permitted. To protect a person subject to or affected by a          The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
       (I) disclosing a trade secret or other confidential research,               subpoena or on order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                 Case 1:17-cv-02041-RJL Document 110-2 Filed 10/23/20 Page 5 of 17


 AO 88A (Rev 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                                District of Columbia

                      Mikhail Fridman et al.
                               Plaintiff
                                 v.                                                   Civil Action No.     1:17-cv-02041
                           Bean LLC et al.

                              Defendant

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                                        Richard Burt

                                                       (Name ofperson to whom this subpoena is directed)

         Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
Subject matter of requests in Exhibit A

  Place: tanning-Val-a evy Muse                                                        Date and Time:
         1401 K Street NW, Suite 600                                                                     01/15/2020 9:00 am
         Washington, D.C. 20005

           The deposition will be recorded by this method:                    video

       O Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




       The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

 Date:     j‘   IL,11 61
                                   CLERKOFCOURT                                            OR

                                           Signature ofClerk or Deputy Clerk                                  Attorney's signature

The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)      Defendants
Bean LLC and Glenn Simpson                                              , who issues or requests this subpoena, are:
Joshua Levy, 1401 K Street NW, Suite 600, Washington, D.C. 20005, jal@cunninghamlevy.com, 202-261-6564

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 1:17-cv-02041-RJL Document 110-2 Filed 10/23/20 Page 6 of 17


AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a ( N' il Action Wage 2)

Civil Action No. 1:17-cv-02041

                                                    PROOF OF SERVICE
                     (This section should not befiled with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any) Richard Burt
on (date)

            0 I served the subpoena by delivering a copy to the named individual as follows:


                                                                                      on (date)                     ; or

            0 I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $

My fees are $                                      for travel and $                       for services, for a total of $   0.00


            I declare under penalty of perjury that this information is true.


Date.:
                                                                                            Server's signature



                                                                                           Printed name and title




                                                                                             Server's address

Additional information regarding attempted service, etc.:
                 Case 1:17-cv-02041-RJL Document 110-2 Filed 10/23/20 Page 7 of 17



AO 88A (Rev. 02114) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (c), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (i) disclosing a trade secret or other confidential research, development,
                                                                                  or commercial information; or
 (I) For a Trial, Hearing, or Deposition. A subpoena may command a                     (11) disclosing an unretained expert's opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                 not describe specific occurrences in dispute and results from the expert's
   (A) within 100 miles of where the person resides, is employed, or              study that was not requested by a party.
regularly transacts business in person; or                                          (C) Spec'ing Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly       described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                       modifying a subpoena, order appearance or production under specified
     (I) is a party or a party's officer; or                                      conditions if the serving party:
     (ii) is commanded to attend a trial and would not incur substantial               (I) shows a substantial need for the testimony or material that cannot be
expense.                                                                          otherwise met without undue hardship; and
                                                                                       (II) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discover): A subpoena may command:
  (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                           (1) Producing Documents or Electronically StoredInformation. These
  (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                  information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                          (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps            (B) Formfor Producing Electronically StoredInformation Not Specified.
to avoid imposing undue burden or expense on a person subject to the              If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must            information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include            which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney's fees—on a party or attorney who              (C) Electronically StoredInformation Produced in Only One Form. The
fails to comply.                                                                  person responding need not produce the same electronically stored
                                                                                  information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                              (D) Inaccessible Electronically StoredInformation. The person
   (A) Appearance Not Required. A person commanded to produce                     responding need not provide discovery ofelectronically stored information
documents, electronically stored information, or tangible things, or to           from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of      of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,        order, the person responding must show that the information is not
hearing, or trial.                                                                reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible            made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated      requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or           26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.       (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for          (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,      under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                        material must:
     (I) At any time, on notice to the commanded person, the serving party            (i) expressly make the claim; and
may move the court for the district where compliance is required for an               (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                        tangible things in a manner that, without revealing information itself
     (II) These acts may be required only as directed in the order, and the       privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party's officer from      (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                    subpoena is subject to a claim of privilege or of protection as
                                                                                  trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                            that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where           information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                      until the claim is resolved; must take reasonable steps to retrieve the
                                                                                  information if the party disclosed it before being notified; and may promptly
    (I) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
    (II) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
    (ill) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
    (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. to protect a person subject to or affected by a             The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court —may hold in contempt a person
motion, quash or modify the subpoena Wit requires:                                who, having been served, fails without adequate excuse to obey the
                                                                                  subpoena or an order related to it.


                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 1:17-cv-02041-RJL Document 110-2 Filed 10/23/20 Page 8 of 17




                                              EXHIBIT A

        Pursuant to Federal Rules of Civil Procedure 34 and 45, Defendants Bean LLC d/b/a Fusion

GPS and Glenn Simpson request that, no later than December 6, 2019, You produce the documents

specified below for inspection and copying at the address designated on the attached subpoena.


                                           INSTRUCTIONS

        These Instructions are to be read in conjunction with the Definitions included below:

        1.      If, in reviewing this subpoena and accompanying exhibit, You or your lawyer(s)

have any questions or would like to request any clarifications, please call Joshua Levy at (202)

261-6564. We may be able to resolve any concerns over the phone.

        2.      Unless otherwise specified, the relevant time period covered by these requests is

January 1, 1990 through the present.

        3.      The basis for any objection to all or part of a Request shall be stated in detail. If an

objection pertains only to a portion of a Request, then You are to state the objection and respond

to the remainder of the Request.

        4.      All produced Documents shall be organized either to correspond to the categories

in these Requests, or as they are kept in the ordinary course of business. All Documents shall be

produced: (a) as is, in their entirety; (b) with all associated file labels, file headings, and file folders

together with the responsive Documents from each file, and each file shall be identified as to its

owner or custodian; (c) with all metadata intact, including the file name, path, and directory

information for each, and if the storage location was a file share or work group folder, that is to be

specified; (d) with all pages stapled or fastened together as they were maintained, including all

attachments currently or previously appended to each Document; (e) with all attachments currently
        Case 1:17-cv-02041-RJL Document 110-2 Filed 10/23/20 Page 9 of 17




or previously appended to an electronic file intact; and (f) Documents that cannot be legibly copied

shall be produced in original form.

        5.     All electronic production shall be produced in accordance with Fed. R. Civ. P.

34(b)(2)(E).

       6.      If any document is withheld on the basis of a claim of privilege, identify the nature

of the privilege asserted, including the specific facts upon which You rely to establish the asserted

privilege, and specify: (a) the type of document; (b) the general subject matter of the document;

(c) the date of the document; (d) the author(s) of the document including their name and title or

position; (e) the addressee(s) and recipient(s) of the document, including their name and title or

position; and (f) the specific Request(s) to which the Document is responsive.


                                          DEFINITIONS

       1.      "Alfa" is an umbrella term used to describe a number of entities owned or

controlled by Mikhail Fridman, German Khan, and/or Petr Aven, or in which Mikhail Fridman,

German Khan, and/or Petr Aven hold significant beneficial interests, directly or indirectly,

individually or collectively, and any agents, attorneys, representatives, employees, or other persons

or entities acting for or on behalf of such entities, or in concert with them. These entities include

but are not limited to: Alfa Group, Alfa Bank, Alfa Echo, Alfa Eko, Alfa Eco, Alfa Finance, ABH

Holdings S.A., ABC Holdings, Alfa Capital, Alfa Capital Markets, Alfa Asset Management, Alfa

Development, Alfa Telecom International Mobile, AlfaStrakhovanie Group, Altimo, Altimo

Holdings & Investments, Altimo Foundation, Amsterdam Trade Bank, ATB Holdings, A 1, Crown

Finance Foundation, Crown Resources, Crown Trade & Finance, CTF Holdings, IDS Borjomi

International Group, Rosvodokanal Group, Vimpel Communications, Vimpelcom, Veon
       Case 1:17-cv-02041-RJL Document 110-2 Filed 10/23/20 Page 10 of 17




Holdings, Veon Limited, LetterOne Holdings, LetterOne Holdings SA, LI Energy, L I

Technology, L I Health, L1 Investment Holdings, and X5 Retail Group, and any of their

subsidiaries. For purposes of this definition, "controlled" does not require the investor to be a

majority shareholder, as an investor need not own a majority of shares in a company to be

considered a controlling shareholder.

        As used in this subpoena, the term "Alfa" also includes any and all other entities in which

You know Mikhail Fridman, German Khan, and/or Petr Aven hold an economic interest of at least

5 percent, directly or indirectly, individually or collectively, and any agents, attorneys,

representatives, employees, or other persons or entities acting for or on behalf of such entities, or

in concert with them.

       2.      The term "document" means:

       (a)     all writings of any kind and in electronic or paper form (including the original and

non-identical copies, whether different from the originals by reason of any notations made on such

copies or otherwise), including, without limitation, communications, correspondence, e-mail,

WhatsApp messages, Slack messages, Signal messages, or other instant or text messages, social

media communications, notes, invoices, statements, checks, check stubs, forms, applications,

records, returns, summaries, books, diaries, intraoffice communications, telegrams, studies,

analyses, reports, results of investigations, contracts, ledgers, books of account, settlement sheets,

working papers, cost-sheets, estimates, telephone records, stenographer's notebooks, desk

calendars, appointment books, time sheets or logs, maps, computer data, job or transaction files,

daily job reports, field reports, meeting notes, papers similar to any of the foregoing, notations

constituting or reflecting oral, written and electronic communications and all drafts, alterations,

modifications, changes and/or amendments of any of the foregoing;




                                                  3
       Case 1:17-cv-02041-RJL Document 110-2 Filed 10/23/20 Page 11 of 17




       (b)     all graphic or oral records or representations of any kind including, without

limitation, photographs, charts, plans, drawings, microfiche, microfilm, videotape, recordings and

motion pictures; and

       (c)     all electronic, mechanical or electrical records or representation, whether

transcribed or not, including, without limitation, emails and any and all other forms of electronic

messages, tapes, cassettes, discs, compact discs, computer diskettes and tape recordings.

       3.      The term "all documents" means every document, as above defined in Paragraph 2

of these Definitions, which can be located or discovered by reasonably diligent efforts. If more

than one version or copy of a document exists and any such version or copy bears markings or

notations which are not on other versions or copies of the document, each such version or copy is

included within the meaning of the term "document."

       4.      The term "communications" means any verbal or written transmittal of information

(in the form of facts, ideas, inquiries, or otherwise) between two or more persons including,

without limitation, correspondence, email communication, messages, social media messaging and

chats, social media postings, encrypted app communications (e.g., WhatsApp, Signal), telephone

conversations, other conversations, discussions, meetings, conferences and other such activities or

occurrences whereby thoughts, opinions, or data are transmitted between two or more persons.

       5.      The term "concern" or "concerning" means comprising, indicating, concerning,

describing, evidencing, discussing, constituting, involving, reflecting, referring to, relating to or

otherwise having anything to do with the subject material of the request in any way whatsoever.

       6.      The term "possession, custody, or control" includes documents You have the legal

right to obtain on demand, regardless of whether the document is presently in your possession or

custody.




                                                 4
       Case 1:17-cv-02041-RJL Document 110-2 Filed 10/23/20 Page 12 of 17




       7.      The term "person" means any natural person or any corporation, association or

other legal or governmental entity.

       8.      The term "C1R 112" means Company Intelligence Report 2016/112, dated

September 14, 2016, as prepared by Christopher Steele. A copy of CIR 112 is attached hereto as

Exhibit B.

       9.      The term "Kremlin" means Vladimir Putin, the government of Russia, or any

person or entity known or suspected by You to be acting on behalf of or in concert with them,

including Russian or Ukrainian businessmen, oligarchs, agents, attorneys, employees, contractors

and representatives.

       10.     The term "the Litigation" means Fridman v. Bean LLC, Civil Case No. 1:17-cv-

02041 (RJL) (D.D.C.).

       11.     The term "Project A" means the effort to help establish a communications channel

between Russia and the Trump Transition Team, mentioned in the report entitled, "Report on the

Investigation into Russian Interference in the 2016 Presidential EIection," by Special Counsel

Robert S. Mueller, III, and comprising two volumes. A copy                    is located here:

https://www.j ustice.gov/storage/report. pd f.

       12.     The term "Special Counsel's Office" means Special Counsel Robert S. Mueller III

and employees assisting him in the investigation of the Russian government's efforts to interfere

in the 2016 presidential election and any links and/or coordination between the Russian

government and individuals associated with the campaign of Donald J. Trump.

       13.     The term "2016 Trump Campaign" means Donald J. Trump's 2016 presidential

campaign and anyone or any entity known or suspected by You to be acting for or on behalf of it,




                                                 5
       Case 1:17-cv-02041-RJL Document 110-2 Filed 10/23/20 Page 13 of 17




or in concert with it, including any of their agents, attorneys, employees, contractors and

representatives.

       14.      The term "Trump Organization" means the group of business entities for which

Donald J. Trump is the sole, principal or majority owner.

       15.      The term "Trump Transition Team" means Donald J. Trump's presidential

transition team for 2016 through January 20, 2017, and anyone or any entity known or suspected

by You to be acting for or on behalf of it, or in concert with it, including any of their agents,

attorneys, employees, contractors and representatives.

       16.      "You" or "Your" refers to the Person named on the attached subpoena and all

persons acting or purporting to act on behalf of that Person.

       I7.      Use of the singular includes the plural. The use of the plural includes the singular.

       18.      As used herein, the term "and" shall mean "and" as well as "or."

       19.      As used herein, the term "or" shall mean "or" as well as "and."



                                DOCUMENTS TO BE PRODUCED

       You are required to produce the following documents within your possession, custody or

control:

       1. All communications between You and (a) Mikhail Fridman; (b) Petr Aven; (c) German

             Khan; and/or (d) Alfa, or anyone acting on their behalf or suspected by You of acting

             on their behalf.

       2. To the extent not produced in response to Request No. 1, all documents concerning (a)

             Mikhail Fridman; (b) Petr Aven; (c) German Khan; and/or (d) Alfa, or anyone acting

             on their behalf or suspected by You of acting on their behalf.




                                                  6
Case 1:17-cv-02041-RJL Document 110-2 Filed 10/23/20 Page 14 of 17




3. All communications between You and the Trump Organization concerning (a) Mikhail

   Fridman, (b) Petr Aven, (c) German Khan, (d) Alfa; (e) the Kremlin; and/or (f) U.S.-

   Russian relations.

4. All communications between You and the 2016 Trump Campaign concerning (a)

   Mikhail Fridman, (b) Petr Aven, (c) German Khan, (d) Alfa; (e) the Kremlin; and/or

   (f) U.S.-Russian relations.

5. All communications between You and the Trump Transition Team concerning (a)

   Mikhail Fridman, (b) Petr Aven, (c) German Khan, (d) Alfa; (e) the Kremlin; and/or

   (f) U.S.-Russian relations.

6. All documents concerning "Project A."

7. All communications between You and the Center for the National Interest or Dimitri

   Simes, or anyone acting on their behalf or suspected by You of acting on their behalf.

8. All documents — other than news stories — concerning the alleged communications

   between a Trump Tower server and an Alfa server.

9. All documents concerning CIR 112 and its content.

10. All documents concerning the Litigation.

11. All communications between You and the Special Counsel's Office, including but not

   limited to its attorneys and agents.




                                          7
Case 1:17-cv-02041-RJL Document 110-2 Filed 10/23/20 Page 15 of 17




                            Exhibit B
     Case 1:17-cv-02041-RJL    Document 110-2 Filed 10/23/20 Page 16 of 17
                        71077;0147.7,1'




COMPANY INTELLIGENCE REPORT 2016/112



RUSSIA/US PRESIDENTIAL ELECTION: KREMLIN-ALPHA GROUP CO-
OPERATION


Summary

         Top ]evel Russian official confirms current closeness of Alpha Group-
         PUTIN relationship. Significant favours continue to be done in both
         directions and FRIDMAN and AVEN still giving informal advice to PUTIN,
         especially on the US

         Key intermediary in PUTIN-Alpha relationship identified as Oleg
         GOVORUN, currently Head of a Presidential Administration department
         but throughout the 1990s, the Alpha executive who delivered illicit cash
         directly to PUTIN

         PUTIN personally unbothered about Alpha's current lack of investment in
         Russia but under pressure from colleagues over this and able to exploit it
         as lever over Alpha interlocutors


Detail

   1. Speaking to a trusted compatriot in mid-September 2016, a top level
       Russian government official commented on the history and current state
       of relations between President PUTIN and the Alpha Group of businesses
       led by oligarchs Mikhail FRIDMAN, Petr AVEN and German KHAN. The
      Russian government figure reported that although they had had their ups
      and downs, the leading figures in Alpha currently were on very good
      terms with PUTIN. Significant favours continued to be done in both
      directions, primarily political ones for PUTIN and business/legal ones for
      Alpha, Also, FRIDMAN and AVEN continued to give informal advice to
      PUTIN on foreign policy, and especially about the US where he distrusted
      advice being given to him by officials.

  2. Although FRIDMAN recently had met directly with PUTIN in Russia, much
     of the dialogue and business between them was mediated through a
     senior Presidential Administration official, Oleg GOVORUN, who currently
     headed the department therein responsible for Social Co-operation With
     the CIS. GOVORUN was trusted by PUTIN and recently had accompanied
     him to Uzbekistan to pay respects at the tomb of former president
     KARIMOV. However according to the top level Russian government
     official, during the 1990s GOVORUN had been Head of Government
     Relations at Alpha Group and in reality, the "driver" and "bag carrier"
   Case 1:17-cv-02041-RJL Document 110-2 Filed 10/23/20 Page 17 of 17



      used by FRIDMAN and AVEN to deliver large amounts of illicit cash to the
      Russian president, at that time deputy Mayor of Sr Petersburg. Given that
      and the continuing sensitivity of the KINN-Alpha relationship, and need
      for plausible deniability, much of the contact between them was now
      indirect and entrusted to the relatively low profile GOVORUN.

   3. The top level Russian government official described the PUTIN-Alpha
      relationship as both carrot and stick. Alpha held 'kompr omat' on PUTIN
      and his corrupt business activities from the 1990s whilst although not
      personally overly bothered by Alpha's failure to reinvest the proceeds of
      its TNK oil company sale into the Russian economy since, the Russian
      president was able to use pressure on this count from senior Kremlin
      colleagues as a lever on FRIDMAN and AVEN to make them do his
      political bidding.


14 September 2016
Case 1:17-cv-02041-RJL Document 110-3 Filed 10/23/20 Page 1 of 4




                   Exhibit B
           Case 1:17-cv-02041-RJL Document 110-3 Filed 10/23/20 Page 2 of 4



From:           Josh Levy
To:             Krawiec, Margaret E (WAS)
Subject:        [Ext] Re: Ambassador Burt Subpoena
Date:           11/19/2019 7:11:00 PM
CC:             McIntosh, Michael A (WAS); Rideout, Patrick G (NYC)
BCC:

Message:

Margaret --

Thank you for your email.

I confirm points (i) and (ii) stated below in your email.

I look forward to speaking with you tomorrow about the subpoenas.

Best,
Josh

Joshua A. Levy
Cunningham Levy Muse LLP
1401 K Street, NW, Suite 600
Washington, DC 20005
202.261.6564 (w)
202.360.0677 (m)
jal@cunninghamlevy.com
cunninghamlevy.com

***
The information contained in this communication is confidential, may be attorney-client privileged, may
constitute inside information, and is intended only for the use of the addressee. It is the property of
Cunningham Levy Muse LLP. If the reader of this message is not the intended recipient or the employee or
agent responsible for delivering this message to the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If
you have received this communication in error, please notify us immediately by reply or by telephone at
(202) 261-6564, and immediately destroy this communication and all copies thereof, including all
attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you
that any tax advice contained in this communication (including any attachments) was not intended or
written to be used, and cannot be used, by any taxpayer for the purpose of (1) avoiding tax-related penalties
under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to another party any
tax-related matters addressed herein.
***


                                                     1
        Case 1:17-cv-02041-RJL Document 110-3 Filed 10/23/20 Page 3 of 4




From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Monday, November 18, 2019 11:20 AM
To: Josh Levy <jal@cunninghamlevy.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout, Patrick G
<Patrick.Rideout@skadden.com>
Subject: Ambassador Burt Subpoena

Josh,

Following up on our conversation Friday afternoon, we agree to accept service of the subpoena on
Ambassador Burt and to waive any procedural objections. We also confirm that Ambassador Burt will
preserve all documents potentially responsive to the subpoena. Please confirm that you agree to (i)
extend the deadline for objections to the subpoena until December 4, 2019; and (ii) extend the deadline
to produce documents responsive to the subpoena until January 24, 2020.

As discussed, we hope to work with you to develop an agreed-on set of search terms that will guide our
process of collecting documents from Ambassador Burt. Please note that, regardless of which search
terms we use for collection purposes, all documents potentially responsive to the subpoena will be
preserved.

We look forward to our call on Wednesday at 1:30 p.m.

Thank you,

Margaret


Margaret E. Krawiec
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W. | Washington | D.C. | 20005-2111
T: 202.371.7303 | F: 202.661.9123
margaret.krawiec@skadden.com


 Skadden

------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or
copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the
original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.



                                                   2
     Case 1:17-cv-02041-RJL Document 110-3 Filed 10/23/20 Page 4 of 4




=====================================================================
=========




                                    3
Case 1:17-cv-02041-RJL Document 110-4 Filed 10/23/20 Page 1 of 6




                   Exhibit C
           Case 1:17-cv-02041-RJL Document 110-4 Filed 10/23/20 Page 2 of 6



From:           Josh Levy
To:             Krawiec, Margaret E (WAS)
Subject:        [Ext] Re: Ambassador Burt Subpoena
Date:           12/5/2019 11:16:00 AM
CC:             McIntosh, Michael A (WAS); Rideout, Patrick G (NYC); Rachel Clattenburg
BCC:

Message:

Margaret:

In the interest of lessening any burden on your client, please find attached a modified Exhibit A
to the original subpoena ("Modified Exhibit A"). Among other things, we have extended the
deadline to January 31, 2019.

In furtherance of our objective to lighten any burden on your client: If you agree to produce all
non-privileged, responsive documents to Requests Nos. 1 and 2 in Modified Exhibit A and, if
applicable, a privilege log by January 31, 2019, then we will hold in abeyance the other
Requests in Modified Exhibit A, while preserving our right to demand those documents from
your client at a later date. The documents responsive to Requests Nos. 1 and 2 in Modified
Exhibit A are relevant to the truth of the alleged defamatory statements and CIR 112.

Please advise. Thank you.

Kind regards,
Josh

Joshua A. Levy
Cunningham Levy Muse LLP
1401 K Street, NW, Suite 600
Washington, DC 20005
202.261.6564 (w)
202.360.0677 (m)
jal@cunninghamlevy.com
cunninghamlevy.com

***
The information contained in this communication is confidential, may be attorney-client privileged, may
constitute inside information, and is intended only for the use of the addressee. It is the property of
Cunningham Levy Muse LLP. If the reader of this message is not the intended recipient or the employee or
agent responsible for delivering this message to the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If
you have received this communication in error, please notify us immediately by reply or by telephone at
(202) 261-6564, and immediately destroy this communication and all copies thereof, including all
attachments.



                                                     1
         Case 1:17-cv-02041-RJL Document 110-4 Filed 10/23/20 Page 3 of 6




IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you
that any tax advice contained in this communication (including any attachments) was not intended or
written to be used, and cannot be used, by any taxpayer for the purpose of (1) avoiding tax-related penalties
under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to another party any
tax-related matters addressed herein.
***



From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Tuesday, November 26, 2019 10:14 AM
To: Josh Levy <jal@cunninghamlevy.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout, Patrick G
<Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
Subject: Re: Ambassador Burt Subpoena

Thank you very much for your email, Josh. We look forward to continuing to work with you in a
constructive manner. Happy holidays.

Best regards,

Margaret



        On Nov 26, 2019, at 10:11 AM, Josh Levy <jal@cunninghamlevy.com> wrote:


        Margaret & co:

        Thank you for the productive call last week. We continue to take seriously the
        points you raised in it, and we are working on a modified request for your
        consideration. We plan on communicating that to you next week.

        In the meantime, enjoy the holiday. As we continue to work through these
        matters, we will extend the date for the service of objections another week to
        December 11, 2019, and we will extend the date of production another week to
        January 31, 2019.

        Kind regards,
        Josh

        Joshua A. Levy



                                                     2
Case 1:17-cv-02041-RJL Document 110-4 Filed 10/23/20 Page 4 of 6




Cunningham Levy Muse LLP
1401 K Street, NW, Suite 600
Washington, DC 20005
202.261.6564 (w)
202.360.0677 (m)
jal@cunninghamlevy.com
cunninghamlevy.com

***
The information contained in this communication is confidential, may be attorney-client
privileged, may constitute inside information, and is intended only for the use of the
addressee. It is the property of Cunningham Levy Muse LLP. If the reader of this message
is not the intended recipient or the employee or agent responsible for delivering this
message to the intended recipient, you are hereby notified that any dissemination,
distribution or copying of this communication is strictly prohibited and may be unlawful. If
you have received this communication in error, please notify us immediately by reply or by
telephone at (202) 261-6564, and immediately destroy this communication and all copies
thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service,
we inform you that any tax advice contained in this communication (including any
attachments) was not intended or written to be used, and cannot be used, by any taxpayer
for the purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code
or (2) promoting, marketing or recommending to another party any tax-related matters
addressed herein.
***



From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Monday, November 18, 2019 11:20 AM
To: Josh Levy <jal@cunninghamlevy.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout, Patrick G
<Patrick.Rideout@skadden.com>
Subject: Ambassador Burt Subpoena

Josh,

Following up on our conversation Friday afternoon, we agree to accept service of the
subpoena on Ambassador Burt and to waive any procedural objections. We also
confirm that Ambassador Burt will preserve all documents potentially responsive to the
subpoena. Please confirm that you agree to (i) extend the deadline for objections to the
subpoena until December 4, 2019; and (ii) extend the deadline to produce documents
responsive to the subpoena until January 24, 2020.




                                             3
        Case 1:17-cv-02041-RJL Document 110-4 Filed 10/23/20 Page 5 of 6



       As discussed, we hope to work with you to develop an agreed-on set of search terms
       that will guide our process of collecting documents from Ambassador Burt. Please note
       that, regardless of which search terms we use for collection purposes, all documents
       potentially responsive to the subpoena will be preserved.

       We look forward to our call on Wednesday at 1:30 p.m.

       Thank you,

       Margaret


       Margaret E. Krawiec
       Skadden, Arps, Slate, Meagher & Flom LLP
       1440 New York Avenue, N.W. | Washington | D.C. | 20005-2111
       T: 202.371.7303 | F: 202.661.9123
       margaret.krawiec@skadden.com


        Skadden

       ------------------------------------------------------------------------------
       This email (and any attachments thereto) is intended only for use by the
       addressee(s) named herein and may contain legally privileged and/or confidential
       information. If you are not the intended recipient of this email, you are hereby
       notified that any dissemination, distribution or copying of this email (and any
       attachments thereto) is strictly prohibited. If you receive this email in error please
       immediately notify me at (212) 735-3000 and permanently delete the original
       email (and any copy of any email) and any printout thereof.

       Further information about the firm, a list of the Partners and their professional
       qualifications will be provided upon request.

       ==========================================================
       ====================
------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or
copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the
original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.

=====================================================================
=========



                                                  4
        Case 1:17-cv-02041-RJL Document 110-4 Filed 10/23/20 Page 6 of 6



Attachments:
       Burt - Modified Exhibit A 12.05.2019.pdf




                                                  5
Case 1:17-cv-02041-RJL Document 110-5 Filed 10/23/20 Page 1 of 10




                    Exhibit D
        Case 1:17-cv-02041-RJL Document 110-5 Filed 10/23/20 Page 2 of 10




                                      !"#$%$&#'()*+,+-'.'
                                                 '
        !"#$"%&' '( )*+*#%, -",*$ (. /010, !#(2*+"#* 34 %&+ 456 7*.*&+%&'$ 8*%& ::/ +;<;% )"$0(&

=!> %&+ =,*&& >0?@$(& #*A"*$' 'B%'6 &( ,%'*# 'B%& C%&"%#D 3E6 FGEH6 I(" @#(+"2* 'B* +(2"?*&'$

$@*20.0*+ <*,(J .(# 0&$@*2'0(& %&+ 2(@D0&K %' 'B* %++#*$$ +*$0K&%'*+ (& 'B* %''%2B*+ $"<@(*&%L


                                        +/0-123-+4/0'
                                                  '
        MB*$* N&$'#"2'0(&$ %#* '( <* #*%+ 0& 2(&O"&2'0(& J0'B 'B* 7*.0&0'0(&$ 0&2,"+*+ <*,(JP

        EL      N.6 0& #*10*J0&K 'B0$ $"<@(*&% %&+ %22(?@%&D0&K *QB0<0'6 I(" (# I("# ,%JD*#R$S

B%1* %&D A"*$'0(&$ (# J(",+ ,0T* '( #*A"*$' %&D 2,%#0.02%'0(&$6 @,*%$* 2%,, C($B"% :*1D %' RFGFS

FUEVU5U4L W* ?%D <* %<,* '( #*$(,1* %&D 2(&2*#&$ (1*# 'B* @B(&*L

        FL      X&,*$$ ('B*#J0$* $@*20.0*+6 'B* #*,*1%&' '0?* @*#0(+ 2(1*#*+ <D 'B*$* #*A"*$'$ 0$

C%&"%#D E6 EHHG 'B#("KB 'B* @#*$*&'L

        3L      MB* <%$0$ .(# %&D (<O*2'0(& '( %,, (# @%#' (. % -*A"*$' $B%,, <* $'%'*+ 0& +*'%0,L N. %&

(<O*2'0(& @*#'%0&$ (&,D '( % @(#'0(& (. % -*A"*$'6 'B*& I(" %#* '( $'%'* 'B* (<O*2'0(& %&+ #*$@(&+

'( 'B* #*?%0&+*# (. 'B* -*A"*$'L

        4L      Y,, @#(+"2*+ 7(2"?*&'$ $B%,, <* (#K%&0Z*+ *0'B*# '( 2(##*$@(&+ '( 'B* 2%'*K(#0*$

0& 'B*$* -*A"*$'$6 (# %$ 'B*D %#* T*@' 0& 'B* (#+0&%#D 2("#$* (. <"$0&*$$L Y,, 7(2"?*&'$ $B%,, <*

@#(+"2*+P R%S %$ 0$6 0& 'B*0# *&'0#*'D[ R<S J0'B %,, %$$(20%'*+ .0,* ,%<*,$6 .0,* B*%+0&K$6 %&+ .0,* .(,+*#$

'(K*'B*# J0'B 'B* #*$@(&$01* 7(2"?*&'$ .#(? *%2B .0,*6 %&+ *%2B .0,* $B%,, <* 0+*&'0.0*+ %$ '( 0'$

(J&*# (# 2"$'(+0%&[ R2S J0'B %,, ?*'%+%'% 0&'%2'6 0&2,"+0&K 'B* .0,* &%?*6 @%'B6 %&+ +0#*2'(#D

0&.(#?%'0(& .(# *%2B6 %&+ 0. 'B* $'(#%K* ,(2%'0(& J%$ % .0,* $B%#* (# J(#T K#("@ .(,+*#6 'B%' 0$ '( <*

$@*20.0*+[ R+S J0'B %,, @%K*$ $'%@,*+ (# .%$'*&*+ '(K*'B*# %$ 'B*D J*#* ?%0&'%0&*+6 0&2,"+0&K %,,

%''%2B?*&'$ 2"##*&',D (# @#*10("$,D %@@*&+*+ '( *%2B 7(2"?*&'[ R*S J0'B %,, %''%2B?*&'$ 2"##*&',D
       Case 1:17-cv-02041-RJL Document 110-5 Filed 10/23/20 Page 3 of 10




(# @#*10("$,D %@@*&+*+ '( %& *,*2'#(&02 .0,* 0&'%2'[ %&+ R.S 7(2"?*&'$ 'B%' 2%&&(' <* ,*K0<,D 2(@0*+

$B%,, <* @#(+"2*+ 0& (#0K0&%, .(#?L

       5L      Y,, *,*2'#(&02 @#(+"2'0(& $B%,, <* @#(+"2*+ 0& %22(#+%&2* J0'B )*+L -L /01L !L

34R<SRFSR\SL

       UL      N. %&D +(2"?*&' 0$ J0'BB*,+ (& 'B* <%$0$ (. % 2,%0? (. @#010,*K*6 0+*&'0.D 'B* &%'"#*

(. 'B* @#010,*K* %$$*#'*+6 0&2,"+0&K 'B* $@*20.02 .%2'$ "@(& JB02B I(" #*,D '( *$'%<,0$B 'B* %$$*#'*+

@#010,*K*6 %&+ $@*20.DP R%S 'B* 'D@* (. +(2"?*&'[ R<S 'B* K*&*#%, $"<O*2' ?%''*# (. 'B* +(2"?*&'[

R2S 'B* +%'* (. 'B* +(2"?*&'[ R+S 'B* %"'B(#R$S (. 'B* +(2"?*&' 0&2,"+0&K 'B*0# &%?* %&+ '0',* (#

@($0'0(&[ R*S 'B* %++#*$$**R$S %&+ #*20@0*&'R$S (. 'B* +(2"?*&'6 0&2,"+0&K 'B*0# &%?* %&+ '0',* (#

@($0'0(&[ %&+ R.S 'B* $@*20.02 -*A"*$'R$S '( JB02B 'B* 7(2"?*&' 0$ #*$@(&$01*L

                                         5(6+/+-+4/0

       EL      ]Y,.%^ 0$ %& "?<#*,,% '*#? "$*+ '( +*$2#0<* % &"?<*# (. *&'0'0*$ (J&*+ (#

2(&'#(,,*+ <D _0TB%0, )#0+?%&6 =*#?%& `B%&6 %&+;(# !*'# Y1*&6 (# 0& JB02B _0TB%0, )#0+?%&6

=*#?%& `B%&6 %&+;(# !*'# Y1*& B(,+ $0K&0.02%&' <*&*.020%, 0&'*#*$'$6 +0#*2',D (# 0&+0#*2',D6

0&+010+"%,,D (# 2(,,*2'01*,D6 %&+ %&D %K*&'$6 %''(#&*D$6 #*@#*$*&'%'01*$6 *?@,(D**$6 (# ('B*# @*#$(&$

(# *&'0'0*$ %2'0&K .(# (# (& <*B%,. (. $"2B *&'0'0*$6 (# 0& 2(&2*#' J0'B 'B*?L MB*$* *&'0'0*$ 0&2,"+*

<"' %#* &(' ,0?0'*+ '(P Y,.% =#("@6 Y,.% 8%&T6 Y,.% \2B(6 Y,.% \T(6 Y,.% \2(6 Y,.% )0&%&2*6 Y8a

a(,+0&K$ >LYL6 Y8/ a(,+0&K$6 Y,.% /%@0'%,6 Y,.% /%@0'%, _%#T*'$6 Y,.% Y$$*' _%&%K*?*&'6 Y,.%

7*1*,(@?*&'6 Y,.% M*,*2(? N&'*#&%'0(&%, _(<0,*6 Y,.%>'#%TB(1%&0* =#("@6 Y,'0?(6 Y,'0?(

a(,+0&K$ b N&1*$'?*&'$6 Y,'0?( )("&+%'0(&6 Y?$'*#+%? M#%+* 8%&T6 YM8 a(,+0&K$6 YE6 /#(J&

)0&%&2* )("&+%'0(&6 /#(J& -*$("#2*$6 /#(J& M#%+* b )0&%&2*6 /M) a(,+0&K$6 N7> 8(#O(?0

N&'*#&%'0(&%, =#("@6 -($1(+(T%&%, =#("@6 c0?@*, /(??"&02%'0(&$6 c0?@*,2(?6 c*(&



                                                 F
       Case 1:17-cv-02041-RJL Document 110-5 Filed 10/23/20 Page 4 of 10




a(,+0&K$6 c*(& :0?0'*+6 :*''*#d&* a(,+0&K$6 :*''*#d&* a(,+0&K$ >Y6 :E \&*#KD6 :E

M*2B&(,(KD6 :E a*%,'B6 :E N&1*$'?*&' a(,+0&K$6 %&+ e5 -*'%0, =#("@6 %&+ %&D (. 'B*0#

$"<$0+0%#0*$L )(# @"#@($*$ (. 'B0$ +*.0&0'0(&6 ]2(&'#(,,*+^ +(*$ &(' #*A"0#* 'B* 0&1*$'(# '( <* %

?%O(#0'D $B%#*B(,+*#6 %$ %& 0&1*$'(# &**+ &(' (J& % ?%O(#0'D (. $B%#*$ 0& % 2(?@%&D '( <*

2(&$0+*#*+ % 2(&'#(,,0&K $B%#*B(,+*#L

       Y$ "$*+ 0& 'B0$ $"<@(*&%6 'B* '*#? ]Y,.%^ %,$( 0&2,"+*$ %&D %&+ %,, ('B*# *&'0'0*$ 0& JB02B

I(" T&(J _0TB%0, )#0+?%&6 =*#?%& `B%&6 %&+;(# !*'# Y1*& B(,+ %& *2(&(?02 0&'*#*$' (. %' ,*%$'

5 @*#2*&'6 +0#*2',D (# 0&+0#*2',D6 0&+010+"%,,D (# 2(,,*2'01*,D6 %&+ %&D %K*&'$6 %''(#&*D$6

#*@#*$*&'%'01*$6 *?@,(D**$6 (# ('B*# @*#$(&$ (# *&'0'0*$ %2'0&K .(# (# (& <*B%,. (. $"2B *&'0'0*$6 (#

0& 2(&2*#' J0'B 'B*?L

       FL      MB* '*#? ]+(2"?*&'^ ?*%&$P

       R%S     %,, J#0'0&K$ (. %&D T0&+ %&+ 0& *,*2'#(&02 (# @%@*# .(#? R0&2,"+0&K 'B* (#0K0&%, %&+

&(&V0+*&'02%, 2(@0*$6 JB*'B*# +0..*#*&' .#(? 'B* (#0K0&%,$ <D #*%$(& (. %&D &('%'0(&$ ?%+* (& $"2B

2(@0*$ (# ('B*#J0$*S6 0&2,"+0&K6 J0'B("' ,0?0'%'0(&6 2(??"&02%'0(&$6 2(##*$@(&+*&2*6 *V?%0,6

WB%'$Y@@ ?*$$%K*$6 >,%2T ?*$$%K*$6 >0K&%, ?*$$%K*$6 (# ('B*# 0&$'%&' (# '*Q' ?*$$%K*$6 $(20%,

?*+0% 2(??"&02%'0(&$6 &('*$6 0&1(02*$6 $'%'*?*&'$6 2B*2T$6 2B*2T $'"<$6 .(#?$6 %@@,02%'0(&$6

#*2(#+$6 #*'"#&$6 $"??%#0*$6 <((T$6 +0%#0*$6 0&'#%(..02* 2(??"&02%'0(&$6 '*,*K#%?$6 $'"+0*$6

%&%,D$*$6 #*@(#'$6 #*$",'$ (. 0&1*$'0K%'0(&$6 2(&'#%2'$6 ,*+K*#$6 <((T$ (. %22("&'6 $*'',*?*&' $B**'$6

J(#T0&K @%@*#$6 2($'V$B**'$6 *$'0?%'*$6 '*,*@B(&* #*2(#+$6 $'*&(K#%@B*#f$ &('*<((T$6 +*$T

2%,*&+%#$6 %@@(0&'?*&' <((T$6 '0?* $B**'$ (# ,(K$6 ?%@$6 2(?@"'*# +%'%6 O(< (# '#%&$%2'0(& .0,*$6

+%0,D O(< #*@(#'$6 .0*,+ #*@(#'$6 ?**'0&K &('*$6 @%@*#$ $0?0,%# '( %&D (. 'B* .(#*K(0&K6 &('%'0(&$

2(&$'0'"'0&K (# #*.,*2'0&K (#%,6 J#0''*& %&+ *,*2'#(&02 2(??"&02%'0(&$ %&+ %,, +#%.'$6 %,'*#%'0(&$6

?(+0.02%'0(&$6 2B%&K*$ %&+;(# %?*&+?*&'$ (. %&D (. 'B* .(#*K(0&K[




                                                  3
       Case 1:17-cv-02041-RJL Document 110-5 Filed 10/23/20 Page 5 of 10




       R<S     %,, K#%@B02 (# (#%, #*2(#+$ (# #*@#*$*&'%'0(&$ (. %&D T0&+ 0&2,"+0&K6 J0'B("'

,0?0'%'0(&6 @B('(K#%@B$6 2B%#'$6 @,%&$6 +#%J0&K$6 ?02#(.02B*6 ?02#(.0,?6 10+*('%@*6 #*2(#+0&K$ %&+

?('0(& @02'"#*$[ %&+

       R2S     %,, *,*2'#(&026 ?*2B%&02%, (# *,*2'#02%, #*2(#+$ (# #*@#*$*&'%'0(&6 JB*'B*#

'#%&$2#0<*+ (# &('6 0&2,"+0&K6 J0'B("' ,0?0'%'0(&6 *?%0,$ %&+ %&D %&+ %,, ('B*# .(#?$ (. *,*2'#(&02

?*$$%K*$6 '%@*$6 2%$$*''*$6 +0$2$6 2(?@%2' +0$2$6 2(?@"'*# +0$T*''*$ %&+ '%@* #*2(#+0&K$L

       3L      MB* '*#? ]%,, +(2"?*&'$^ ?*%&$ *1*#D +(2"?*&'6 %$ %<(1* +*.0&*+ 0& !%#%K#%@B F

(. 'B*$* 7*.0&0'0(&$6 JB02B 2%& <* ,(2%'*+ (# +0$2(1*#*+ <D #*%$(&%<,D +0,0K*&' *..(#'$L N. ?(#*

'B%& (&* 1*#$0(& (# 2(@D (. % +(2"?*&' *Q0$'$ %&+ %&D $"2B 1*#$0(& (# 2(@D <*%#$ ?%#T0&K$ (#

&('%'0(&$ JB02B %#* &(' (& ('B*# 1*#$0(&$ (# 2(@0*$ (. 'B* +(2"?*&'6 *%2B $"2B 1*#$0(& (# 2(@D 0$

0&2,"+*+ J0'B0& 'B* ?*%&0&K (. 'B* '*#? ]+(2"?*&'L^

       4L      MB* '*#? ]2(??"&02%'0(&$^ ?*%&$ %&D 1*#<%, (# J#0''*& '#%&$?0''%, (. 0&.(#?%'0(&

R0& 'B* .(#? (. .%2'$6 0+*%$6 0&A"0#0*$6 (# ('B*#J0$*S <*'J**& 'J( (# ?(#* @*#$(&$ 0&2,"+0&K6

J0'B("' ,0?0'%'0(&6 2(##*$@(&+*&2*6 *?%0, 2(??"&02%'0(&6 ?*$$%K*$6 $(20%, ?*+0% ?*$$%K0&K %&+

2B%'$6 $(20%, ?*+0% @($'0&K$6 *&2#D@'*+ %@@ 2(??"&02%'0(&$ R!"#"6 WB%'$Y@@6 >0K&%,S6 '*,*@B(&*

2(&1*#$%'0(&$6 ('B*# 2(&1*#$%'0(&$6 +0$2"$$0(&$6 ?**'0&K$6 2(&.*#*&2*$ %&+ ('B*# $"2B %2'010'0*$ (#

(22"##*&2*$ JB*#*<D 'B("KB'$6 (@0&0(&$6 (# +%'% %#* '#%&$?0''*+ <*'J**& 'J( (# ?(#* @*#$(&$L

       5L      MB* '*#? ]2(&2*#&^ (# ]2(&2*#&0&K^ ?*%&$ 2(?@#0$0&K6 0&+02%'0&K6 2(&2*#&0&K6

+*$2#0<0&K6 *10+*&20&K6 +0$2"$$0&K6 2(&$'0'"'0&K6 0&1(,10&K6 #*.,*2'0&K6 #*.*##0&K '(6 #*,%'0&K '( (#

('B*#J0$* B%10&K %&D'B0&K '( +( J0'B 'B* $"<O*2' ?%'*#0%, (. 'B* #*A"*$' 0& %&D J%D JB%'$(*1*#L

       UL      MB* '*#? ]@($$*$$0(&6 2"$'(+D6 (# 2(&'#(,^ 0&2,"+*$ +(2"?*&'$ I(" B%1* 'B* ,*K%,

#0KB' '( (<'%0& (& +*?%&+6 #*K%#+,*$$ (. JB*'B*# 'B* +(2"?*&' 0$ @#*$*&',D 0& I("# @($$*$$0(& (#

2"$'(+DL




                                                 4
       Case 1:17-cv-02041-RJL Document 110-5 Filed 10/23/20 Page 6 of 10




       gL      MB* '*#? ]@*#$(&^ ?*%&$ %&D &%'"#%, @*#$(& (# %&D 2(#@(#%'0(&6 %$$(20%'0(& (#

('B*# ,*K%, (# K(1*#&?*&'%, *&'0'DL

       hL      MB* '*#? ]/N- EEF^ ?*%&$ /(?@%&D N&'*,,0K*&2* -*@(#' FGEU;EEF6 +%'*+

>*@'*?<*# E46 FGEU6 %$ @#*@%#*+ <D /B#0$'(@B*# >'**,*L Y 2(@D (. /N- EEF 0$ %''%2B*+ B*#*'( %$

\QB0<0' 8L

       HL      MB* '*#? ]`#*?,0&^ ?*%&$ c,%+0?0# !"'0&6 'B* K(1*#&?*&' (. -"$$0%6 (# %&D

@*#$(& (# *&'0'D T&(J& (# $"$@*2'*+ <D I(" '( <* %2'0&K (& <*B%,. (. (# 0& 2(&2*#' J0'B 'B*?6

0&2,"+0&K -"$$0%& (# XT#%0&0%& <"$0&*$$?*&6 (,0K%#2B$6 %K*&'$6 %''(#&*D$6 *?@,(D**$6 2(&'#%2'(#$

%&+ #*@#*$*&'%'01*$L

       EGL     MB* '*#? ]'B* :0'0K%'0(&^ ?*%&$ $%&'()*+,"+-!)*+../6 /010, /%$* i(L EPEgV21V

GFG4E R-C:S R7L7L/LSL

       EEL     MB* '*#? ]!#(O*2' Y^ ?*%&$ 'B* *..(#' '( B*,@ *$'%<,0$B % 2(??"&02%'0(&$ 2B%&&*,

<*'J**& -"$$0% %&+ 'B* M#"?@ M#%&$0'0(& M*%?6 ?*&'0(&*+ 0& 'B* #*@(#' *&'0',*+6 ]-*@(#' (& 'B*

N&1*$'0K%'0(& 0&'( -"$$0%& N&'*#.*#*&2* 0& 'B* FGEU !#*$0+*&'0%, \,*2'0(&6^ <D >@*20%, /("&$*,

-(<*#' >L _"*,,*#6 NNN6 %&+ 2(?@#0$0&K 'J( 1(,"?*$L Y 2(@D 0$ ,(2%'*+ B*#*P

B''@$P;;JJJLO"$'02*LK(1;$'(#%K*;#*@(#'L@+.L

       EFL     MB* '*#? ]>@*20%, /("&$*,f$ d..02*^ ?*%&$ >@*20%, /("&$*, -(<*#' >L _"*,,*# NNN

%&+ *?@,(D**$ %$$0$'0&K B0? 0& 'B* 0&1*$'0K%'0(& (. 'B* -"$$0%& K(1*#&?*&'f$ *..(#'$ '( 0&'*#.*#*

0& 'B* FGEU @#*$0+*&'0%, *,*2'0(& %&+ %&D ,0&T$ %&+;(# 2((#+0&%'0(& <*'J**& 'B* -"$$0%&

K(1*#&?*&' %&+ 0&+010+"%,$ %$$(20%'*+ J0'B 'B* 2%?@%0K& (. 7(&%,+ CL M#"?@L

       E3L     MB* '*#? ]FGEU M#"?@ /%?@%0K&^ ?*%&$ 7(&%,+ CL M#"?@f$ FGEU @#*$0+*&'0%,

2%?@%0K& %&+ %&D(&* (# %&D *&'0'D T&(J& (# $"$@*2'*+ <D I(" '( <* %2'0&K .(# (# (& <*B%,. (. 0'6




                                               5
       Case 1:17-cv-02041-RJL Document 110-5 Filed 10/23/20 Page 7 of 10




(# 0& 2(&2*#' J0'B 0'6 0&2,"+0&K %&D (. 'B*0# %K*&'$6 %''(#&*D$6 *?@,(D**$6 2(&'#%2'(#$ %&+

#*@#*$*&'%'01*$L

       E4L      MB* '*#? ]M#"?@ d#K%&0Z%'0(&^ ?*%&$ 'B* K#("@ (. <"$0&*$$ *&'0'0*$ .(# JB02B

7(&%,+ CL M#"?@ 0$ 'B* $(,*6 @#0&20@%, (# ?%O(#0'D (J&*#L

       E5L      MB* '*#? ]M#"?@ M#%&$0'0(& M*%?^ ?*%&$ 7(&%,+ CL M#"?@f$ @#*$0+*&'0%,

'#%&$0'0(& '*%? .(# FGEU 'B#("KB C%&"%#D FG6 FGEg6 %&+ %&D(&* (# %&D *&'0'D T&(J& (# $"$@*2'*+

<D I(" '( <* %2'0&K .(# (# (& <*B%,. (. 0'6 (# 0& 2(&2*#' J0'B 0'6 0&2,"+0&K %&D (. 'B*0# %K*&'$6

%''(#&*D$6 *?@,(D**$6 2(&'#%2'(#$ %&+ #*@#*$*&'%'01*$L

       EUL      ]I("^ (# ]I("#^ #*.*#$ '( 'B* !*#$(& &%?*+ (& 'B* %''%2B*+ $"<@(*&% %&+ %,,

@*#$(&$ %2'0&K (# @"#@(#'0&K '( %2' (& <*B%,. (. 'B%' !*#$(&L

       EgL      X$* (. 'B* $0&K",%# 0&2,"+*$ 'B* @,"#%,L MB* "$* (. 'B* @,"#%, 0&2,"+*$ 'B* $0&K",%#L

       EhL      Y$ "$*+ B*#*0&6 'B* '*#? ]%&+^ $B%,, ?*%& ]%&+^ %$ J*,, %$ ](#L^

       EHL      Y$ "$*+ B*#*0&6 'B* '*#? ](#^ $B%,, ?*%& ](#^ %$ J*,, %$ ]%&+L^



                              5432!(/-0'-4',('714523(5'

       I(" %#* #*A"0#*+ '( @#(+"2* 'B* .(,,(J0&K +(2"?*&'$ J0'B0& D("# @($$*$$0(&6 2"$'(+D (#

2(&'#(,P

       EL Y,, +(2"?*&'$ R*Q2,"+0&K &*J$ $'(#0*$S6 .#(? C%&"%#D E6 FGE5 'B#("KB 'B* @#*$*&'6

             JB0,* I(" B%1* <**& $*#10&K %$ % +0#*2'(# (. :*''*#d&*6 %& Y,.% *&'0'D (J&*+ <D

             _0TB%0, )#0+?%&6 !*'# Y1*&6 %&+ =*#?%& `B%&6 2(&2*#&0&KP

                %L MB* @($$0<0,0'D (. I("# <*0&K &(?0&%'*+ <D 7(&%,+ CL M#"?@ '( $*#1* %$ 'B*

                   X> Y?<%$$%+(# '( -"$$0%[




                                                  U
Case 1:17-cv-02041-RJL Document 110-5 Filed 10/23/20 Page 8 of 10




       <L I("# #(,* (#K%&0Z0&K6 %##%&K0&K6 (# +#%.'0&K6 0& JB(,* (# 0& @%#'6 7(&%,+ CL

          M#"?@f$ .(#*0K& @(,02D $@**2B %' 'B* _%D.,(J*# a('*,6 (& Y@#0, Fg6 FGEU[

       2L I("# ?**'0&K$ J0'B %&D(&* .#(? 'B* M#"?@ /%?@%0K& (# M#"?@ M#%&$0'0(&

          M*%?6 0&2,"+0&K <"' &(' ,0?0'*+ '( 'B* 'J( +0&&*#$ I(" #*@(#'*+,D 2,%0?*+ '(

          B%1* %''*&+*+ 0& FGEU J0'B ].(#?*# -*@"<,02%& .(#*0K& @(,02D (..020%,$ %&+

          >*&%'(# jC*..k >*$$0(&$6^ %$ A"('*+ 0& >'*@B%&0* `0#2BK%*$$&*#6 .0112&34+ 50%+

          6733&)*+&*4!%!343+3)23+8!+)44!*'!'+'&**!%3+8034!'+12+9!33&0*36 Ma\ =XY-7NYi

          RC"&L E56 FGEgS6 B''@$P;;JJJL'B*K"%#+0%&L2(?;"$V&*J$;FGEg;O"&;E5;,(<<D0$'V

          #"$$0%&V0&'*#*$'$VO*..V$*$$0(&$V'*$'0?(&D[

       +L MB* %,,*K*+ 2(??"&02%'0(&$ <*'J**& % M#"?@ M(J*# $*#1*# %&+ %& Y,.%

          $*#1*#[

       *L !#(O*2' Y[ %&+

       .L Y,, 2(??"&02%'0(&$ J0'B >%? /,(10$6 -02T 7*%#<(#&6 :'L =*&L C($*@B ]`*0'B^

          `*,,(KK R#*'LS6 /%#'*# !%K*6 =*(#K* !%@%+(@(",($6 W%,0+ !B%#*$6 C*.. >*$$0(&$6

          %&+ C($*@B >2B?0'Z R0&+010+"%,,D (# 2(,,*2'01*,DSL

FL Y,, +(2"?*&'$ R*Q2,"+0&K &*J$ $'(#0*$S6 JB0,* I(" B%1* <**& $*#10&K %$ % +0#*2'(# (.

   :*''*#d&*6 %& Y,.% *&'0'D (J&*+ <D _0TB%0, )#0+?%&6 !*'# Y1*&6 %&+ =*#?%& `B%&6

   2(&2*#&0&KP

       %L _**'0&K$ 'B%' _0TB%0, )#0+?%&6 !*'# Y1*&6 (# =*#?%& `B%& %''*&+*+ 0&

          W%$B0&K'(&6 7/6 0& _%D FGEG6 _%D FGEE6 (# _%D FGEF6 0&2,"+0&K <"' &('

          ,0?0'*+ '( 'B*0# ?**'0&K$ J0'B 7%10+ :0@'(& 0& W%$B0&K'(&6 7/6 %&+ 'B*0# _%D

          h6 FGEF ?**'0&K J0'B C(B& WL -(<*#'6 Y,02* W*,,$6 %&+ I("6 0& W%$B0&K'(&6

          7/L




                                        g
Case 1:17-cv-02041-RJL Document 110-5 Filed 10/23/20 Page 9 of 10




       <L I("# #(,* %+10$0&K (# ('B*#J0$* %$$0$'0&K X> >*&%'(# -%&+ !%",6 0&2,"+0&K <"'

           &(' ,0?0'*+ '( R%S %&D %+102* (# %$$0$'%&2* I(" @#(10+*+ '( >*&%'(# !%",6 (# R<S

           T&(J,*+K* (& 'B* @%#' (. _0TB%0, )#0+?%&6 !*'# Y1*&6 =*#?%& `B%&6 (# 'B*

           `#*?,0& (. $"2B %+102* (# %$$0$'%&2* 'B%' I(" @#(10+*+ '( >*&%'(# !%",L

       2L Y&D (. 'B* $'%'*?*&'$ ?%+* 0& /N- EEF

3L M( 'B* *Q'*&' 'B*D %#* &(' +"@,02%'01* (. -*A"*$' i(L E (# F6 %,, 2(??"&02%'0(&$6 .(#

   'B* '0?* @*#0(+ JB0,* I(" J*#* % +0#*2'(# .(# :*''*#d&*6 J0'B 'B* `#*?,0& 2(&2*#&0&K

   _0TB%0, )#0+?%&6 !*'# Y1*&6 =*#?%& `B%&6 'B* M#"?@ /%?@%0K&6 'B* M#"?@

   M#%&$0'0(&6 'B* M#"?@ d#K%&0Z%'0(&6 i(#+ >'#*%? NN6 'B* FGEU X> @#*$0+*&'0%, *,*2'0(&6

   (# X>V-"$$0%& .(#*0K& @(,02DL

4L M( 'B* *Q'*&' 'B*D %#* &(' +"@,02%'01* (. -*A"*$' i(L E (# F6 %,, 2(??"&02%'0(&$6 +"#0&K

   'B* '0?* I(" J*#* $*#10&K %$ % +0#*2'(# (. :*''*#d&*6 J0'B 70?0'#0 >0?*$ (# %&D(&*

   *,$* .#(? 'B* /*&'*# .(# i%'0(&%, N&'*#*$' R0&2,"+0&K (..02*#$6 +0#*2'(#$6 *?@,(D**$ %&+

   #*@#*$*&'%'01*$S 2(&2*#&0&K _0TB%0, )#0+?%&6 !*'# Y1*&6 =*#?%& `B%&6 'B* M#"?@

   /%?@%0K&6 'B* M#"?@ M#%&$0'0(&6 'B* M#"?@ d#K%&0Z%'0(&6 I("# @($$0<,D (<'%0&0&K %

   @($0'0(& 0& 'B* M#"?@ Y+?0&0$'#%'0(&6 i(#+ >'#*%? NN6 X> *,*2'0(&$6 X>V-"$$0% @(,02D6

   (# X>V-"$$0% #*,%'0(&$L

5L M( 'B* *Q'*&' 'B*D %#* &(' +"@,02%'01* (. -*A"*$' i(L E (# F6 %,, 2(??"&02%'0(&$6 +"#0&K

   'B* '0?* I(" J*#* $*#10&K %$ % +0#*2'(# (. :*''*#d&*6 J0'B 7%10+ `**&* #*K%#+0&K

   _0TB%0, )#0+?%&6 !*'# Y1*&6 =*#?%& `B%&6 'B* M#"?@ /%?@%0K&6 'B* M#"?@

   M#%&$0'0(&6 'B* M#"?@ d#K%&0Z%'0(&6 I("# @($$0<,D (<'%0&0&K % @($0'0(& 0& 'B* M#"?@

   Y+?0&0$'#%'0(&6 i(#+ >'#*%? NN6 X> *,*2'0(&$6 X>V-"$$0% @(,02D6 (# X>V-"$$0%

   #*,%'0(&$L




                                         h
Case 1:17-cv-02041-RJL Document 110-5 Filed 10/23/20 Page 10 of 10




UL M( 'B* *Q'*&' 'B*D %#* &(' +"@,02%'01* (. -*A"*$' i(L E (# F6 %,, 2(??"&02%'0(&$6 .#(?

   C%&L E6 FGE5 'B#("KB 'B* @#*$*&'6 J0'B Y,.% 2(&2*#&0&K 'B* M#"?@ /%?@%0K&[ 'B*

   M#"?@ d#K%&0Z%'0(&[ 'B* M#"?@ M#%&$0'0(&[ 'B* #*'*&'0(& (. I(" %&+;(# _2:%#'D b

   Y$$(20%'*$ '( ,(<<D (& <*B%,. (. 'B* i*J \"#(@*%& !0@*,0&* Y=6 (J&*+ <D =%Z@#(?

   R% -"$$0%& $'%'* *&'0'DS[ 'B* @($$0<0,0'D (. I("# (<'%0&0&K % @($0'0(& 0& 'B* M#"?@

   Y+?0&0$'#%'0(&[ X>V-"$$0%& #*,%'0(&$[ X> @(,02D (& -"$$0%[ (# X> $%&2'0(&$ (& -"$$0%L

gL M( 'B* *Q'*&' 'B*D %#* &(' +"@,02%'01* (. -*A"*$' i(L E (# F6 %,, 2(??"&02%'0(&$6 .#(?

   C%&L E6 FGE5 'B#("KB 'B* @#*$*&'6 J0'B \+ c*#(&% 2(&2*#&0&K 'B* M#"?@ /%?@%0K&6 'B*

   M#"?@ d#K%&0Z%'0(&6 'B* @($$0<0,0'D (. I("# (<'%0&0&K % @($0'0(& 0& 'B* M#"?@

   Y+?0&0$'#%'0(&6 X> >*&%'(# -%&+ !%",6 _0TB%0, )#0+?%&6 !*'# Y1*&6 (# =*#?%& `B%&L

hL M( 'B* *Q'*&' 'B*D %#* &(' +"@,02%'01* (. -*A"*$' i(L E (# F6 %,, 2(??"&02%'0(&$

   <*'J**& I(" %&+ 'B* >@*20%, /("&$*,f$ d..02*6 0&2,"+0&K <"' &(' ,0?0'*+ '( 0'$ %''(#&*D$

   %&+ %K*&'$L

HL M( 'B* *Q'*&' 'B*D %#* &(' +"@,02%'01* (. -*A"*$' i(L E (# F6 %,, 2(??"&02%'0(&$

   <*'J**& I(" %&+ R%S _0TB%0, )#0+?%&[ R<S !*'# Y1*&[ R2S =*#?%& `B%&[ %&+;(# R+S

   Y,.%6 (# %&D(&* %2'0&K (& 'B*0# <*B%,. (# $"$@*2'*+ <D I(" (. %2'0&K (& 'B*0# <*B%,.6

   .#(? FGGg '( 'B* @#*$*&'L

EGL M( 'B* *Q'*&' 'B*D %#* &(' +"@,02%'01* (. -*A"*$' i(L E (# F6 %,, 2(??"&02%'0(&$ J0'B

   'B* M#"?@ d#K%&0Z%'0(& .#(? FGGg '( 'B* @#*$*&'L

EEL M( 'B* *Q'*&' 'B*D %#* &(' +"@,02%'01* (. -*A"*$' i(L E (# F6 %,, 2(??"&02%'0(&$ J0'B

   'B* M#"?@ /%?@%0K& %&+ 'B* M#"?@ M#%&$0'0(& .#(? >*@'L E6 FGE5 'B#("KB C%&L FG6

   FGEgL




                                        H
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 1 of 24




                    Exhibit E
                    Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 2 of 24



                           SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                             1440 NEW YORK AVENUE, N.W.
                                                                                                       FIRM/AFFIUATE OFFICES
                                           WASHINGTON, D.C.          20005-21    I I
                                                                                                             BOSTON
                                                                                                            CHICAGO
                                                      TEL: (202) 37 1 -7000                                 HOUSTON
                                                                                                          LOS ANGELES
                                                      FAX: (202) 393-5760
                                                                                                            NEW YORK
                                                        www.skadden.com                                    PALO ALTO
   DIRECT DIAL.                                                                                            WILMINGTON
(202) 37 1-7303
                                                                                                             BEIJING.
   DIRECT FAX
                                                                                                            BRUSSELS
(202) 66 I -9 123
                                                                                                           FRANKFURT
                                                                                                           HONG KONG
                                                                                                             LONDON
                                                                                                             MOSCOW
                                                                                                             MUNICH
                                                                                                              PARIS
                                                                                                           SAO PAULO
                                                                                                              SEOUL
                                                                                                            SHANGHAI
                                                                                                           SINGAPORE
                                                                                                              TOKYO
                                                                                                            TORONTO


                                                                   December 13, 2019




                    VIA EMAIL

                    Mr. Joshua A. Levy
                    Cunningham Levy Muse LLP
                    1401 K Street NW, Ste. 600
                    Washington, DC 20005

                                           RE:    Fridman et al. v. Bean LLC (a/k/a Fusion GPS) et al.,
                                                  No. 1:17-cv-02041 (RJL) (D.D.C.)


                    Dear Mr. Levy:

                    We write in response to the November 6, 2019 subpoena served on Ambassador
                    Richard Burt in connection with the above-referenced litigation, as well as the
                    December 5, 2019 "modified" Exhibit A to the original subpoena (collectively,
                    "Subpoena"). As explained in detail below, compliance with the Subpoena would
                    impose an undue burden on Ambassador Burt, a nonparty to the litigation. Among
                    other things, the Subpoena seeks discovery that is not relevant to the litigation or
                    proportional, that can be obtained from the parties to the litigation or other sources,
                    that is cumulative, and that is privileged. Of particular note is that a significant
                    number of the enumerated requests are entirely divorced from the alleged defamatory
                    statements contained in Company Intelligence Report 112 ("CIR 112"). In this
                    regard, the Subpoena seeks documents related to individuals, issues, and events that
                    have nothing to do with the litigation.
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 3 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 2



For these reasons and as detailed below, Ambassador Burt will not comply with the
Subpoena as currently drafted. While we hope to work with you to narrow the scope
of the Subpoena to address the concerns outlined below, we will not hesitate to seek
relief before the court should negotiations fail to result in a mutually agreeable
resolution. We are hopeful that court intervention can be avoided.

I.       Litigation Background

Mikhail Fridman, Petr Aven, and German Khan (collectively, "Plaintiffs") initiated a
defamation lawsuit against Bean LLC and Glenn Simpson (collectively,
"Defendants") on October 3, 2017. Plaintiffs subsequently filed an amended
complaint ("Complaint"), which is the operative complaint, on December 12, 2017.

The Complaint raises a single claim of defamation based on CIR 112, a two-page
publication dated September 14, 2016. CIR 112 was one of the reports included in
the compilation of political opposition research related to President Donald Trump.
CIR 112 includes a heading alleging cooperation between Alfa and the Kremlin in
the 2016 U.S. presidential election. Apart from the heading, CIR 112 has a narrow
focus on allegations of bribery and the illicit exchange of favors between Plaintiffs
and Russian President Vladimir Putin. Specifically, CIR 112 alleges that
"[s]ignificant favours continued to be done in both directions" between Plaintiffs and
President Putin, that Mr. Fridman and Mr. Aven had "deliver[ed] large amounts of
illicit cash" to President Putin at the time that he was the deputy mayor of St.
Petersburg, that Alfa "held `kompromat"' on President Putin "and his corrupt
business activities from the 1990s," and that President Putin "was able to use
pressure" related to Alfa's "failure to reinvest the proceeds of its TNK oil company
sale into the Russian economy . . . as a lever" on Mr. Fridman and Mr. Aven "to
make them do his political bidding."

Focusing solely on CIR 112, Plaintiffs challenge six allegedly false and defamatory
statements:

     •   Plaintiffs are "implicated in the scandalous allegations involving Russia and
         President Trump" (Compl. ¶ 31(a));

     •   Plaintiffs "'cooperated' with an alleged Kremlin campaign to interfere in the
         U.S. presidential election" (id. ¶ 31(b));

     •   Plaintiffs have a "highly inappropriate, and even criminal, relationship" with
         President Putin (id. ¶ 31(c));
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 4 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 3




      •   Plaintiffs "engaged in acts of criminal bribery of Vladimir Putin . . . in the
          1990s to secure favorable business treatment" when he was the deputy mayor
          of St. Petersburg (id. ¶ 31(d));

      •   Plaintiffs "continue to use their knowledge of past bribery of Putin as a
          means of criminally extorting continuing favorable treatment for their
          business interests from the Putin government" (id. ¶ 31(e)); and

      •   Plaintiffs "were and are required to do [President] Putin's bidding" (id ¶ 32).

Thus, CIR 112 and Plaintiffs' defamation action focus narrowly on the relationship
between Plaintiffs and President Putin or the Kremlin with respect to the limited
matters of bribery and interference in the 2016 U.S. presidential election.

II.       Service of the Subpoena and Negotiations to Date

On November 6, 2019, Defendants issued the Subpoena to Ambassador Burt.
Exhibit A to the original subpoena requested documents related to nine separate
topics, all of which were extremely broad and many of which included a number of
sub-topics. The Subpoena required Ambassador Burt to produce responsive
documents by December 8, 2019 and to appear for a deposition on January 15, 2020.
Under Federal Rule of Civil Procedure 45, moreover, Ambassador Burt's objections
to the Subpoena were due November 20, 2019.

On November 15, 2019, we had our first substantive discussion with you regarding
the Subpoena. We expressed our position that the Subpoena as drafted was overly
broad and unduly burdensome, and that we hoped to work with you to narrow the
scope and avoid litigation. During that call, we also agreed to accept service of the
Subpoena, agreed to waive all technical objections, and confirmed that we would
preserve all potentially responsive documents. You agreed to extend the deadline for
objections until December 4, 2019 and the date of document production until January
24, 2020

We had a follow-up call on November 20, 2019. During that call, we had an
extensive discussion regarding the propriety of the document requests in the
Subpoena and arrived at tentative agreements to narrow the scope of many of the


      During this call, we also explained the difficulties that we had encountered with collecting
      documents from Ambassador Burt's work email account and related work sources. You agreed
      that we would develop mutually agreeable search terms to guide the collection before beginning
      the collection process.
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 5 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 4



requests, subject to further deliberation and client approval. At the end of the call,
you stated that you would work with Defendants to develop ways to circumscribe the
requests in the Subpoena. In a November 26, 2019 email, you stated that you and
Defendants continued to work on drafting a modified set of document requests. You
also extended the deadline for objections to December 11, 2019 and the date of
production to January 31, 2020.

On December 5, 2019, you emailed us a "modified" Exhibit A to the original
Subpoena. We subsequently agreed to extend the deadline for objections to
December 13, 2019. The "modified" document requests are anything but modified
and far from narrowed. To the contrary, the revised Exhibit A is an entirely new set
of document requests. And despite representations that the new requests would be
more carefully tailored and would reduce the burden imposed on Ambassador Burt,
the revised subpoena in fact broadens the topics and injects a host of new persons,
issues, and events with no connection to the litigation.

III.   Objections

Reserving all rights and subject to further negotiation and modification, Ambassador
Burt raises the following objections to the Subpoena:

Instruction No. 2

"Unless otherwise specified, the relevant time period covered by these requests
is January 1, 1990 through the present."

Ambassador Burt objects to Instruction No. 2 as overly broad and unduly
burdensome. The Instruction requests the production of responsive documents from
January 1, 1990 through the present—a period of time spanning almost thirty years
and before Ambassador Burt even knew Plaintiffs. Such a sweeping request
conflicts with the duty of Defendants to minimize the burdens on nonparties to the
litigation, such as Ambassador Burt. See, e.g., Millennium TGA, Inc. v. Comcast
Cable Comms. LLC, 286 F.R.D. 8, 11 (D.D.C. 2012) ("The text of Rule 45 makes
quite clear that parties and attorneys who issue subpoenas have an affirmative duty to
prevent undue burden or expense to the persons subject to the subpoena. . . .
Accordingly, our circuit court has admonished district courts to be generally
sensitive to the costs imposed on third parties when considering a motion to compel
(or quash) pursuant to Rule 45 . . . .") (citation omitted). Furthermore, any
documents from October 4, 2017 or later are irrelevant because they post-date the
initiation of this lawsuit. See, e.g., Buie v. District of Columbia, 327 F.R.D. 1, 11
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 6 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 5




(D.D.C. 2018) ("Generally, discovery that is too far removed from allegations in the
operative Complaint is disallowed.") (citation omitted).

Instruction No. 4

"All produced Documents shall be organized either to correspond to the
categories in these Requests, or as they are kept in the ordinary course of
business. All Documents shall be produced: (a) as is, in their entirety; (b) with
all associated file labels, file headings, and file folders together with the
responsive Documents from each file, and each file shall be identified as to its
owner or custodian; (c) with all metadata intact, including the file name, path,
and directory information for each, and if the storage location was a file share
or work group folder, that is to be specified; (d) with all pages stapled or
fastened together as they were maintained, including all attachments currently
or previously appended to each Document; (e) with all attachments currently or
previously appended to an electronic file intact; and (I) Documents that cannot
be legibly copied shall be produced in original form."

Ambassador Burt objects to Instruction No. 4 as overly broad, unduly burdensome,
and calling for the disclosure of privileged information. The hnstruction requests the
production of all documents "with all metadata intact, including the file name, path,
and directory information for each, and if the storage location was a file share or
work group folder, that is to be specified." The Instruction is not "proportional to the
needs of the case" and would "impose[] a burden that outweighs its likely benefit."
Buie, 327 F.R.D. at 6-7, 10, 11 (citation omitted).

Instruction No. 6

"If any document is withheld on the basis of a claim of privilege, identify the
nature of the privilege asserted, including the specific facts upon which You rely
to establish the asserted privilege, and specify: (a) the type of document; (b) the
general subject matter of the document; (c) the date of the document; (d) the
author(s) of the document including their name and title or position; (e) the
addressee(s) and recipient(s) of the document, including their name and title or
position; and (f) the specific Request(s) to which the Document is responsive."

Ambassador Burt objects to Instruction No. 6 as overly broad and unduly
burdensome. Ambassador Burt expressly reserves the right to refuse to produce a
privilege log when doing so would impose an undue burden, including when
providing a privilege log would reveal privileged or confidential information, would
not provide any relevant information, would not be proportional, or would require
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 7 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 6




the identification and description of voluminous documents. See, e.g., Buie, 327
F.R.D. at 6-7, 10, 11; Millennium, 286 F.R.D. at 11.

Definition No. 1

"'Alfa' is an umbrella term used to describe a number of entities owned or
controlled by Mikhail Fridman, German Khan, and/or Petr Aven, or in which
Mikhail Fridman, German Khan, and/or Petr Aven hold significant beneficial
interests, directly or indirectly, individually or collectively, and any agents,
attorneys, representatives, employees, or other persons or entities acting for or on
behalf of such entities, or in concert with them. These entities include but are not
limited to: Alfa Group, Alfa Bank, Alfa Echo, Alfa Eko, Alfa Eco, Alfa Finance,
ABH Holdings S.A., ABC Holdings, Alfa Capital, Alfa Capital Markets, Alfa
Asset Management, Alfa Development, Alfa Telecom International Mobile,
AlfaStrakhovanie Group, Altimo, Altimo Holdings & Investments, Altimo
Foundation, Amsterdam Trade Bank, ATB Holdings, Al, Crown Finance
Foundation, Crown Resources, Crown Trade & Finance, CTF Holdings, IDS
Borjomi International Group, Rosvodokanal Group, Vimpel Communications,
Vimpelcom, Veon Holdings, Veon Limited, LetterOne Holdings, LetterOne
Holdings SA, Ll Energy, Ll Technology, Ll Health, Ll Investment Holdings, and
X5 Retail Group, and any of their subsidiaries. For purposes of this definition,
`controlled' does not require the investor to be a majority shareholder, as an
investor need not own a majority of shares in a company to be considered a
controlling shareholder.

As used in this subpoena, the term `Alfa' also includes any and all other entities in
which You know Mikhail Fridman, German Khan, and/or Petr Aven hold an
economic interest of at least 5 percent, directly or indirectly, individually or
collectively, and any agents, attorneys, representatives, employees, or other
persons or entities acting for or on behalf of such entities, or in concert with
them."

Ambassador Burt objects to Definition No. 1 as overly broad and unduly
burdensome. The Definition identifies 36 separate entities and their subsidiaries,
while at the same time asserting that the list is non-exclusive. The Definition also
includes all other entities in which Ambassador Burt "know[s]" that at least one of
the Plaintiffs "hold[s] an economic interest of at least 5 percent, directly or
indirectly, individually or collectively, and any agents, attorneys, representatives,
employees, or other persons or entities acting for or on behalf of such entities, or in
concert with them." Such a sweeping request conflicts with the duty of Defendants
to minimize the burdens on nonparties to the litigation. See, e.g., Millennium, 286
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 8 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 7




F.R.D. at 11. The haphazard inclusion of entities also means that the document
requests that incorporate this definition seek the production of documents that are not
relevant or proportional. See id.; accord Buie, 327 F.R.D. at 6-7, 10. Ambassador
Burt does not have control over any "Alfa" documents, nor is he authorized to waive
any privileges or legal prohibitions imposed by U.S. or foreign laws with regard to
any such documents.

Definition No. 4

"The term `communications' means any verbal or written transmittal of
information (in the form of facts, ideas, inquiries, or otherwise) between two or
more persons including, without limitation, correspondence, email
communication, messages, social media messaging and chats, social media
postings, encrypted app communications (e.g., WhatsApp, Signal), telephone
conversations, other conversations, discussions, meetings, conferences and other
such activities or occurrences whereby thoughts, opinions, or data are
transmitted between two or more persons."

Ambassador Burt objects to Definition No. 4 as overly broad and unduly
burdensome. The expansive definition of "communications" is not "proportional to
the needs of the case" and would "impose[] a burden that outweighs its likely
benefit." Buie, 327 F.R.D. at 6-7, 10, 11 (citation omitted).

Definition No. 6

"The term `possession, custody, or control' includes documents You have the
legal right to obtain on demand, regardless of whether the document is
presently in Your possession or custody."

Ambassador Burt objects to Definition No. 6 as overly broad and unduly
burdensome. The expansive definition of "possession, custody, or control" is not
"proportional to the needs of the case" and would "impose[] a burden that outweighs
its likely benefit." Buie, 327 F.R.D. at 6-7, 10, 11 (citation omitted). In addition,
the definition of "possession, custody, or control" assumes a legal conclusion that is
disputed.

Definition No. 9

"The term `Kremlin' means Vladimir Putin, the government of Russia, or any
person or entity known or suspected by You to be acting on behalf of or in
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 9 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 8



concert with them, including Russian or Ukrainian businessmen, oligarchs,
agents, attorneys, employees, contractors and representatives."

Ambassador Burt objects to Definition No. 9 as overly broad and unduly
burdensome. The expansive definition of "Kremlin" is not "proportional to the
needs of the case" and would "impose[] a burden that outweighs its likely benefit."
Buie, 327 F.R.D. at 6-7, 10, 11 (citation omitted).

Definition No. 11

"The term `Project A' means the effort to help establish a communications
channel between Russia and the Trump Transition Team, mentioned in the
report entitled `Report on the Investigation into Russian Interference in the
2016 Presidential Election," by Special Counsel Robert S. Mueller, III, and
comprising      two    volumes.          A    copy     is    located    here:
https://www.justice.gov/storage/report.pdf."

Ambassador Burt objects to Definition No. 11 as assuming facts that are in dispute.
Ambassador Burt does not agree with the characterization of a purported "effort to
help establish a communications channel between Russia and the Trump Transition
Team," which the Special Counsel's report allegedly "mentioned."

Request No. 1(a)

"All documents (excluding news stories), from January 1, 2015 through the
present, while You have been serving as a director of LetterOne, an Alfa entity
owned by Mikhail Fridman, Petr Aven, and German Khan, concerning: a. The
possibility of Your being nominated by Donald J. Trump to serve as the US
Ambassador to Russia;"

Ambassador Burt objects to Request No. 1(a) as overly broad, unduly burdensome,
and calling for the disclosure of privileged information. The information requested
does not "bear[] on" and will not "reasonably . . . lead to other matter that could bear
on any party's claim or defense." Sourgoutsis v. U.S. Capitol Police, 323 F.R.D.
100, 107 (D.D.C. 2017) (citation omitted). Rather, the Request is an impermissibly
"overbroad and far-ranging" "fishing expedition" that will "impose[] a burden that
outweighs its likely benefit." Buie, 327 F.R.D. at 10 (citation omitted).

Specifically, the "possibility" of Ambassador Burt's "being nominated by Donald J.
Trump to serve as the US Ambassador to Russia" has nothing to do with CIR 112 or
the litigation. The requested discovery is not relevant and proportional. The
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 10 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 9



requested documents do not involve Plaintiffs' alleged cooperation with the Russian
government to interfere in the 2016 U.S. presidential election or the purportedly
illicit exchange of favors between Plaintiffs and President Putin or the Kremlin. The
documents are not automatically relevant simply because Ambassador Burt was
serving as a director or adviser of LetterOne during some or all of this time. The
Request "is too far removed from allegations in the operative Complaint" and hence
impermissible. See id. at 11 (citation omitted).

And "[e]ven if the discovery sought" were "within the permissible scope of Rule 45
and Rule 26"—which it is not—the Request still is impermissible because of the
"undue burden or expense" to nonparty Ambassador Burt. See Millennium, 286
F.R.D. at 11.

Ambassador Burt objects to Request No. 1(a) for the additional reason that it
requests documents through the present. Any documents from October 4, 2017 or
later are irrelevant because they post-date the initiation of this lawsuit. See, e.g.,
Buie, 327 F.R.D. at 11.

Request No. 1(b)

"All documents (excluding news stories), from January 1, 2015 through the
present, while You have been serving as a director of LetterOne, an Alfa entity
owned by Mikhail Fridman, Petr Aven, and German Khan, concerning: b.
Your role organizing, arranging, or drafting, in whole or in part, Donald J.
Trump's foreign policy speech at the Mayflower Hotel, on April 27, 2016;"

Ambassador Burt objects to Request No. 1(b) as overly broad, unduly burdensome,
and calling for the disclosure of privileged information. The Request is an
impermissibly "overbroad and far-ranging" "fishing expedition" that will "impose[]
a burden that outweighs its likely benefit." Buie, 327 F.R.D. at 10 (citation omitted).

Specifically, Ambassador Burt's purported "role organizing, arranging, or drafting,
in whole or in part, Donald J. Trump's foreign policy speech at the Mayflower Hotel,
on April 27, 2016" encompasses matters having nothing to do with CIR 112 or the
litigation. The requested discovery is not relevant and proportional. It is not tailored
to request only documents related to Plaintiffs' alleged cooperation with the Russian
government to interfere in the 2016 U.S. presidential election or the purportedly
illicit exchange of favors between Plaintiffs and President Putin or the Kremlin. The
documents are not automatically relevant simply because Ambassador Burt was
serving as a director or adviser of LetterOne during some or all of this time. The
Request "is too far removed from allegations in the operative Complaint" and hence
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 11 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 10



impermissible. See id. at 11 (citation omitted). To the extent that "the discovery
sought" is "within the permissible scope of Rule 45 and Rule 26," moreover, the
Request still is impermissible because of the "undue burden or expense" to nonparty
Ambassador Burt. See Millennium, 286 F.R.D. at 11.

Ambassador Burt objects to Request No. 1(b) for the additional reason that it
requests documents through the present. Any documents from October 4, 2017 or
later are irrelevant because they post-date the initiation of this lawsuit. See, e.g.,
Buie, 327 F.R.D. at 11.

Request No. 1(c)

"All documents (excluding news stories), from January 1, 2015 through the
present, while You have been serving as a director of LetterOne, an Alfa entity
owned by Mikhail Fridman, Petr Aven, and German Khan, concerning: c.
Your meetings with anyone from the Trump Campaign or Trump Transition
Team, including but not limited to the two dinners You reportedly claimed to
have attended in 2016 with `former Republican foreign policy officials and
Senator [Jeff] Sessions,' as quoted in Stephanie Kirchgaessner, Lobbyist for
Russian interests says he attended dinners hosted by Sessions, THE GUARDIAN
(Jun. 15, 2017), https://www.theguardian.com/us-news/2017/jun/15/lobbyist-
russian-interests-jeff-sessions-testimony;"

Ambassador Burt objects to Request No. 1(c) as overly broad, unduly burdensome,
and calling for the disclosure of privileged information. The Request is an
impermissibly "overbroad and far-ranging" "fishing expedition" that will "impose[]
a burden that outweighs its likely benefit." Buie, 327 F.R.D. at 10 (citation omitted).

Specifically, Ambassador Burt's purported "meetings with anyone from the Trump
Campaign or Trump Transition Team" encompass matters having nothing to do with
CIR 112 or the litigation. The requested discovery is not relevant and proportional.
It is not tailored to request only documents related to Plaintiffs' alleged cooperation
with the Russian government to interfere in the 2016 U.S. presidential election or the
purportedly illicit exchange of favors between Plaintiffs and President Putin or the
Kremlin. The documents are not automatically relevant simply because Ambassador
Burt was serving as a director or adviser of LetterOne during some or all of this time.
The Request "is too far removed from allegations in the operative Complaint" and
hence impermissible. See id. at 11 (citation omitted). To the extent that "the
discovery sought" is "within the permissible scope of Rule 45 and Rule 26,"
moreover, the Request still is impermissible because of the "undue burden or
expense" to nonparty Ambassador Burt. See Millennium, 286 F.R.D. at 11.
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 12 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 11




Ambassador Burt objects to Request No. 1(c) for the additional reason that it
requests documents through the present. Any documents from October 4, 2017 or
later are irrelevant because they post-date the initiation of this lawsuit. See, e.g.,
Buie, 327 F.R.D. at 11.

Request No. 1(d)

"All documents (excluding news stories), from January 1, 2015 through the
present, while You have been serving as a director of LetterOne, an Alfa entity
owned by Mikhail Fridman, Petr Aven, and German Khan, concerning: d. The
alleged communications between a Trump Tower server and an Alfa server;"

Ambassador Burt objects to Request No. 1(d) as overly broad, unduly burdensome,
and calling for the disclosure of privileged information. The request for all
documents concerning "alleged communications between a Trump Tower server and
an Alfa server" is not relevant and proportional. It is not tailored to request only
documents related to Plaintiffs' alleged cooperation with the Russian government to
interfere in the 2016 U.S. presidential election or the purportedly illicit exchange of
favors between Plaintiffs and President Putin or the Kremlin. The documents are
not automatically relevant simply because Ambassador Burt was serving as a
director or adviser of LetterOne during some or all of this time. The Request "is too
far removed from allegations in the operative Complaint" and hence impermissible.
See Buie, 327 F.R.D. at 11 (citation omitted). To the extent that "the discovery
sought" is "within the permissible scope of Rule 45 and Rule 26," the Request is
impermissible because of the "undue burden or expense" to nonparty Ambassador
Burt. See Millennium, 286 F.R.D. at 11.

Ambassador Burt objects to Request No. 1(d) for the additional reason that the
discovery is obtainable from Plaintiffs. See Buie, 327 F.R.D. at 7 (explaining that a
court "must limit the extent of discovery if," among other things, "the discovery
is . . . obtainable from another source that is more convenient, less burdensome, or
less expensive").

Furthermore, Ambassador Burt objects to Request No. 1(d) because it requests
communications through the present. Any documents from October 4, 2017 or later
are irrelevant because they post-date the initiation of this lawsuit. See, e.g., id. at 11.
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 13 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 12



Request No. 1(e)

"All documents (excluding news stories), from January 1, 2015 through the
present, while You have been serving as a director of LetterOne, an Alfa entity
owned by Mikhail Fridman, Petr Aven, and German Khan, concerning:
e. Project A;"

Ambassador Burt objects to Request No. 1(e) as overly broad, unduly burdensome,
and calling for the disclosure of privileged information. The request for all
documents concerning "Project A" is not relevant and proportional. It is not tailored
to request only documents related to Plaintiffs' alleged cooperation with the Russian
government to interfere in the 2016 U.S. presidential election or the purportedly
illicit exchange of favors between Plaintiffs and President Putin or the Kremlin. The
documents are not automatically relevant simply because Ambassador Burt was
serving as a director or adviser of LetterOne during some or all of this time. The
Request "is too far removed from allegations in the operative Complaint" and hence
impermissible. See Buie, 327 F.R.D. at 11 (citation omitted). To the extent that the
request for all documents related to "Project A" is "within the permissible scope of
Rule 45 and Rule 26," the Request is impermissible because of the "undue burden or
expense" to nonparty Ambassador Burt. See Millennium, 286 F.R.D. at 11.

Ambassador Burt objects to Request No. 1(e) for the additional reason that the
discovery is obtainable from Plaintiffs. See Buie, 327 F.R.D. at 7.

Furthermore, Ambassador Burt objects to Request No. 1(e) because it requests
communications through the present. Any documents from October 4, 2017 or later
are irrelevant because they post-date the initiation of this lawsuit. See, e.g., id. at 11.

Request No. 1(f)

"All documents (excluding news stories), from January 1, 2015 through the
present, while You have been serving as a director of LetterOne, an Alfa entity
owned by Mikhail Fridman, Petr Aven, and German Khan, concerning: f. All
communications with Sam Clovis, Rick Dearborn, Lt. Gen. Joseph `Keith'
Kellogg (ret.), Carter Page, George Papadopoulos, Walid Phares, Jeff Sessions,
and Joseph Schmitz (individually or collectively)."

Ambassador Burt objects to Request No. 1(f) as overly broad, unduly burdensome,
and calling for the disclosure of privileged information. The Request is an
impermissibly "overbroad and far-ranging" "fishing expedition" that will "impose[]
a burden that outweighs its likely benefit." Buie, 327 F.R.D. at 10 (citation omitted).
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 14 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 13




Specifically, the request for 1411 communications with Sam Clovis, Rick Dearborn,
Lt. Gen. Joseph `Keith' Kellogg (set.), Carter Page, George Papadopoulos, Walid
Phases, Jeff Sessions, and Joseph Schmitz (individually or collectively)"
encompasses matters having nothing to do with CIR 112 or the litigation. The
requested discovery is not relevant and proportional. It is not tailored to request only
documents related to Plaintiffs' alleged cooperation with the Russian government to
interfere in the 2016 U.S.. presidential election or the purportedly illicit exchange of
favors between Plaintiffs and President Putin or the Kremlin. The documents are not
automatically relevant simply because Ambassador Burt was serving as a director or
adviser of LetterOne during some or all of this time. The Request "is too far
removed from allegations in the operative Complaint" and hence impermissible. See
Id. at 11 (citation omitted). To the extent that "the discovery sought" is "within the
permissible scope of Rule 45 and Rule 26," moreover, the Request still is
impermissible because of the "undue burden or expense" to nonparty Ambassador
Burt. See Millennium, 286 F.R.D. at 11.

Ambassador Burt objects to Request No. 1(f) for the additional reason that it requests
communications through the present. Any documents from October 4, 2017 or later
are irrelevant because they post-date the initiation of this lawsuit. See, e.g., Buie,
327 F.R.D. at 11.

Request No. 2(a)

"All documents (excluding news stories), while You have been serving as a
director of LetterOne, an Alfa entity owned by Mikhail Fridman, Petr Aven,
and German Khan, concerning: a. Meetings that Mikhail Fridman, Petr Aven,
or German Khan attended in Washington, DC, in May 2010, May 2011, or May
2012, including but not limited to their meetings with David Lipton in
Washington, DC, and their May 8, 2012 meeting with John W. Robert, Alice
Wells, and You, in Washington, DC."

Ambassador Burt objects to Request No. 2(a) as overly broad, unduly burdensome,
and calling for the disclosure of privileged information. The Request is an
impermissibly "overbroad and far-ranging" "fishing expedition" that will "impose[]
a burden that outweighs its likely benefit." Buie, 327 F.R.D. at 10 (citation omitted).

Specifically, documents concerning purported meetings that Plaintiffs "attended in
Washington, DC, in May 2010, May 2011, or May 2012" encompass matters having
nothing to do with CIR 112 or the litigation. The requested discovery is not relevant
and proportional. It is not tailored to request only documents related to Plaintiffs'
alleged cooperation with the Russian government to interfere in the 2016 U.S.
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 15 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 14




presidential election or the purportedly illicit exchange of favors between Plaintiffs
and President Putin or the Kremlin. The Request "is too far removed from
allegations in the operative Complaint" and hence impermissible. See id. at 11
(citation omitted). To the extent that "the discovery sought" is "within the
permissible scope of Rule 45 and Rule 26," moreover, the Request still is
impermissible because of the "undue burden or expense" to nonparty Ambassador
Burt. See Millennium, 286 F.R.D. at 11.

Ambassador Burt objects to Request No. 2(a) for the additional reason that the
discovery is obtainable from Plaintiffs. See Buie, 327 F.R.D. at 7.

Furthermore, Ambassador Burt objects to Request No. 2(a) because it requests
documents through the present. Any documents from October 4, 2017 or later are
irrelevant because they post-date the initiation of this lawsuit. See, e.g., id at 11.

Request No. 2(b)

"All documents (excluding news stories), while You have been serving as a
director of LetterOne, an Alfa entity owned by Mikhail Fridman, Petr Aven,
and German Khan, concerning: b. Your role advising or otherwise assisting US
Senator Rand Paul, including but not limited to (a) any advice or assistance You
provided to Senator Paul, or (b) knowledge on the part of Mikhail Fridman,
Petr Aven, German Khan, or the Kremlin of such advice or assistance that You
provided to Senator Paul."

Ambassador Burt objects to Request No. 2(b) as overly broad, unduly burdensome,
and calling for the disclosure of privileged information. The information requested
does not "bear[] on" and will not "reasonably . . . lead to other matter that could bear
on any party's claim or defense." Sourgoutsis, 323 F.R.D. at 107 (citation omitted).
Rather, the Request is an impermissibly "overbroad and far-ranging" "fishing
expedition" that will "imposell a burden that outweighs its likely benefit." Buie, 327
F.R.D.. at 10 (citation omitted).

Specifically, Ambassador Burt's purported "role advising or otherwise assisting US
Senator Rand Paul" has nothing to do with CIR 112 or the litigation. The requested
discovery is not relevant and proportional. The requested documents do not involve
Plaintiffs' alleged cooperation with the Russian government to interfere in the 2016
U.S. presidential election or the purportedly illicit exchange of favors between
Plaintiffs and President Putin or the Kremlin. The documents are not automatically
relevant simply because Ambassador Burt was serving as a director or adviser of
LetterOne during some or all of this time. The Request "is too far removed from
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 16 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 15




allegations in the operative Complaint" and hence impermissible. See id at 11
(citation omitted).

And "[e]ven if the discovery sought" were "within the permissible scope of Rule 45
and Rule 26"—which it is not—the Request still is impermissible because of the
"undue burden or expense" to nonparty Ambassador Burt. See Millennium, 286
F.R.D. at 11.

Ambassador Burt objects to Request No. 2(b) for the additional reason that it
requests documents through the present. Any documents from October 4, 2017 or
later are irrelevant because they post-date the initiation of this lawsuit. See, e.g.,
Buie, 327 F.R.D. at 11.

Request No. 2(c)

"All documents (excluding news stories), while You have been serving as a
director of LetterOne, an Alfa entity owned by Mikhail Fridman, Petr Aven,
and German Khan, concerning: c. Any of the statements made in CIR 112."

Ambassador Burt objects to Request No. 2(c) as overly broad, unduly burdensome,
and calling for the disclosure of privileged information. To the extent documents
responsive to the Request are discoverable, they are subsumed within other requests
in the Subpoena. Accordingly, Request No. 2(c) is impermissibly cumulative or
duplicative. See Buie, 327 F.R.D. at 7 (explaining that a court "must limit the extent
of discovery if," among other things, "the discovery is unreasonably cumulative or
duplicative").

Ambassador Burt objects to Request No. 2(c) for the additional reason that
responsive documents are obtainable from Plaintiffs. See, e.g., id. at 7.

Furthermore, Ambassador Burt objects to Request No. 2(c) because it requests
documents through the present. Any documents from October 4, 2017 or later are
irrelevant because they post-date the initiation of this lawsuit. See, e.g, id at 11.

Request No. 3

"To the extent they are not duplicative of Request No. 1 or 2, all
communications, for the time period while You were a director for LetterOne,
with the Kremlin concerning Mikhail Fridman, Petr Aven, German Khan, the
Trump Campaign, the Trump Transition, the Trump Organization, Nord
Stream II, the 2016 US presidential election, or US-Russian foreign policy."
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 17 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 16




Ambassador Burt objects to Request No. 3 as overly broad, unduly burdensome, and
calling for the disclosure of privileged information. The Request is an impermissibly
"overbroad and far-ranging" "fishing expedition" that will "impose[] a burden that
outweighs its likely benefit." Buie, 327 F.R.D. at 10 (citation omitted).

Specifically, the request for "all communications . . . with the Kremlin concerning
[Plaintiffs], the Trump Campaign, the Trump Transition, the Trump Organization,
Nord Stream II, the 2016 US presidential election, or US-Russian foreign policy"
encompasses matters having nothing to do with CIR 112 or the litigation. The
requested discovery is not relevant and proportional. It is not tailored to request only
documents related to Plaintiffs' alleged cooperation with the Russian government to
interfere in the 2016 U.S. presidential election or the purportedly illicit exchange of
favors between Plaintiffs and President Putin or the Kremlin. The documents are not
automatically relevant simply because Ambassador Burt was serving as a director or
adviser of LetterOne during some or all of this time. The Request "is too far
removed from allegations in the operative Complaint" and hence impermissible. See
id at 11 (citation omitted). To the extent that "the discovery sought" is "within the
permissible scope of Rule 45 and Rule 26," moreover, the Request still is
impermissible because of the "undue burden or expense" to nonparty Ambassador
Burt. See Millennium, 286 F.R.D. at 11.

Ambassador Burt objects to Request No. 3 for the additional reason that it requests
documents through the present. Any documents from October 4, 2017 or later are
irrelevant because they post-date the initiation of this lawsuit. See, e.g., Buie, 327
F.R.D. at 11.

Request No. 4

"To the extent they are not duplicative of Request No. 1 or 2, all
communications, during the time You were serving as a director of LetterOne,
with Dimitri Simes or anyone else from the Center for National Interest
(including officers, directors, employees and representatives) concerning
Mikhail Fridman, Petr Aven, German Khan, the Trump Campaign, the Trump
Transition, the Trump Organization, Your possibly obtaining a position in the
Trump Administration, Nord Stream II, US elections, US-Russia policy, or US-
Russia relations."

Ambassador Burt objects to Request No. 4 as overly broad, unduly burdensome, and
calling for the disclosure of privileged information. The Request is an impermissibly
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 18 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 17




"overbroad and far-ranging" "fishing expedition" that will "impose[] a burden that
outweighs its likely benefit." Buie, 327 F.R.D. at 10 (citation omitted).

Specifically, the request for "all communications . . . with Dimitri Simes or anyone
else from the Center for National Interest . . concerning [Plaintiffs], the Trump
Campaign, the Tramp Transition, the Trump Organization, Your possibly obtaining a
position in the Trump Administration, Nord Stream II, US elections, US-Russia
policy, or US-Russia relations" encompasses matters having nothing to do with CIR
112 or the litigation. The requested discovery is not relevant and proportional. It is
not tailored to request only documents related to Plaintiffs' alleged cooperation with
the Russian government to interfere in the 2016 U.S. presidential election or the
purportedly illicit exchange of favors between Plaintiffs and President Putin or the
Kremlin. The documents are not automatically relevant simply because Ambassador
Burt was serving as a director or adviser of LetterOne during some or all of this time.
The Request "is too far removed, from allegations in the operative Complaint" and
hence impermissible. See id. at 11 (citation omitted). To the extent that "the
discovery sought" is "within the permissible scope of Rule 45 and Rule 26,"
moreover, the Request still is impermissible because of the "undue burden or
expense" to nonparty Ambassador Burt. See Millennium, 286 F.R.D. at 11.

Ambassador Burt objects to Request No. 4 for the additional reason that it requests
documents through the present. Any documents from October 4, 2017 or later are
irrelevant because they post-date the initiation of this lawsuit. See, e.g, Buie, 327
F.R.D. at 11.

Request No. 5

"To the extent they are not duplicative of Request No. 1 or 2, all
communications, during the time You were serving as a director of LetterOne,
with David Keene regarding Mikhail Fridman, Petr Aven, German Khan, the
Trump Campaign, the Trump Transition, the Trump Organization, Your
possibly obtaining a position in the Trump Administration, Nord Stream II, US
elections, US-Russia policy, or US-Russia relations."

Ambassador Burt objects to Request No. 5 as overly broad, unduly burdensome, and
calling for the disclosure of privileged information. The Request is an impermissibly
"overbroad and far-ranging" "fishing expedition" that will "impose[] a burden that
outweighs its likely benefit." Buie, 327 F.R.D. at 10 (citation omitted).

Specifically, the request for "all communications . . . with David Keene regarding
[Plaintiffs], the Trump Campaign, the Trump Transition, the Trump Organization,
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 19 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 18




Your possibly obtaining a position in the Trump Administration, Nord Stream.      US
elections, US-Russia policy, or US-Russia relations" encompasses matters having
nothing to do with CIR 112 or the litigation. The requested discovery is not relevant
and proportional. It is not tailored to request only documents related to Plaintiffs'
alleged cooperation with the Russian government to interfere in the 2016 U.S.
presidential election or the purportedly illicit exchange of favors between Plaintiffs
and President Putin or the Kremlin. The documents are not automatically relevant
simply because Ambassador Burt was serving as a director or adviser of LetterOne
during some or all of this time. The Request "is too far removed from allegations in
the operative Complaint" and hence impermissible. See id. at 11 (citation omitted).
To the extent that the discovery sought" is "within the permissible scope of Rule 45
and Rule 26," moreover, the Request still is impermissible because of the "undue
burden or expense" to nonparty Ambassador Burt. See Millennium, 286 F.R.D. at
11.

Ambassador Burt objects to Request No. 5 for the additional reason that it requests
documents through the present. Any documents from October 4, 2017 or later are
irrelevant because they post-date the initiation of this lawsuit. See, e.g, Buie, 327
F.R.D. at 11.

Request No. 6

"To the extent they are not duplicative of Request No. 1 or 2, all
communications, from Jan. 1, 2015 through the present, with Alfa concerning
the Trump Campaign; the Trump Organization; the Trump Transition; the
retention of You and/or McLarty & Associates to lobby on behalf of the New
European Pipeline AG, owned by Gazprom (a Russian state entity); the
possibility of Your obtaining a position in the Trump Administration; US
Russian relations; US policy on Russia; or US sanctions on Russia."

Ambassador Burt objects to Request No. 6 as overly broad, unduly burdensome, and
calling for the disclosure of privileged information. The Request is an impermissibly
"overbroad and far-ranging" "fishing expedition" that will "impose[] a burden that
outweighs its likely benefit." Buie, 327 F.R.D. at 10 (citation omitted).

Specifically, the request for "all communications . . . with Alfa concerning the
Trump Campaign; the Trump Organization; the Trump Transition; the retention of
You and/or McLarty & Associates to lobby on behalf of the New European Pipeline
AG . . . ; the possibility of Your obtaining a position in the Trump Administration;
US-Russian relations; US policy on Russia; or US sanctions on Russia" encompasses
matters having nothing to do with CIR 112 or the litigation. The requested discovery
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 20 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 19




is not relevant and proportional. It is not tailored to request only documents related
to Plaintiffs' alleged cooperation with the Russian government to interfere in the
2016 U.S. presidential election or the purportedly illicit exchange of favors between
Plaintiffs and President Putin or the Kremlin. The Request "is too far removed from
allegations in the operative Complaint" and hence impermissible. See id at 11
(citation omitted). To the extent that "the discovery sought" is "within the
permissible scope of Rule 45 and Rule 26," moreover, the Request still is
impermissible because of the "undue burden or expense" to nonparty Ambassador
Burt. See Millennium, 286 F.R.D. at 11.

Ambassador Burt objects to Request No. 6 for the additional reason that the
definition of "Alfa" is overly broad, unduly burdensome, and not relevant or
proportional. See Buie, 327 F.R.D. at 6-7, 10.

Furthermore, Ambassador Burt objects to Request No. 6 because it requests
documents through the present. Any documents from October 4, 2017 or later are
irrelevant because they post-date the initiation of this lawsuit. See, e.g., id at 11.

Request No. 7

"To the extent they are not duplicative of Request No. 1 or 2, all
communications, from Jan. 1, 2015 through the present, with Ed Verona
concerning the Trump Campaign, the Trump Organization, the possibility of
Your obtaining a position in the Trump Administration, US Senator Rand Paul,
Mikhail Fridman, Petr Aven, or German Khan."

Ambassador Burt objects to Request No. 7 as overly broad, unduly burdensome, and
calling for the disclosure of privileged information. The Request is an impermissibly
"overbroad and far-ranging" "fishing expedition" that will - impose[] a burden that
outweighs its likely benefit." Buie, 327 F.R.D. at 10 (citation omitted).

Specifically, the request for "all communications . . . with Ed Verona concerning the
Trump Campaign, the Trump Organization, the possibility of Your obtaining a
position in the Trump Administration, US Senator Rand Paul, [or Plaintiffs]"
encompasses matters having nothing to do with CIR 112 or the litigation. The
requested discovery is not relevant and proportional. It is not tailored to request only
documents related to Plaintiffs' alleged cooperation with the Russian government to
interfere in the 2016 U.S. presidential election or the purportedly illicit exchange of
favors between Plaintiffs and President Putin or the Kremlin. The Request "is too far
removed from allegations in the operative Complaint" and hence impermissible. See
id at 11 (citation omitted). To the extent that "the discovery sought" is "within the
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 21 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 20




permissible scope of Rule 45 and Rule 26," moreover, the Request still is
impermissible because of the "undue burden or expense" to nonparty Ambassador
Burt. See Millennium, 286 F.R.D. at 11.

Ambassador Burt objects to Request No. 7 for the additional reason that it requests
documents through the present. Any documents from October 4, 2017 or later are
irrelevant because they post-date the initiation of this lawsuit. See, e.g., Buie, 327
F.R.D. at 11.

Request No. 8

"To the extent they are not duplicative of Request No. 1 or 2, all
communications between You and the Special Counsel's Office, including but
not limited to its attorneys and agents."

Ambassador Burt objects to Request No. 8 as overly broad, unduly burdensome, and
calling for the disclosure of privileged information. The Request is an impermissibly
"overbroad and far-ranging" "fishing expedition" that will "impose[] a burden that
outweighs its likely benefit." Buie, 327 F.R.D. at 10 (citation omitted).

Specifically, the request for "all communications between You and the Special
Counsel's Office, including but not limited to its attorneys and agents" encompasses
matters having nothing to do with CIR 112 or the litigation. The requested discovery
is not relevant and proportional. It is not tailored to request only documents related
to Plaintiffs' alleged cooperation with the Russian government to interfere in the
2016 U.S. presidential election or the purportedly illicit exchange of favors between
Plaintiffs and President Putin or the Kremlin. The Request - is too far removed from
allegations in the operative Complaint" and hence impermissible. See id. at 11
(citation omitted). To the extent that "the discovery sought" is "within the
permissible scope of Rule 45 and Rule 26," moreover, the Request still is
impermissible because of the "undue burden or expense' to nonparty Ambassador
Burt. See Millennium, 286 F.R.D. at 11.

Ambassador Burt objects to Request No. 8 for the additional reason that it seeks
information shielded from disclosure by Federal Rule of Criminal Procedure 6(e) and
the informers' privilege. See, e.g., McKeever v. Barr, 920 F.3d 842, 844 (D.C. Cir.
2019) (explaining that the "secrecy of grand jury proceedings . . . . safeguards vital
interests in (1) preserving the willingness and candor of witnesses called before the
grand jury; (2) not alerting the target of an investigation who might otherwise flee or
interfere with the grand jury; and (3) preserving the rights of a suspect who might
later be exonerated") (citation omitted), pet. for cent filed, No. 19-307 (U.S.); United
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 22 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 21




States v. Bigesby, 685 F.3d 1060, 1069 (D.C. Cir. 2012) (outlining the scope of the
informers' privilege).

Furthermore, Ambassador Burt objects to Request No. 8 because it requests
documents through the present. Any documents from October 4, 2017 or later are
irrelevant because they post-date the initiation of this lawsuit. See, e.g., Buie, 327
F.R.D. at 11.

Request No. 9

"To the extent they are not duplicative of Request No. 1 or 2, all
communications between You and (a) Mikhail Fridman; (b) Petr Aven;
(c) German Khan; and/or (d) Alfa, or anyone acting on their behalf or
suspected by You of acting on their behalf, from 2007 to the present."

Ambassador Burt objects to Request No. 9 as overly broad, unduly burdensome, and
calling for the disclosure of privileged information. The Request is an impermissibly
"overbroad and far-ranging" "fishing expedition' that will "impose[] a burden that
outweighs its likely benefit." Buie, 327 F.R.D. at 10 (citation omitted).

Specifically, the request for "all communications between You and [Plaintiffs]
and/or . . . Alfa, or anyone acting on their behalf or suspected by You of acting on
their behalf' encompasses matters having nothing to do with CIR 112 or the
litigation. The requested discovery is not relevant and proportional. It is not tailored
to request only documents related to Plaintiffs' alleged cooperation with the Russian
government to interfere in the 2016 U.S. presidential election or the purportedly
illicit exchange of favors between Plaintiffs and President Putin or the Kremlin. The
Request "is too far removed from allegations in the operative Complaint" and hence
impermissible. See id. at 11 (citation omitted). To the extent that "the discovery
sought" is "within the permissible scope of Rule 45 and Rule 26," moreover, the
Request still is impermissible because of the "undue burden or expense" to nonparty
Ambassador Burt. See Millennium, 286 F.R.D. at 11.

Ambassador Burt objects to Request No. 9 for the additional reason that the
definition of "Alfa" is overly broad, unduly burdensome, and not relevant or
proportional. See Buie, 327 F.R.D. at 6-7, 10.

Ambassador Burt also objects to Request No. 9 on the ground that the discovery is
obtainable from Plaintiffs. See id at 7.
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 23 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 22




Furthermore, Ambassador Burt objects to Request No. 9 because it requests
documents from 2007 through the present. Such a sweeping request conflicts with
the duty of Defendants to minimize the burdens on nonparties to the litigation. See,
e.g., Millennium, 286 F.R.D. at 11. Furthermore, any documents from October 4,
2017 or later are irrelevant because they post-date the initiation of this lawsuit. See,
e.g., Buie, 327 F.R.D. at 11.

Request No. 10

"To the extent they are not duplicative of Request No. 1 or 2, all
communications with the Trump Organization from 2007 to the present."

Ambassador Burt objects to Request No. 10 as overly broad, unduly burdensome,
and calling for the disclosure of privileged information. The Request is an
impermissibly "overbroad and far-ranging" "fishing expedition" that will "impose[]
a burden that outweighs its likely benefit." Buie, 327 F.R.D. at 10 (citation omitted).

Specifically, the request for "all communications with the Trump Organization from
2007 to the present" encompasses matters having nothing to do with CIR 112 or the
litigation. The requested discovery is not relevant and proportional. It is not tailored
to request only documents related to Plaintiffs' alleged cooperation with the Russian
government to interfere in the 2016 U.S. presidential election or the purportedly
illicit exchange of favors between Plaintiffs and President Putin or the Kremlin. The
Request "is too far removed from allegations in the operative Complaint" and hence
impermissible. See id at 11 (citation omitted). To the extent that "the discovery
sought" is "within the permissible scope of Rule 45 and Rule 26," moreover, the
Request still is impermissible because of the "undue burden or expense" to nonparty
Ambassador Burt. See Millennium, 286 F.R.D. at 11.

Ambassador Burt objects to Request No. 10 for the additional reason that responsive
documents are obtainable from Plaintiffs. See Buie, 327 F.R.D. at 7.

Furthermore, Ambassador Burt objects to Request No. 10 because it requests
documents from 2007 through the present. Such a sweeping request conflicts with
the duty of Defendants to minimize the burdens on nonparties to the litigation. See,
e.g., Millennium, 286 F.R.D. at 11. Furthermore, any documents from October 4,
2017 or later are irrelevant because they post-date the initiation of this lawsuit. See,
e.g., Buie, 327 F.R.D. at 11.
Case 1:17-cv-02041-RJL Document 110-6 Filed 10/23/20 Page 24 of 24

Mr. Joshua A. Levy
December 13, 2019
Page 23



Request No. 11

"To the extent they are not duplicative of Request No. 1 or 2, all
communications with the Trump Campaign and the Trump Transition from
Sept. 1, 2015 through Jan. 20, 2017."

Ambassador Burt objects to Request No. 11 as overly broad, unduly burdensome,
and calling for the disclosure of privileged information. The Request is an
impermissibly "overbroad and far-ranging" "fishing expedition" that will "impose[]
a burden that outweighs its likely benefit." Buie, 327 F.R.D. at 10 (citation omitted).

Specifically, the request for "all communications with the Trump Campaign and the
Trump Transition" encompasses matters having nothing to do with CIR 112 or the
litigation. The requested discovery is not relevant and proportional. It is not tailored
to request only documents related to Plaintiffs' alleged cooperation with the Russian
government to interfere in the 2016 U.S. presidential election or the purportedly
illicit exchange of favors between Plaintiffs and President Putin or the Kremlin. The
Request "is too far removed from allegations in the operative Complaint" and hence
impermissible. See id. at 11 (citation omitted). To the extent that "the discovery
sought" is "within the permissible scope of Rule 45 and Rule 26," moreover, the
Request still is impermissible because of the "undue burden or expense" to nonparty
Ambassador Burt. See Millennium, 286 F.R.D. at 11.


                                           *          *


We look forward to continuing to discuss the scope of the Subpoena and hope to
reach a mutually agreeable resolution. Please contact us to schedule additional
discussions once you have had an opportunity to review and consider these
objections.



                                               Sincerely,

                                                                         L



                                               Margaret E. Krawiec
Case 1:17-cv-02041-RJL Document 110-7 Filed 10/23/20 Page 1 of 8




                   Exhibit F
                 Case 1:17-cv-02041-RJL Document 110-7 Filed 10/23/20 Page 2 of 8




From:                            Josh Levy <jal@cunninghamlevy.com>
Sent:                            Thursday, January 9, 2020 9:11 AM
To:                              Krawiec, Margaret E (WAS)
Cc:                              McIntosh, Michael A (WAS); Rideout, Patrick G (NYC); Rachel Clattenburg
Subject:                         [Ext] Re: Ambassador Burt Subpoena


Thank you for your note. We agree to hold in abeyance the dates for testimony and production. Somehow, I was seated
on a jury and am momentarily going back to trial. After the case concludes, I will get back to you with proposed dates
and times to discuss the subpoena and the rescheduling of production deadlines and the deposition.

Kind regards,
Josh

Sent from my iPhone



        On Jan 9, 2020, at 9:03 AM, Krawiec, Margaret E <Margaret.Krawiec@skadden.com> wrote:


       Josh,

       I hope this finds you well and that you had a good holiday. As you know, the subpoena served on
       Ambassador Burt currently requires him to attend a deposition on January 15, 2020 and to produce
       responsive documents by January 31, 2020. As stated in the objections that we served on December 13,
       2019, we hope to continue to meet and confer and to resolve this matter outside of litigation. To that
       end, we ask that you agree to vacate the current deadlines and to hold the dates for the deposition and
       document production in abeyance pending the conclusion of the meet-and-confer process.

        We look forward to further discussing the scope of the subpoena at your convenience.


       Thank you,

        Margaret



       From: Krawiec, Margaret E (WAS)
       Sent: Friday, December 13, 2019 4:58 PM
       To: 'Josh Levy' <jal@cunninghamlevy.com>
       Cc: McIntosh, Michael A (WAS) <Michael.Mclntosh@skadden.com>; Rideout, Patrick G (NYC)
       <Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
       Subject: RE: [Ext] Re: Ambassador Burt Subpoena

        Josh —

        As promised, attached please find our written objections. Once you have had an opportunity to review
        and consider the objections, we would welcome the opportunity to further discuss the scope of the

                                                           1
       Case 1:17-cv-02041-RJL Document 110-7 Filed 10/23/20 Page 3 of 8


Subpoena and hope to reach a mutually agreeable resolution. To this end, please contact us when you
are ready to resume our discussions.

Have a good weekend.

Margaret

From: Josh Levy <jal@cunninghamlevv.com>
Sent: Monday, December 9, 2019 2:56 PM
To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A (WAS) <Michael.Mclntosh@skadden.com>; Rideout, Patrick G (NYC)
<Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamleyy.com>
Subject: [Ext] Re: Ambassador Burt Subpoena

Margaret:

Extending the deadline for objections is not a problem. I am overseas and am traveling back
home 12/12-13. In the interest of being available, should you want to discuss our proposal
below and/or Modified Exhibit A, we can extend the deadline for objections even further to
December 19, 2019. I will be free nearly any time next week, should you want to talk.

Kind regards,
Josh

Joshua A. Levy
Cunningham Levy Muse LLP
1401 K Street, NW, Suite 600
Washington, DC 20005
202.261.6564 (w)
202.360.0677 (m)
ial@cunninghamlevy.com
cunninghamlevy.com
***
The information contained in this communication is confidential, may be attorney-client privileged, may
constitute inside information, and is intended only for the use of the addressee. It is the property of
Cunningham Levy Muse LLP. If the reader of this message is not the intended recipient or the employee or
agent responsible for delivering this message to the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If
you have received this communication in error, please notify us immediately by reply or by telephone at
(202) 261-6564, and immediately destroy this communication and all copies thereof, including all
attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you
that any tax advice contained in this communication (including any attachments) was not intended or
written to be used, and cannot be used, by any taxpayer for the purpose of (1) avoiding tax-related penalties
under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to another party any
tax-related matters addressed herein.
***

                                                      2
       Case 1:17-cv-02041-RJL Document 110-7 Filed 10/23/20 Page 4 of 8




From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Monday, December 9, 2019 2:43 PM
To: Josh Levy <jal@cunninghamlevv.com>
Cc: McIntosh, Michael A <Michael.MclntoshPskadden.com>; Rideout, Patrick G
<Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
Subject: RE: Ambassador Burt Subpoena

Hi Josh —

Thank you for your email. We currently are analyzing Modified Exhibit A and would be very grateful for
a modest extension of the written objections deadline that we agreed upon from Wednesday,
December 11th to Friday, December 13th. Please advise at your earliest convenience.

Thank you,

Margaret

From: Josh Levy <jal@cunninghamlevv.com>
Sent: Thursday, December 5, 2019 11:16 AM
To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A (WAS) <Michael.MclntoshPskadden.com>; Rideout, Patrick G (NYC)
<Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevv.com>
Subject: [Ext] Re: Ambassador Burt Subpoena

Margaret:

In the interest of lessening any burden on your client, please find attached a modified Exhibit A
to the original subpoena ("Modified Exhibit A"). Among other things, we have extended the
deadline to January 31, 2019.

In furtherance of our objective to lighten any burden on your client: If you agree to produce all
non-privileged, responsive documents to Requests Nos. 1 and 2 in Modified Exhibit A and, if
applicable, a privilege log by January 31, 2019, then we will hold in abeyance the other
Requests in Modified Exhibit A, while preserving our right to demand those documents from
your client at a later date. The documents responsive to Requests Nos. 1 and 2 in Modified
Exhibit A are relevant to the truth of the alleged defamatory statements and CIR 112.

Please advise. Thank you.

Kind regards,
Josh

Joshua A. Levy
Cunningham Levy Muse LLP
1401 K Street, NW, Suite 600
Washington, DC 20005
202.261.6564 (w)
                                                   3
       Case 1:17-cv-02041-RJL Document 110-7 Filed 10/23/20 Page 5 of 8


202.360.0677 (m)
jal@cunninghamlevy.com
cunninghamlevy.com

***

The information contained in this communication is confidential, may be attorney-client privileged, may
constitute inside information, and is intended only for the use of the addressee. It is the property of
Cunningham Levy Muse LLP. If the reader of this message is not the intended recipient or the employee or
agent responsible for delivering this message to the intended recipient, you arc hereby notified that any
dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If
you have received this communication in error, please notify us immediately by reply or by telephone at
(202) 261-6564, and immediately destroy this communication and all copies thereof, including all
attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you
that any tax advice contained in this communication (including any attachments) was not intended or
written to be used, and cannot be used, by any taxpayer for the purpose of (1) avoiding tax-related penalties
under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to another party any
tax-related matters addressed herein.
***




From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Tuesday, November 26, 2019 10:14 AM
To: Josh Levy <ja1Pcunninghamlevy.com>
Cc: McIntosh, Michael A <Michael.MclntoshPskadden.com>; Rideout, Patrick G
<Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmcPcunninghamlevy.com>
Subject: Re: Ambassador Burt Subpoena

Thank you very much for your email, Josh. We look forward to continuing to work with you in a
constructive manner. Happy holidays.

Best regards,

Margaret



        On Nov 26, 2019, at 10:11 AM, Josh Levy <jal@cunninghamlevv.com> wrote:


        Margaret & co:

        Thank you for the productive call last week. We continue to take seriously the
        points you raised in it, and we are working on a modified request for your
        consideration. We plan on communicating that to you next week.

        In the meantime, enjoy the holiday. As we continue to work through these
        matters, we will extend the date for the service of objections another week to
                                                      4
Case 1:17-cv-02041-RJL Document 110-7 Filed 10/23/20 Page 6 of 8


December 11, 2019, and we will extend the date of production another week to
January 31, 2019.

Kind regards,
Josh

Joshua A. Levy
Cunningham Levy Muse LLP
1401 K Street, NW, Suite 600
Washington, DC 20005
202.261.6564 (w)
202.360.0677 (m)
jal@cunninghamlevy.com
cunninghamlevy.com
***
The information contained in this communication is confidential, may be attorney-client
privileged, may constitute inside information, and is intended only for the use of the
addressee. It is the property of Cunningham Levy Muse LLP. If the reader of this message
is not the intended recipient or the employee or agent responsible for delivering this
message to the intended recipient, you are hereby notified that any dissemination,
distribution or copying of this communication is strictly prohibited and may be unlawful. If
you have received this communication in error, please notify us immediately by reply or by
telephone at (202) 261-6564, and immediately destroy this communication and all copies
thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service,
we inform you that any tax advice contained in this communication (including any
attachments) was not intended or written to be used, and cannot be used, by any taxpayer
for the purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code
or (2) promoting, marketing or recommending to another party any tax-related matters
addressed herein.
***




From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Monday, November 18, 2019 11:20 AM
To: Josh Levy <ial@cunninghamlevy.com>
Cc: McIntosh, Michael A <Michael.Mclntosh@skadden.com>; Rideout, Patrick G
<Patrick.Rideout@skadden.com>
Subject: Ambassador Burt Subpoena

Josh,

Following up on our conversation Friday afternoon, we agree to accept service of the
subpoena on Ambassador Burt and to waive any procedural objections. We also
confirm that Ambassador Burt will preserve all documents potentially responsive to the
subpoena. Please confirm that you agree to (i) extend the deadline for objections to the

                                              5
       Case 1:17-cv-02041-RJL Document 110-7 Filed 10/23/20 Page 7 of 8


        subpoena until December 4, 2019; and (ii) extend the deadline to produce documents
        responsive to the subpoena until January 24, 2020.

        As discussed, we hope to work with you to develop an agreed-on set of search terms
        that will guide our process of collecting documents from Ambassador Burt. Please note
        that, regardless of which search terms we use for collection purposes, all documents
        potentially responsive to the subpoena will be preserved.

        We look forward to our call on Wednesday at 1:30 p.m.

        Thank you,

        Margaret


        Margaret E. Krawiec
        Skadden, Arps, Slate, Meagher & Flom LLP
        1440 New York Avenue, N.W. I Washington I O.C. I 20005-2111
        T: 202.371.7303 I F: 202.661.9123
        marearet.krawiecaskadden.conl


         Skadden




        This email (and any attachments thereto) is intended only for use by the addressee(s)
        named herein and may contain legally privileged and/or confidential information. If you
        are not the intended recipient of this email, you are hereby notified that any
        dissemination, distribution or copying of this email (and any attachments thereto) is
        strictly prohibited. If you receive this email in error please immediately notify me at
        (212) 735-3000 and permanently delete the original email (and any copy of any email)
        and any printout thereof.

        Further information about the firm, a list of the Partners and their professional
        qualifications will be provided upon request.




This email (and any attachments thereto) is intended only for use by the addressee(s) named herein and
may contain legally privileged and/or confidential information. If you are not the intended recipient of
this email, you are hereby notified that any dissemination, distribution or copying of this email (and any
attachments thereto) is strictly prohibited. If you receive this email in error please immediately notify
me at (212) 735-3000 and permanently delete the original email (and any copy of any email) and any
printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will be
provided upon request.




This email (and any attachments thereto) is intended only for use by the addressee(s) named herein and
                                                      6
       Case 1:17-cv-02041-RJL Document 110-7 Filed 10/23/20 Page 8 of 8


may contain legally privileged and/or confidential information. If you are not the intended recipient of
this email, you are hereby notified that any dissemination, distribution or copying of this email (and any
attachments thereto) is strictly prohibited. If you receive this email in error please immediately notify
me at (212) 735-3000 and permanently delete the original email (and any copy of any email) and any
printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will be
provided upon request.




This email (and any attachments thereto) is intended only for use by the addressee(s) named herein and
may contain legally privileged and/or confidential information. If you are not the intended recipient of
this email, you are hereby notified that any dissemination, distribution or copying of this email (and any
attachments thereto) is strictly prohibited. If you receive this email in error please immediately notify
me at (212) 735-3000 and permanently delete the original email (and any copy of any email) and any
printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will be
provided upon request.




                                                      7
Case 1:17-cv-02041-RJL Document 110-8 Filed 10/23/20 Page 1 of 9




                   Exhibit G
           Case 1:17-cv-02041-RJL Document 110-8 Filed 10/23/20 Page 2 of 9



From:                Josh Levy
To:                  Krawiec, Margaret E (WAS)
Subject:             [Ext] Re: Ambassador Burt Subpoena
Date:                7/6/2020 10:03:00 AM
CC:                  McIntosh, Michael A (WAS); Rideout, Patrick G (NYC); Rachel Clattenburg; Zach Blau;
                     Scott Brooks
BCC:

Message:

Margaret --

We are following up on our subpoena to Ambassador Richard Burt for documents and
testimony. We would like to discuss the subpoena for documents at a time that works for you
this week.

We would also like to schedule his deposition. If there are dates within the next seven weeks
that work for Amb. Burt, please let us know, and we can share them with Plaintiffs' counsel in
order to reach a mutually agreeable date for the deposition.

Thank you.

Kind regards,
Josh

Joshua A. Levy
Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com

···
The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received
this communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.
···




                                                                    1
         Case 1:17-cv-02041-RJL Document 110-8 Filed 10/23/20 Page 3 of 9




From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Thursday, January 9, 2020 9:03 AM
To: Josh Levy <jal@cunninghamlevy.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout, Patrick G
<Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
Subject: RE: Ambassador Burt Subpoena

Josh,

I hope this finds you well and that you had a good holiday. As you know, the subpoena served on
Ambassador Burt currently requires him to attend a deposition on January 15, 2020 and to produce
responsive documents by January 31, 2020. As stated in the objections that we served on December 13,
2019, we hope to continue to meet and confer and to resolve this matter outside of litigation. To that
end, we ask that you agree to vacate the current deadlines and to hold the dates for the deposition and
document production in abeyance pending the conclusion of the meet-and-confer process.

We look forward to further discussing the scope of the subpoena at your convenience.


Thank you,

Margaret



From: Krawiec, Margaret E (WAS)
Sent: Friday, December 13, 2019 4:58 PM
To: 'Josh Levy' <jal@cunninghamlevy.com>
Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rideout, Patrick G (NYC)
<Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
Subject: RE: [Ext] Re: Ambassador Burt Subpoena

Josh –

As promised, attached please find our written objections. Once you have had an opportunity to review
and consider the objections, we would welcome the opportunity to further discuss the scope of the
Subpoena and hope to reach a mutually agreeable resolution. To this end, please contact us when you
are ready to resume our discussions.

Have a good weekend.

Margaret

From: Josh Levy <jal@cunninghamlevy.com>
Sent: Monday, December 9, 2019 2:56 PM
To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>


                                                  2
         Case 1:17-cv-02041-RJL Document 110-8 Filed 10/23/20 Page 4 of 9



Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rideout, Patrick G (NYC)
<Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
Subject: [Ext] Re: Ambassador Burt Subpoena

Margaret:

Extending the deadline for objections is not a problem. I am overseas and am traveling back
home 12/12-13. In the interest of being available, should you want to discuss our proposal
below and/or Modified Exhibit A, we can extend the deadline for objections even further to
December 19, 2019. I will be free nearly any time next week, should you want to talk.

Kind regards,
Josh

Joshua A. Levy
Cunningham Levy Muse LLP
1401 K Street, NW, Suite 600
Washington, DC 20005
202.261.6564 (w)
202.360.0677 (m)
jal@cunninghamlevy.com
cunninghamlevy.com

***
The information contained in this communication is confidential, may be attorney-client privileged, may
constitute inside information, and is intended only for the use of the addressee. It is the property of
Cunningham Levy Muse LLP. If the reader of this message is not the intended recipient or the employee or
agent responsible for delivering this message to the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If
you have received this communication in error, please notify us immediately by reply or by telephone at
(202) 261-6564, and immediately destroy this communication and all copies thereof, including all
attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you
that any tax advice contained in this communication (including any attachments) was not intended or
written to be used, and cannot be used, by any taxpayer for the purpose of (1) avoiding tax-related penalties
under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to another party any
tax-related matters addressed herein.
***



From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Monday, December 9, 2019 2:43 PM
To: Josh Levy <jal@cunninghamlevy.com>


                                                     3
            Case 1:17-cv-02041-RJL Document 110-8 Filed 10/23/20 Page 5 of 9



Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout, Patrick G
<Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
Subject: RE: Ambassador Burt Subpoena

Hi Josh –

Thank you for your email. We currently are analyzing Modified Exhibit A and would be very grateful for
a modest extension of the written objections deadline that we agreed upon from Wednesday,
December 11th to Friday, December 13th. Please advise at your earliest convenience.

Thank you,

Margaret

From: Josh Levy <jal@cunninghamlevy.com>
Sent: Thursday, December 5, 2019 11:16 AM
To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rideout, Patrick G (NYC)
<Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
Subject: [Ext] Re: Ambassador Burt Subpoena

Margaret:

In the interest of lessening any burden on your client, please find attached a modified Exhibit A
to the original subpoena ("Modified Exhibit A"). Among other things, we have extended the
deadline to January 31, 2019.

In furtherance of our objective to lighten any burden on your client: If you agree to produce all
non-privileged, responsive documents to Requests Nos. 1 and 2 in Modified Exhibit A and, if
applicable, a privilege log by January 31, 2019, then we will hold in abeyance the other
Requests in Modified Exhibit A, while preserving our right to demand those documents from
your client at a later date. The documents responsive to Requests Nos. 1 and 2 in Modified
Exhibit A are relevant to the truth of the alleged defamatory statements and CIR 112.

Please advise. Thank you.

Kind regards,
Josh

Joshua A. Levy
Cunningham Levy Muse LLP
1401 K Street, NW, Suite 600
Washington, DC 20005
202.261.6564 (w)
202.360.0677 (m)


                                                   4
         Case 1:17-cv-02041-RJL Document 110-8 Filed 10/23/20 Page 6 of 9




jal@cunninghamlevy.com
cunninghamlevy.com

***
The information contained in this communication is confidential, may be attorney-client privileged, may
constitute inside information, and is intended only for the use of the addressee. It is the property of
Cunningham Levy Muse LLP. If the reader of this message is not the intended recipient or the employee or
agent responsible for delivering this message to the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If
you have received this communication in error, please notify us immediately by reply or by telephone at
(202) 261-6564, and immediately destroy this communication and all copies thereof, including all
attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you
that any tax advice contained in this communication (including any attachments) was not intended or
written to be used, and cannot be used, by any taxpayer for the purpose of (1) avoiding tax-related penalties
under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to another party any
tax-related matters addressed herein.
***



From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Tuesday, November 26, 2019 10:14 AM
To: Josh Levy <jal@cunninghamlevy.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout, Patrick G
<Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
Subject: Re: Ambassador Burt Subpoena

Thank you very much for your email, Josh. We look forward to continuing to work with you in a
constructive manner. Happy holidays.

Best regards,

Margaret



        On Nov 26, 2019, at 10:11 AM, Josh Levy <jal@cunninghamlevy.com> wrote:


        Margaret & co:

        Thank you for the productive call last week. We continue to take seriously the
        points you raised in it, and we are working on a modified request for your
        consideration. We plan on communicating that to you next week.


                                                     5
Case 1:17-cv-02041-RJL Document 110-8 Filed 10/23/20 Page 7 of 9




In the meantime, enjoy the holiday. As we continue to work through these
matters, we will extend the date for the service of objections another week to
December 11, 2019, and we will extend the date of production another week to
January 31, 2019.

Kind regards,
Josh

Joshua A. Levy
Cunningham Levy Muse LLP
1401 K Street, NW, Suite 600
Washington, DC 20005
202.261.6564 (w)
202.360.0677 (m)
jal@cunninghamlevy.com
cunninghamlevy.com

***
The information contained in this communication is confidential, may be attorney-client
privileged, may constitute inside information, and is intended only for the use of the
addressee. It is the property of Cunningham Levy Muse LLP. If the reader of this message
is not the intended recipient or the employee or agent responsible for delivering this
message to the intended recipient, you are hereby notified that any dissemination,
distribution or copying of this communication is strictly prohibited and may be unlawful. If
you have received this communication in error, please notify us immediately by reply or by
telephone at (202) 261-6564, and immediately destroy this communication and all copies
thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service,
we inform you that any tax advice contained in this communication (including any
attachments) was not intended or written to be used, and cannot be used, by any taxpayer
for the purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code
or (2) promoting, marketing or recommending to another party any tax-related matters
addressed herein.
***



From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Monday, November 18, 2019 11:20 AM
To: Josh Levy <jal@cunninghamlevy.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout, Patrick G
<Patrick.Rideout@skadden.com>
Subject: Ambassador Burt Subpoena


                                             6
        Case 1:17-cv-02041-RJL Document 110-8 Filed 10/23/20 Page 8 of 9




       Josh,

       Following up on our conversation Friday afternoon, we agree to accept service of the
       subpoena on Ambassador Burt and to waive any procedural objections. We also
       confirm that Ambassador Burt will preserve all documents potentially responsive to the
       subpoena. Please confirm that you agree to (i) extend the deadline for objections to the
       subpoena until December 4, 2019; and (ii) extend the deadline to produce documents
       responsive to the subpoena until January 24, 2020.

       As discussed, we hope to work with you to develop an agreed-on set of search terms
       that will guide our process of collecting documents from Ambassador Burt. Please note
       that, regardless of which search terms we use for collection purposes, all documents
       potentially responsive to the subpoena will be preserved.

       We look forward to our call on Wednesday at 1:30 p.m.

       Thank you,

       Margaret


       Margaret E. Krawiec
       Skadden, Arps, Slate, Meagher & Flom LLP
       1440 New York Avenue, N.W. | Washington | D.C. | 20005-2111
       T: 202.371.7303 | F: 202.661.9123
       margaret.krawiec@skadden.com


        Skadden

       ------------------------------------------------------------------------------
       This email (and any attachments thereto) is intended only for use by the
       addressee(s) named herein and may contain legally privileged and/or confidential
       information. If you are not the intended recipient of this email, you are hereby
       notified that any dissemination, distribution or copying of this email (and any
       attachments thereto) is strictly prohibited. If you receive this email in error please
       immediately notify me at (212) 735-3000 and permanently delete the original
       email (and any copy of any email) and any printout thereof.

       Further information about the firm, a list of the Partners and their professional
       qualifications will be provided upon request.

       ==========================================================
       ====================
------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or



                                                  7
        Case 1:17-cv-02041-RJL Document 110-8 Filed 10/23/20 Page 9 of 9




copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the
original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.

=====================================================================
=========
------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or
copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the
original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.

=====================================================================
=========
------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or
copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the
original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.

=====================================================================
=========




                                                  8
Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 1 of 22




                    Exhibit H
        Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 2 of 22



From:            Krawiec, Margaret E (WAS)
To:              'Josh Levy'
Subject:         RE: Ambassador Burt Subpoena
Date:            9/28/2020 12:52:00 PM
CC:              McIntosh, Michael A (WAS); Rachel Clattenburg; Scott Brooks; Junck, Ryan D (LON);
                 Cleminshaw, Nicole M (WAS); Kelly, Todd D (WAS); Andrew Sharp
BCC:

Message:

Josh,

Thank you for your email. We also hope to resolve these issues without litigation. We address each of
the issues in turn below.

I.         Document Production

           A.     Scope of Production

As previously mentioned, Ambassador Burt will search for and produce documents dated from January
1, 2016 through October 3, 2017 that relate to the truth or falsity of the allegedly defamatory
statements in CIR 112.

Reserving all rights, Ambassador Burt also agrees to search for and produce documents from June 1,
2015 through January 20, 2017 that reflect, describe, and/or relate to communications with, and/or
attempts to establish a line of communication with, the Trump Campaign or Trump Transition, and that
mention/refer/relate to Plaintiffs, AO Alfa-Bank, ABH Holdings S.A., LetterOne Investment Holdings S.A.,
and/or LetterOne Holdings S.A.

Ambassador Burt will not search for and produce documents that mention/refer/relate to the
remainder of the definition of "Alfa" in the subpoena. That definition incorporates a non-exclusive list
of thirty-six separate entities and their subsidiaries, and it includes all other entities in which
Ambassador Burt "know[s]" that at least one of the Plaintiffs "hold[s] an economic interest of at least 5
percent, directly or indirectly, individually or collectively, and any agents, attorneys, representatives,
employees, or other persons or entities acting for or on behalf of such entities, or in concert with
them." This sweeping request is overly broad, unduly burdensome, and seeks the production of
documents that are not relevant or proportional.

           B.     Protective Order

You have not responded to our proposal that Ambassador Burt's document production be conditioned
on an enhanced protective order. The current protective order in this case is inadequate, and
Ambassador Burt will not produce documents without further confidentiality protections.

Ambassador Burt will produce documents subject to the following confidentiality protocol:

Ambassador Burt may designate a document as confidential if the document constitutes, reflects, or
contains (i) information protected from disclosure by statute; (ii) sensitive personal information; (iii)


                                                      1
          Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 3 of 22



trade secrets; (iv) proprietary or confidential research, development, or commercial information; (iv)
other business-sensitive information; or (v) other nonpublic information that Ambassador Burt believes
in good faith would create a risk of harm if disclosed. Documents designated confidential shall not be
used or disclosed by Defendants or counsel for Defendants for any purposes whatsoever other than
preparing for or conducting the litigation in which the documents were disclosed.

Please let us know if this standard is agreeable to Defendants.

II.       Deposition

Ambassador Burt will not testify about matters outside the scope of his document production. As
Defendants have recognized, nonparties bear a "reduced discovery burden." Dkt. 102, at
24. Ambassador Burt, as a nonparty, will testify only as to matters that are relevant to the claims and
defenses in the litigation and proportional to the needs of the case. Specifically, Ambassador Burt will
provide testimony only about the following topics:

      •   The truth or falsity of the statement in CIR 112, "RUSSIA/US PRESIDENTIAL ELECTION: KREMLIN-
          ALPHA GROUP COOPERATION," as relates to the time period of January 1, 2016 through October
          3, 2017.

      •   The truth or falsity of the statement in CIR 112, "Significant favours continued to be done in
          both directions, primarily political ones for PUTIN and business/legal ones for Alpha," as relates
          to the time period of January 1, 2016 through October 3, 2017.

      •   The truth or falsity of the statement in CIR 112, "during the 1990s GOVORUN has been Head of
          Government Relations at Alpha Group and in reality, the 'driver' and 'bag carrier' used by
          FRIDMAN and AVEN to deliver large amounts of illicit cash to the Russian president, at that time
          deputy Mayor of St. Petersburg," as relates to the time period of January 1, 2016 through
          October 3, 2017.

      •   Communications or attempts to establish a line of communication with the Trump Campaign or
          Trump Transition, as relates to Plaintiffs, AO Alfa-Bank, ABH Holdings S.A., LetterOne Investment
          Holdings S.A., or LetterOne Holdings S.A., and as relates to the time period of June 1, 2015
          through January 20, 2017.

Ambassador Burt will not testify about topics that are outside the scope of his document production or
otherwise irrelevant, including "the public figure status of Plaintiffs."

Ambassador Burt also reserves the right to designate portions of the transcript of his deposition
testimony as confidential, pursuant to the confidentiality protocol described above.

We can confirm that Ambassador Burt is available on November 6, 2020 for a remotely held deposition.

Thank you,

Margaret




                                                      2
        Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 4 of 22




From: Josh Levy <jal@levyfirestone.com>
Sent: Friday, September 18, 2020 10:32 AM
To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Scott Brooks <sbrooks@levyfirestone.com>; Junck, Ryan D (LON)
<Ryan.Junck@skadden.com>; Cleminshaw, Nicole M (WAS) <Nicole.Cleminshaw@skadden.com>; Kelly,
Todd D (WAS) <Todd.Kelly@skadden.com>; Andrew Sharp <eas@levyfirestone.com>
Subject: [Ext] Re: Ambassador Burt Subpoena

Margaret:

We write regarding Amb. Burt’s deposition.

Please advise whether Amb. Burt is still available on November 6, 2020 for a remotely held
deposition.

Let us also address the points made in your email, in the hopes that Amb. Burt will comply with
a negotiated resolution of the document subpoena and sit for a deposition in this case without
litigation. Without waiver of Defendants’ positions as to relevance, and reserving all of
Defendants’ rights, we respond as follows to your email:

   1.   Document Production –

We understand that Amb. Burt will be conducting a search for documents from Jan. 1, 2016
through October 3, 2017, concerning the substantial truth or falsity of CIR 112.

With respect to our request for "documents from June 1, 2015 through October 3, 2017,
concerning Amb. Burt's communications with individuals affiliated with, and/or his activities
related to, the Trump Campaign or Trump Transition, you state that documents relevant to the
substantial truth or falsity of the alleged defamatory statement, "Russia/US Presidential
Election: Kremlin-Alfa Group Co-Operation," must involve Plaintiffs. That makes no sense. The
statement does not mention Plaintiffs. It mentions Alfa. Your limitation would shield from
Defendants documents relevant to the substantial truth of this statement. Accordingly, this
search must also include any documents relating to Alfa, as that term is defined in the
subpoena. Furthermore, the alleged defamatory statement says nothing about being “on behalf
of or at the request of the Plaintiffs,” as you propose to limit the search. Therefore, documents
responsive to this search include documents from June 1, 2015 through January 20, 2017 to the
extent that they reflect, describe and/or relate to communications with, and/or attempts to
establish a line of communication with, the Trump Campaign or Trump Transition, and that
mention/refer/relate to Plaintiffs and/or “Alfa,” as that term is defined in the subpoena. We ask
that Amb. Burt conduct this search and produce any responsive documents.

In an effort to reach an accommodation with you and to ease the review and production for
Amb. Burt, we have agreed to forego the vast majority of our requests, and we can agree to the


                                               3
           Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 5 of 22




truncated time periods for the review and production of documents that you propose. Our
massive concessions belie your effort to pollute the record with inapt references to fishing
expeditions.

      2.   Deposition –

We will not limit the scope of Amb. Burt's deposition to the compromised scope of his
document review and production. He is a central figure in this case. We are entitled to ask Amb.
Burt, a LetterOne director, questions that go to either party’s claims and defenses - including
the substantial truth or falsity of the three alleged defamatory statements, as interpreted by
both parties (not just the Plaintiffs' interpretation). This includes, but is not limited to questions
about Amb. Burt's relationship with Plaintiffs and Alfa; his involvement and communications
with the Trump Campaign and the Trump Transition; and his knowledge about: Plaintiffs’ and
Alfa’s relationship with the Kremlin, any favors that Plaintiffs and/or Alfa provided to Putin
and/or the Kremlin, any favors that Putin and/or the Kremlin provided to Plaintiffs and/or Alfa,
and any payments to government officials by Plaintiffs and/or Alfa. Because CIR 112 is not
limited to a discussion of events in 2016, but rather summarizes the "history" of these
relationships, the scope of these questions will include and predate 2016. Also, the public figure
status of Plaintiffs is at issue. We will want to ask Amb. Burt about that status, including but not
limited to the government meetings and interviews that he has arranged for Plaintiffs to invite
attention and comment, and his involvement in providing them access to channels of
communication. Under DC law, evidence of public figure is not limited to publicly available
media, as you have previously suggested.

Please advise. Thank you.

Josh


Joshua A. Levy

Partner



Levy | Firestone | Muse

1401 K Street NW, Suite 600, Washington, DC 20005

T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com



···




                                                  4
          Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 6 of 22




The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.




IRS Circular 230 Disclosure:


To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.

···




From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Monday, July 20, 2020 12:15 PM
To: Josh Levy <jal@levyfirestone.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
<Nicole.Cleminshaw@skadden.com>; Kelly, Todd D <Todd.Kelly@skadden.com>
Subject: RE: Ambassador Burt Subpoena

Josh –

Thank you for your email. We have reviewed your proposal and, subject to client confirmation as noted
below, agree to conduct a reasonable search for documents from Jan. 1, 2016 through October 3, 2017,
concerning the substantial truth or falsity of CIR 112.

With regard to your request that we produce "documents from June 1, 2015 through October 3, 2017,
concerning Amb. Burt's communications with individuals affiliated with, and/or his activities related to,
the Trump Campaign or Trump Transition," we submit that this request is too broad as drafted (indeed it
is broader than your original subpoena and modified subpoena) and needs to also be tied to the truth or
falsity of the relevant defamatory statements in CIR 112. We understand that Plaintiffs are alleging
the following heading to be defamatory: "Russia/US Presidential Election: Kremlin-Alfa Group Co-
Operation (CIR 112-September 14, 2016.)." Therefore, the relevant searches of Ambassador Burt's
documents related to the Trump Campaign or Trump Transition and/or presidential election must also
involve the Plaintiffs. Any documents sought not related to the truth or falsity of the relevant
statements in CIR 112 would be considered a fishing expedition for non-relevant documents from a non-
party. Subject to client confirmation as noted below, we would conduct a reasonable search for
documents from June 1, 2015 through January 20, 2017 (when Trump was inaugurated as President) to


                                                                     5
        Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 7 of 22



the extent that they reflect, describe and/or relate to communications and/or attempts to establish a
line of communication with the Trump Campaign or Trump Transition regarding the 2016 US
presidential election on behalf of or at the request of the Plaintiffs.

With regard to Ambassador Burt's deposition, we will only allow Ambassador Burt, a non-party, to sit for
a deposition that is limited in a manner consistent with the limitations of the document subpoena. If
you are unwilling to agree to such limitations, we reserve our rights, including to seek a motion for
protective order. If you agree to such limitations, we can make Ambassador Burt available either
November 6th or November 13th, and, as previously discussed, we reserve the right to request that the
deposition be conducted via video due to concerns related to the COVID—19 pandemic. In this regard,
we very much appreciate you offering to make this accommodation.

Once we reach agreement on all of the above issues, reserving all rights, we will agree to produce any
responsive, non-privileged documents (as described above) within 60 days of our reaching an
agreement.

Please note that Ambassador Burt has not formally agreed to this approach but will consider it if the
defendants are willing to consider it as well. However, Ambassador Burt has agreed to the proposed
November deposition dates.

Thank you,

Margaret



From: Josh Levy <jal@levyfirestone.com>
Sent: Friday, July 17, 2020 9:32 AM
To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D (LON) <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
(WAS) <Nicole.Cleminshaw@skadden.com>; Kelly, Todd D (WAS) <Todd.Kelly@skadden.com>
Subject: [Ext] Re: Ambassador Burt Subpoena

        Margaret --

        Regarding the email below, in recapitulating your proposal, we want to clarify
        that we would agree to it with the understanding that your proposed scope
        includes: (a) documents from Jan. 1, 2016 through October 3, 2017, concerning
        substantial truth or falsity of CIR 112; and (b) documents from June 1, 2015
        through October 3, 2017, concerning Amb. Burt's communications with
        individuals affiliated with, and/or his activities related to, the Trump Campaign
        or Trump Transition.

        Josh



                                                   6
          Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 8 of 22




Joshua A. Levy

Partner



Levy | Firestone | Muse

1401 K Street NW, Suite 600, Washington, DC 20005

T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com



···


The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.




IRS Circular 230 Disclosure:


To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.

···




From: Josh Levy <jal@levyfirestone.com>
Sent: Thursday, July 16, 2020 7:02 PM
To: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
<Nicole.Cleminshaw@skadden.com>; Kelly, Todd D <Todd.Kelly@skadden.com>
Subject: Re: Ambassador Burt Subpoena




                                                                     7
          Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 9 of 22




Margaret --



I write to follow up on our call last week.



In an effort to reduce the burden on Amb. Burt, we will agree to your proposal that you review
and produce (1) Amb. Burt's documents from Jan. 1, 2016 through Oct. 3, 2017 regarding the
substantial truth or falsity of CIR 112, and (2) his documents between June 1, 2015 and
December 31, 2015 regarding his communications with individuals affiliated with the Trump
campaign and/or his activities relating to the Trump campaign. Our agreement to this proposal
on the scope of document review/production is without prejudice to, or waiver of, Defendants'
positions on relevance, and is without prejudice to the scope of Amb. Burt's deposition, which
we do not agree to be limited in this way. Furthermore, our agreement to this proposal on
documents is conditioned on you providing us with proposed deposition dates that we can share
with Plaintiffs' counsel.



We also ask for your consent that documents be produced within 30 days of our reaching an
agreement on what is to be reviewed and produced.



Please advise. Thank you.



Kind regards,

Josh




Joshua A. Levy

Partner



Levy | Firestone | Muse

1401 K Street NW, Suite 600, Washington, DC 20005


                                               8
         Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 10 of 22




T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com



···


The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.




IRS Circular 230 Disclosure:


To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.

···




From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Tuesday, July 7, 2020 10:38 AM
To: Josh Levy <jal@levyfirestone.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
<Nicole.Cleminshaw@skadden.com>; Kelly, Todd D <Todd.Kelly@skadden.com>
Subject: RE: Ambassador Burt Subpoena

Thank you, Josh. 2:00 on Thursday sounds good. I will send a calendar invite and dial-in momentarily.

Best regards,

Margaret

From: Josh Levy <jal@levyfirestone.com>
Sent: Tuesday, July 7, 2020 10:07 AM
To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks



                                                                     9
         Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 11 of 22



<sbrooks@levyfirestone.com>; Junck, Ryan D (LON) <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
(WAS) <Nicole.Cleminshaw@skadden.com>; Kelly, Todd D (WAS) <Todd.Kelly@skadden.com>
Subject: [Ext] Re: Ambassador Burt Subpoena

Margaret --

Thank you for your reply.

We are happy to speak with you on Thursday, at 2pm.

We certainly will be sensitive to the third party deponent's circumstances, in light of COVID-19,
and, to that end, will work with you on a date and conditions for the deposition.

Kind regards,
Josh


Joshua A. Levy

Partner



Levy | Firestone | Muse

1401 K Street NW, Suite 600, Washington, DC 20005

T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com



···


The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.




IRS Circular 230 Disclosure:


To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the



                                                                    10
         Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 12 of 22




purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.

···




From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Tuesday, July 7, 2020 9:20 AM
To: Josh Levy <jal@levyfirestone.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
<Nicole.Cleminshaw@skadden.com>; Kelly, Todd D <Todd.Kelly@skadden.com>
Subject: Re: Ambassador Burt Subpoena

Josh –

Thank you for your email. How does Thursday afternoon look on your end – some time between 1:30
and 4:30 pm EST? Once we land on a time, we will send a calendar invite with a dial-in.

Regarding scheduling Ambassador Burt's deposition, we believe it is most prudent to schedule his
deposition after document production has been completed. In this regard, we will not allow
Ambassador Burt to sit for more than one deposition. Moreover, Ambassador Burt is 73-years-
old. Accordingly, we hope you can respect the fact that we need to avoid taking any unnecessary and
premature risks in light of COVID. Given that discovery does not close in this matter until January 2021,
we do not see the need to schedule Ambassador Burt's deposition within the next seven weeks. You
have our assurances that we will work with you on a date within the discovery window once document
production has concluded and COVID-related concerns have dissipated. We are happy to discuss this
issue further on our call.

Thanks very much,

Margaret




          On Jul 6, 2020, at 10:03 AM, Josh Levy <jal@levyfirestone.com> wrote:


          Margaret --

          We are following up on our subpoena to Ambassador Richard Burt for
          documents and testimony. We would like to discuss the subpoena for
          documents at a time that works for you this week.



                                                                 11
Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 13 of 22




We would also like to schedule his deposition. If there are dates within the next
seven weeks that work for Amb. Burt, please let us know, and we can share
them with Plaintiffs' counsel in order to reach a mutually agreeable date for the
deposition.

Thank you.

Kind regards,
Josh


Joshua A. Levy

Partner



Levy | Firestone | Muse

1401 K Street NW, Suite 600, Washington, DC 20005

T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com



···


The information contained in this communication is confidential, may be attorney-client privileged, may constitute
inside information, and is intended only for the use of the addressee. It is the property of Levy Firestone Muse
LLP. If the reader of this message is not the intended recipient or the employee or agent responsible for delivering
this message to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
communication is strictly prohibited and may be unlawful. If you have received this communication in error, please
notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this communication
and all copies thereof, including all attachments.




IRS Circular 230 Disclosure:


To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax
advice contained in this communication (including any attachments) was not intended or written to be used, and
cannot be used, by any taxpayer for the purpose of (1) avoiding tax-related penalties under the U.S. Internal
Revenue Code or (2) promoting, marketing or recommending to another party any tax-related matters addressed
herein.




                                                         12
Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 14 of 22



···




From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Thursday, January 9, 2020 9:03 AM
To: Josh Levy <jal@cunninghamlevy.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout, Patrick G
<Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
Subject: RE: Ambassador Burt Subpoena

Josh,

I hope this finds you well and that you had a good holiday. As you know, the subpoena
served on Ambassador Burt currently requires him to attend a deposition on January 15,
2020 and to produce responsive documents by January 31, 2020. As stated in the
objections that we served on December 13, 2019, we hope to continue to meet and
confer and to resolve this matter outside of litigation. To that end, we ask that you
agree to vacate the current deadlines and to hold the dates for the deposition and
document production in abeyance pending the conclusion of the meet-and-confer
process.

We look forward to further discussing the scope of the subpoena at your convenience.


Thank you,

Margaret



From: Krawiec, Margaret E (WAS)
Sent: Friday, December 13, 2019 4:58 PM
To: 'Josh Levy' <jal@cunninghamlevy.com>
Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rideout, Patrick G
(NYC) <Patrick.Rideout@skadden.com>; Rachel Clattenburg
<rmc@cunninghamlevy.com>
Subject: RE: [Ext] Re: Ambassador Burt Subpoena

Josh –

As promised, attached please find our written objections. Once you have had an
opportunity to review and consider the objections, we would welcome the opportunity
to further discuss the scope of the Subpoena and hope to reach a mutually agreeable
resolution. To this end, please contact us when you are ready to resume our
discussions.




                                         13
Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 15 of 22




Have a good weekend.

Margaret

From: Josh Levy <jal@cunninghamlevy.com>
Sent: Monday, December 9, 2019 2:56 PM
To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rideout, Patrick G
(NYC) <Patrick.Rideout@skadden.com>; Rachel Clattenburg
<rmc@cunninghamlevy.com>
Subject: [Ext] Re: Ambassador Burt Subpoena

Margaret:

Extending the deadline for objections is not a problem. I am overseas and am
traveling back home 12/12-13. In the interest of being available, should you
want to discuss our proposal below and/or Modified Exhibit A, we can extend
the deadline for objections even further to December 19, 2019. I will be free
nearly any time next week, should you want to talk.

Kind regards,
Josh

Joshua A. Levy
Cunningham Levy Muse LLP
1401 K Street, NW, Suite 600
Washington, DC 20005
202.261.6564 (w)
202.360.0677 (m)
jal@cunninghamlevy.com
cunninghamlevy.com

***
The information contained in this communication is confidential, may be attorney-client
privileged, may constitute inside information, and is intended only for the use of the
addressee. It is the property of Cunningham Levy Muse LLP. If the reader of this message
is not the intended recipient or the employee or agent responsible for delivering this
message to the intended recipient, you are hereby notified that any dissemination,
distribution or copying of this communication is strictly prohibited and may be unlawful. If
you have received this communication in error, please notify us immediately by reply or by
telephone at (202) 261-6564, and immediately destroy this communication and all copies
thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service,


                                            14
Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 16 of 22



we inform you that any tax advice contained in this communication (including any
attachments) was not intended or written to be used, and cannot be used, by any taxpayer
for the purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code
or (2) promoting, marketing or recommending to another party any tax-related matters
addressed herein.
***



From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Monday, December 9, 2019 2:43 PM
To: Josh Levy <jal@cunninghamlevy.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout, Patrick G
<Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
Subject: RE: Ambassador Burt Subpoena

Hi Josh –

Thank you for your email. We currently are analyzing Modified Exhibit A and would be
very grateful for a modest extension of the written objections deadline that we agreed
upon from Wednesday, December 11th to Friday, December 13th. Please advise at your
earliest convenience.

Thank you,

Margaret

From: Josh Levy <jal@cunninghamlevy.com>
Sent: Thursday, December 5, 2019 11:16 AM
To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rideout, Patrick G
(NYC) <Patrick.Rideout@skadden.com>; Rachel Clattenburg
<rmc@cunninghamlevy.com>
Subject: [Ext] Re: Ambassador Burt Subpoena

Margaret:

In the interest of lessening any burden on your client, please find attached a
modified Exhibit A to the original subpoena ("Modified Exhibit A"). Among other
things, we have extended the deadline to January 31, 2019.

In furtherance of our objective to lighten any burden on your client: If you agree
to produce all non-privileged, responsive documents to Requests Nos. 1 and 2 in
Modified Exhibit A and, if applicable, a privilege log by January 31, 2019, then we
will hold in abeyance the other Requests in Modified Exhibit A, while preserving
our right to demand those documents from your client at a later date. The


                                           15
Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 17 of 22




documents responsive to Requests Nos. 1 and 2 in Modified Exhibit A are
relevant to the truth of the alleged defamatory statements and CIR 112.

Please advise. Thank you.

Kind regards,
Josh

Joshua A. Levy
Cunningham Levy Muse LLP
1401 K Street, NW, Suite 600
Washington, DC 20005
202.261.6564 (w)
202.360.0677 (m)
jal@cunninghamlevy.com
cunninghamlevy.com

***
The information contained in this communication is confidential, may be attorney-client
privileged, may constitute inside information, and is intended only for the use of the
addressee. It is the property of Cunningham Levy Muse LLP. If the reader of this message
is not the intended recipient or the employee or agent responsible for delivering this
message to the intended recipient, you are hereby notified that any dissemination,
distribution or copying of this communication is strictly prohibited and may be unlawful. If
you have received this communication in error, please notify us immediately by reply or by
telephone at (202) 261-6564, and immediately destroy this communication and all copies
thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service,
we inform you that any tax advice contained in this communication (including any
attachments) was not intended or written to be used, and cannot be used, by any taxpayer
for the purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code
or (2) promoting, marketing or recommending to another party any tax-related matters
addressed herein.
***



From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Tuesday, November 26, 2019 10:14 AM
To: Josh Levy <jal@cunninghamlevy.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout, Patrick G
<Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
Subject: Re: Ambassador Burt Subpoena



                                            16
Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 18 of 22



Thank you very much for your email, Josh. We look forward to continuing to work with
you in a constructive manner. Happy holidays.

Best regards,

Margaret



        On Nov 26, 2019, at 10:11 AM, Josh Levy <jal@cunninghamlevy.com>
        wrote:


        Margaret & co:

        Thank you for the productive call last week. We continue to take
        seriously the points you raised in it, and we are working on a
        modified request for your consideration. We plan on
        communicating that to you next week.

        In the meantime, enjoy the holiday. As we continue to work
        through these matters, we will extend the date for the service of
        objections another week to December 11, 2019, and we will
        extend the date of production another week to January 31, 2019.

        Kind regards,
        Josh

        Joshua A. Levy
        Cunningham Levy Muse LLP
        1401 K Street, NW, Suite 600
        Washington, DC 20005
        202.261.6564 (w)
        202.360.0677 (m)
        jal@cunninghamlevy.com
        cunninghamlevy.com

        ***
        The information contained in this communication is confidential, may be
        attorney-client privileged, may constitute inside information, and is
        intended only for the use of the addressee. It is the property of
        Cunningham Levy Muse LLP. If the reader of this message is not the
        intended recipient or the employee or agent responsible for delivering this
        message to the intended recipient, you are hereby notified that any
        dissemination, distribution or copying of this communication is strictly
        prohibited and may be unlawful. If you have received this communication


                                            17
Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 19 of 22



      in error, please notify us immediately by reply or by telephone at (202)
      261-6564, and immediately destroy this communication and all copies
      thereof, including all attachments.

      IRS Circular 230 Disclosure:
      To ensure compliance with requirements imposed by the U.S. Internal
      Revenue Service, we inform you that any tax advice contained in this
      communication (including any attachments) was not intended or written
      to be used, and cannot be used, by any taxpayer for the purpose of (1)
      avoiding tax-related penalties under the U.S. Internal Revenue Code or
      (2) promoting, marketing or recommending to another party any tax-
      related matters addressed herein.
      ***



      From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
      Sent: Monday, November 18, 2019 11:20 AM
      To: Josh Levy <jal@cunninghamlevy.com>
      Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout,
      Patrick G <Patrick.Rideout@skadden.com>
      Subject: Ambassador Burt Subpoena

      Josh,

      Following up on our conversation Friday afternoon, we agree to accept
      service of the subpoena on Ambassador Burt and to waive any
      procedural objections. We also confirm that Ambassador Burt will
      preserve all documents potentially responsive to the subpoena. Please
      confirm that you agree to (i) extend the deadline for objections to the
      subpoena until December 4, 2019; and (ii) extend the deadline to
      produce documents responsive to the subpoena until January 24, 2020.

      As discussed, we hope to work with you to develop an agreed-on set of
      search terms that will guide our process of collecting documents from
      Ambassador Burt. Please note that, regardless of which search terms
      we use for collection purposes, all documents potentially responsive to
      the subpoena will be preserved.

      We look forward to our call on Wednesday at 1:30 p.m.

      Thank you,

      Margaret


      Margaret E. Krawiec
      Skadden, Arps, Slate, Meagher & Flom LLP




                                          18
Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 20 of 22



       1440 New York Avenue, N.W. | Washington | D.C. | 20005-2111
       T: 202.371.7303 | F: 202.661.9123
       margaret.krawiec@skadden.com


         Skadden



       ------------------------------------------------------------------------------
       This email (and any attachments thereto) is intended only for use
       by the addressee(s) named herein and may contain legally
       privileged and/or confidential information. If you are not the
       intended recipient of this email, you are hereby notified that any
       dissemination, distribution or copying of this email (and any
       attachments thereto) is strictly prohibited. If you receive this email
       in error please immediately notify me at (212) 735-3000 and
       permanently delete the original email (and any copy of any email)
       and any printout thereof.

       Further information about the firm, a list of the Partners and their
       professional qualifications will be provided upon request.

       ===============================================
       ===============================

------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the
addressee(s) named herein and may contain legally privileged and/or confidential
information. If you are not the intended recipient of this email, you are hereby
notified that any dissemination, distribution or copying of this email (and any
attachments thereto) is strictly prohibited. If you receive this email in error please
immediately notify me at (212) 735-3000 and permanently delete the original
email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional
qualifications will be provided upon request.

==========================================================
====================

------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the
addressee(s) named herein and may contain legally privileged and/or confidential
information. If you are not the intended recipient of this email, you are hereby
notified that any dissemination, distribution or copying of this email (and any
attachments thereto) is strictly prohibited. If you receive this email in error please
immediately notify me at (212) 735-3000 and permanently delete the original
email (and any copy of any email) and any printout thereof.



                                             19
       Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 21 of 22




       Further information about the firm, a list of the Partners and their professional
       qualifications will be provided upon request.

       ==========================================================
       ====================

       ------------------------------------------------------------------------------
       This email (and any attachments thereto) is intended only for use by the
       addressee(s) named herein and may contain legally privileged and/or confidential
       information. If you are not the intended recipient of this email, you are hereby
       notified that any dissemination, distribution or copying of this email (and any
       attachments thereto) is strictly prohibited. If you receive this email in error please
       immediately notify me at (212) 735-3000 and permanently delete the original
       email (and any copy of any email) and any printout thereof.

       Further information about the firm, a list of the Partners and their professional
       qualifications will be provided upon request.

       ==========================================================
       ====================

------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or
copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the
original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.

=====================================================================
=========

------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or
copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the
original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.



                                                 20
       Case 1:17-cv-02041-RJL Document 110-9 Filed 10/23/20 Page 22 of 22




=====================================================================
=========

------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or
copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the
original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.

=====================================================================
=========




                                                 21
Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 1 of 21




                    Exhibit I
         Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 2 of 21



From:                Josh Levy
To:                  Krawiec, Margaret E (WAS)
Subject:             [Ext] Re: Ambassador Burt Subpoena
Date:                9/30/2020 3:26:00 PM
CC:                  McIntosh, Michael A (WAS); Rachel Clattenburg; Scott Brooks; Junck, Ryan D (LON);
                     Cleminshaw, Nicole M (WAS); Kelly, Todd D (WAS); Andrew Sharp
BCC:

Message:


Margaret --



Thank you for your email.

     1. Please produce the documents, as agreed below, within 30 days. Defendants agree to
        the scope of document production for the purpose of avoiding litigation, but this
        agreement is without waiver of any of Defendants’ positions, including but not limited
        to their position on relevance.
     2. Defendants agree not to use Amb. Burt's documents marked "CONFIDENTIAL" outside
        of the litigation and to treat them as confidential, but reserve the right to challenge that
        designation in this case should Defendants seek to use any of those documents in a
        court filing or proceeding in this case.
     3. We disagree with your proposed scope of the deposition. We are entitled to question
        Amb. Burt about the substantial truth or falsity of the alleged defamatory statements,
        based on either party's view of what is relevant to that issue, which includes events in
        2015-2016, as well as events outside of that time-period. We are also entitled to
        question Amb. Burt about factors relevant to the plaintiffs' public figure status, and that
        inquiry is not time limited. Unless otherwise directed by the Court, Amb. Burt should be
        prepared to answer questions within that scope.
Josh


Joshua A. Levy
Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com

···
The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the




                                                                    1
         Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 3 of 21




intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received
this communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.
···




From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Monday, September 28, 2020 12:51 PM
To: Josh Levy <jal@levyfirestone.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Scott Brooks <sbrooks@levyfirestone.com>; Junck, Ryan D
<Ryan.Junck@skadden.com>; Cleminshaw, Nicole M <Nicole.Cleminshaw@skadden.com>; Kelly, Todd D
<Todd.Kelly@skadden.com>; Andrew Sharp <eas@levyfirestone.com>
Subject: RE: Ambassador Burt Subpoena

Josh,

Thank you for your email. We also hope to resolve these issues without litigation. We address each of
the issues in turn below.

I.         Document Production

           A.         Scope of Production

As previously mentioned, Ambassador Burt will search for and produce documents dated from January
1, 2016 through October 3, 2017 that relate to the truth or falsity of the allegedly defamatory
statements in CIR 112.

Reserving all rights, Ambassador Burt also agrees to search for and produce documents from June 1,
2015 through January 20, 2017 that reflect, describe, and/or relate to communications with, and/or
attempts to establish a line of communication with, the Trump Campaign or Trump Transition, and that
mention/refer/relate to Plaintiffs, AO Alfa-Bank, ABH Holdings S.A., LetterOne Investment Holdings S.A.,
and/or LetterOne Holdings S.A.

Ambassador Burt will not search for and produce documents that mention/refer/relate to the
remainder of the definition of "Alfa" in the subpoena. That definition incorporates a non-exclusive list
of thirty-six separate entities and their subsidiaries, and it includes all other entities in which
Ambassador Burt "know[s]" that at least one of the Plaintiffs "hold[s] an economic interest of at least 5
percent, directly or indirectly, individually or collectively, and any agents, attorneys, representatives,
employees, or other persons or entities acting for or on behalf of such entities, or in concert with


                                                                  2
          Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 4 of 21



them." This sweeping request is overly broad, unduly burdensome, and seeks the production of
documents that are not relevant or proportional.

           B.      Protective Order

You have not responded to our proposal that Ambassador Burt's document production be conditioned
on an enhanced protective order. The current protective order in this case is inadequate, and
Ambassador Burt will not produce documents without further confidentiality protections.

Ambassador Burt will produce documents subject to the following confidentiality protocol:

Ambassador Burt may designate a document as confidential if the document constitutes, reflects, or
contains (i) information protected from disclosure by statute; (ii) sensitive personal information; (iii)
trade secrets; (iv) proprietary or confidential research, development, or commercial information; (iv)
other business-sensitive information; or (v) other nonpublic information that Ambassador Burt believes
in good faith would create a risk of harm if disclosed. Documents designated confidential shall not be
used or disclosed by Defendants or counsel for Defendants for any purposes whatsoever other than
preparing for or conducting the litigation in which the documents were disclosed.

Please let us know if this standard is agreeable to Defendants.

II.       Deposition

Ambassador Burt will not testify about matters outside the scope of his document production. As
Defendants have recognized, nonparties bear a "reduced discovery burden." Dkt. 102, at
24. Ambassador Burt, as a nonparty, will testify only as to matters that are relevant to the claims and
defenses in the litigation and proportional to the needs of the case. Specifically, Ambassador Burt will
provide testimony only about the following topics:

      •   The truth or falsity of the statement in CIR 112, "RUSSIA/US PRESIDENTIAL ELECTION: KREMLIN-
          ALPHA GROUP COOPERATION," as relates to the time period of January 1, 2016 through October
          3, 2017.

      •   The truth or falsity of the statement in CIR 112, "Significant favours continued to be done in
          both directions, primarily political ones for PUTIN and business/legal ones for Alpha," as relates
          to the time period of January 1, 2016 through October 3, 2017.

      •   The truth or falsity of the statement in CIR 112, "during the 1990s GOVORUN has been Head of
          Government Relations at Alpha Group and in reality, the 'driver' and 'bag carrier' used by
          FRIDMAN and AVEN to deliver large amounts of illicit cash to the Russian president, at that time
          deputy Mayor of St. Petersburg," as relates to the time period of January 1, 2016 through
          October 3, 2017.

      •   Communications or attempts to establish a line of communication with the Trump Campaign or
          Trump Transition, as relates to Plaintiffs, AO Alfa-Bank, ABH Holdings S.A., LetterOne Investment
          Holdings S.A., or LetterOne Holdings S.A., and as relates to the time period of June 1, 2015
          through January 20, 2017.



                                                      3
         Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 5 of 21



Ambassador Burt will not testify about topics that are outside the scope of his document production or
otherwise irrelevant, including "the public figure status of Plaintiffs."

Ambassador Burt also reserves the right to designate portions of the transcript of his deposition
testimony as confidential, pursuant to the confidentiality protocol described above.

We can confirm that Ambassador Burt is available on November 6, 2020 for a remotely held deposition.

Thank you,

Margaret



From: Josh Levy <jal@levyfirestone.com>
Sent: Friday, September 18, 2020 10:32 AM
To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Scott Brooks <sbrooks@levyfirestone.com>; Junck, Ryan D (LON)
<Ryan.Junck@skadden.com>; Cleminshaw, Nicole M (WAS) <Nicole.Cleminshaw@skadden.com>; Kelly,
Todd D (WAS) <Todd.Kelly@skadden.com>; Andrew Sharp <eas@levyfirestone.com>
Subject: [Ext] Re: Ambassador Burt Subpoena

Margaret:

We write regarding Amb. Burt’s deposition.

Please advise whether Amb. Burt is still available on November 6, 2020 for a remotely held
deposition.

Let us also address the points made in your email, in the hopes that Amb. Burt will comply with
a negotiated resolution of the document subpoena and sit for a deposition in this case without
litigation. Without waiver of Defendants’ positions as to relevance, and reserving all of
Defendants’ rights, we respond as follows to your email:

    1.    Document Production –

We understand that Amb. Burt will be conducting a search for documents from Jan. 1, 2016
through October 3, 2017, concerning the substantial truth or falsity of CIR 112.

With respect to our request for "documents from June 1, 2015 through October 3, 2017,
concerning Amb. Burt's communications with individuals affiliated with, and/or his activities
related to, the Trump Campaign or Trump Transition, you state that documents relevant to the
substantial truth or falsity of the alleged defamatory statement, "Russia/US Presidential
Election: Kremlin-Alfa Group Co-Operation," must involve Plaintiffs. That makes no sense. The
statement does not mention Plaintiffs. It mentions Alfa. Your limitation would shield from


                                                    4
        Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 6 of 21




Defendants documents relevant to the substantial truth of this statement. Accordingly, this
search must also include any documents relating to Alfa, as that term is defined in the
subpoena. Furthermore, the alleged defamatory statement says nothing about being “on behalf
of or at the request of the Plaintiffs,” as you propose to limit the search. Therefore, documents
responsive to this search include documents from June 1, 2015 through January 20, 2017 to the
extent that they reflect, describe and/or relate to communications with, and/or attempts to
establish a line of communication with, the Trump Campaign or Trump Transition, and that
mention/refer/relate to Plaintiffs and/or “Alfa,” as that term is defined in the subpoena. We ask
that Amb. Burt conduct this search and produce any responsive documents.

In an effort to reach an accommodation with you and to ease the review and production for
Amb. Burt, we have agreed to forego the vast majority of our requests, and we can agree to the
truncated time periods for the review and production of documents that you propose. Our
massive concessions belie your effort to pollute the record with inapt references to fishing
expeditions.

   2.    Deposition –

We will not limit the scope of Amb. Burt's deposition to the compromised scope of his
document review and production. He is a central figure in this case. We are entitled to ask Amb.
Burt, a LetterOne director, questions that go to either party’s claims and defenses - including
the substantial truth or falsity of the three alleged defamatory statements, as interpreted by
both parties (not just the Plaintiffs' interpretation). This includes, but is not limited to questions
about Amb. Burt's relationship with Plaintiffs and Alfa; his involvement and communications
with the Trump Campaign and the Trump Transition; and his knowledge about: Plaintiffs’ and
Alfa’s relationship with the Kremlin, any favors that Plaintiffs and/or Alfa provided to Putin
and/or the Kremlin, any favors that Putin and/or the Kremlin provided to Plaintiffs and/or Alfa,
and any payments to government officials by Plaintiffs and/or Alfa. Because CIR 112 is not
limited to a discussion of events in 2016, but rather summarizes the "history" of these
relationships, the scope of these questions will include and predate 2016. Also, the public figure
status of Plaintiffs is at issue. We will want to ask Amb. Burt about that status, including but not
limited to the government meetings and interviews that he has arranged for Plaintiffs to invite
attention and comment, and his involvement in providing them access to channels of
communication. Under DC law, evidence of public figure is not limited to publicly available
media, as you have previously suggested.

Please advise. Thank you.

Josh

Joshua A. Levy
Partner

Levy | Firestone | Muse


                                                  5
         Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 7 of 21




1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com

···
The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.
···




From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Monday, July 20, 2020 12:15 PM
To: Josh Levy <jal@levyfirestone.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
<Nicole.Cleminshaw@skadden.com>; Kelly, Todd D <Todd.Kelly@skadden.com>
Subject: RE: Ambassador Burt Subpoena

Josh –

Thank you for your email. We have reviewed your proposal and, subject to client confirmation as noted
below, agree to conduct a reasonable search for documents from Jan. 1, 2016 through October 3, 2017,
concerning the substantial truth or falsity of CIR 112.

With regard to your request that we produce "documents from June 1, 2015 through October 3, 2017,
concerning Amb. Burt's communications with individuals affiliated with, and/or his activities related to,
the Trump Campaign or Trump Transition," we submit that this request is too broad as drafted (indeed it
is broader than your original subpoena and modified subpoena) and needs to also be tied to the truth or
falsity of the relevant defamatory statements in CIR 112. We understand that Plaintiffs are alleging
the following heading to be defamatory: "Russia/US Presidential Election: Kremlin-Alfa Group Co-
Operation (CIR 112-September 14, 2016.)." Therefore, the relevant searches of Ambassador Burt's
documents related to the Trump Campaign or Trump Transition and/or presidential election must also
involve the Plaintiffs. Any documents sought not related to the truth or falsity of the relevant
statements in CIR 112 would be considered a fishing expedition for non-relevant documents from a non-
party. Subject to client confirmation as noted below, we would conduct a reasonable search for
documents from June 1, 2015 through January 20, 2017 (when Trump was inaugurated as President) to
the extent that they reflect, describe and/or relate to communications and/or attempts to establish a


                                                                     6
       Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 8 of 21



line of communication with the Trump Campaign or Trump Transition regarding the 2016 US
presidential election on behalf of or at the request of the Plaintiffs.

With regard to Ambassador Burt's deposition, we will only allow Ambassador Burt, a non-party, to sit for
a deposition that is limited in a manner consistent with the limitations of the document subpoena. If
you are unwilling to agree to such limitations, we reserve our rights, including to seek a motion for
protective order. If you agree to such limitations, we can make Ambassador Burt available either
November 6th or November 13th, and, as previously discussed, we reserve the right to request that the
deposition be conducted via video due to concerns related to the COVID—19 pandemic. In this regard,
we very much appreciate you offering to make this accommodation.

Once we reach agreement on all of the above issues, reserving all rights, we will agree to produce any
responsive, non-privileged documents (as described above) within 60 days of our reaching an
agreement.

Please note that Ambassador Burt has not formally agreed to this approach but will consider it if the
defendants are willing to consider it as well. However, Ambassador Burt has agreed to the proposed
November deposition dates.

Thank you,

Margaret



From: Josh Levy <jal@levyfirestone.com>
Sent: Friday, July 17, 2020 9:32 AM
To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D (LON) <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
(WAS) <Nicole.Cleminshaw@skadden.com>; Kelly, Todd D (WAS) <Todd.Kelly@skadden.com>
Subject: [Ext] Re: Ambassador Burt Subpoena

        Margaret --

        Regarding the email below, in recapitulating your proposal, we want to clarify
        that we would agree to it with the understanding that your proposed scope
        includes: (a) documents from Jan. 1, 2016 through October 3, 2017, concerning
        substantial truth or falsity of CIR 112; and (b) documents from June 1, 2015
        through October 3, 2017, concerning Amb. Burt's communications with
        individuals affiliated with, and/or his activities related to, the Trump Campaign
        or Trump Transition.

        Josh

Joshua A. Levy


                                                   7
         Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 9 of 21




Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com

···
The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.
···




From: Josh Levy <jal@levyfirestone.com>
Sent: Thursday, July 16, 2020 7:02 PM
To: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
<Nicole.Cleminshaw@skadden.com>; Kelly, Todd D <Todd.Kelly@skadden.com>
Subject: Re: Ambassador Burt Subpoena

Margaret --

I write to follow up on our call last week.

In an effort to reduce the burden on Amb. Burt, we will agree to your proposal that you review
and produce (1) Amb. Burt's documents from Jan. 1, 2016 through Oct. 3, 2017 regarding the
substantial truth or falsity of CIR 112, and (2) his documents between June 1, 2015 and
December 31, 2015 regarding his communications with individuals affiliated with the Trump
campaign and/or his activities relating to the Trump campaign. Our agreement to this proposal
on the scope of document review/production is without prejudice to, or waiver of, Defendants'
positions on relevance, and is without prejudice to the scope of Amb. Burt's deposition, which
we do not agree to be limited in this way. Furthermore, our agreement to this proposal on
documents is conditioned on you providing us with proposed deposition dates that we can share
with Plaintiffs' counsel.




                                                                     8
        Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 10 of 21




We also ask for your consent that documents be produced within 30 days of our reaching an
agreement on what is to be reviewed and produced.

Please advise. Thank you.

Kind regards,
Josh


Joshua A. Levy
Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com

···
The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.
···




From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Tuesday, July 7, 2020 10:38 AM
To: Josh Levy <jal@levyfirestone.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
<Nicole.Cleminshaw@skadden.com>; Kelly, Todd D <Todd.Kelly@skadden.com>
Subject: RE: Ambassador Burt Subpoena

Thank you, Josh. 2:00 on Thursday sounds good. I will send a calendar invite and dial-in momentarily.

Best regards,

Margaret



                                                                     9
        Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 11 of 21




From: Josh Levy <jal@levyfirestone.com>
Sent: Tuesday, July 7, 2020 10:07 AM
To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D (LON) <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
(WAS) <Nicole.Cleminshaw@skadden.com>; Kelly, Todd D (WAS) <Todd.Kelly@skadden.com>
Subject: [Ext] Re: Ambassador Burt Subpoena

Margaret --

Thank you for your reply.

We are happy to speak with you on Thursday, at 2pm.

We certainly will be sensitive to the third party deponent's circumstances, in light of COVID-19,
and, to that end, will work with you on a date and conditions for the deposition.

Kind regards,
Josh

Joshua A. Levy
Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com

···
The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.
···




                                                                    10
         Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 12 of 21



From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Tuesday, July 7, 2020 9:20 AM
To: Josh Levy <jal@levyfirestone.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
<Nicole.Cleminshaw@skadden.com>; Kelly, Todd D <Todd.Kelly@skadden.com>
Subject: Re: Ambassador Burt Subpoena

Josh –

Thank you for your email. How does Thursday afternoon look on your end – some time between 1:30
and 4:30 pm EST? Once we land on a time, we will send a calendar invite with a dial-in.

Regarding scheduling Ambassador Burt's deposition, we believe it is most prudent to schedule his
deposition after document production has been completed. In this regard, we will not allow
Ambassador Burt to sit for more than one deposition. Moreover, Ambassador Burt is 73-years-
old. Accordingly, we hope you can respect the fact that we need to avoid taking any unnecessary and
premature risks in light of COVID. Given that discovery does not close in this matter until January 2021,
we do not see the need to schedule Ambassador Burt's deposition within the next seven weeks. You
have our assurances that we will work with you on a date within the discovery window once document
production has concluded and COVID-related concerns have dissipated. We are happy to discuss this
issue further on our call.

Thanks very much,

Margaret




          On Jul 6, 2020, at 10:03 AM, Josh Levy <jal@levyfirestone.com> wrote:


          Margaret --

          We are following up on our subpoena to Ambassador Richard Burt for
          documents and testimony. We would like to discuss the subpoena for
          documents at a time that works for you this week.

          We would also like to schedule his deposition. If there are dates within the next
          seven weeks that work for Amb. Burt, please let us know, and we can share
          them with Plaintiffs' counsel in order to reach a mutually agreeable date for the
          deposition.

          Thank you.



                                                   11
Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 13 of 21




 Kind regards,
 Josh

 Joshua A. Levy
 Partner

 Levy | Firestone | Muse
 1401 K Street NW, Suite 600, Washington, DC 20005
 T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com

 ···
 The information contained in this communication is confidential, may be attorney-client privileged, may constitute
 inside information, and is intended only for the use of the addressee. It is the property of Levy Firestone Muse
 LLP. If the reader of this message is not the intended recipient or the employee or agent responsible for delivering
 this message to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
 communication is strictly prohibited and may be unlawful. If you have received this communication in error, please
 notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this communication
 and all copies thereof, including all attachments.

 IRS Circular 230 Disclosure:
 To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax
 advice contained in this communication (including any attachments) was not intended or written to be used, and
 cannot be used, by any taxpayer for the purpose of (1) avoiding tax-related penalties under the U.S. Internal
 Revenue Code or (2) promoting, marketing or recommending to another party any tax-related matters addressed
 herein.
 ···




 From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
 Sent: Thursday, January 9, 2020 9:03 AM
 To: Josh Levy <jal@cunninghamlevy.com>
 Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout, Patrick G
 <Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
 Subject: RE: Ambassador Burt Subpoena

 Josh,

 I hope this finds you well and that you had a good holiday. As you know, the subpoena
 served on Ambassador Burt currently requires him to attend a deposition on January 15,
 2020 and to produce responsive documents by January 31, 2020. As stated in the
 objections that we served on December 13, 2019, we hope to continue to meet and
 confer and to resolve this matter outside of litigation. To that end, we ask that you
 agree to vacate the current deadlines and to hold the dates for the deposition and
 document production in abeyance pending the conclusion of the meet-and-confer
 process.

 We look forward to further discussing the scope of the subpoena at your convenience.


                                                          12
Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 14 of 21




 Thank you,

 Margaret



 From: Krawiec, Margaret E (WAS)
 Sent: Friday, December 13, 2019 4:58 PM
 To: 'Josh Levy' <jal@cunninghamlevy.com>
 Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rideout, Patrick G
 (NYC) <Patrick.Rideout@skadden.com>; Rachel Clattenburg
 <rmc@cunninghamlevy.com>
 Subject: RE: [Ext] Re: Ambassador Burt Subpoena

 Josh –

 As promised, attached please find our written objections. Once you have had an
 opportunity to review and consider the objections, we would welcome the opportunity
 to further discuss the scope of the Subpoena and hope to reach a mutually agreeable
 resolution. To this end, please contact us when you are ready to resume our
 discussions.

 Have a good weekend.

 Margaret

 From: Josh Levy <jal@cunninghamlevy.com>
 Sent: Monday, December 9, 2019 2:56 PM
 To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
 Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rideout, Patrick G
 (NYC) <Patrick.Rideout@skadden.com>; Rachel Clattenburg
 <rmc@cunninghamlevy.com>
 Subject: [Ext] Re: Ambassador Burt Subpoena

 Margaret:

 Extending the deadline for objections is not a problem. I am overseas and am
 traveling back home 12/12-13. In the interest of being available, should you
 want to discuss our proposal below and/or Modified Exhibit A, we can extend
 the deadline for objections even further to December 19, 2019. I will be free
 nearly any time next week, should you want to talk.

 Kind regards,
 Josh




                                         13
Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 15 of 21




 Joshua A. Levy
 Cunningham Levy Muse LLP
 1401 K Street, NW, Suite 600
 Washington, DC 20005
 202.261.6564 (w)
 202.360.0677 (m)
 jal@cunninghamlevy.com
 cunninghamlevy.com

 ***
 The information contained in this communication is confidential, may be attorney-client
 privileged, may constitute inside information, and is intended only for the use of the
 addressee. It is the property of Cunningham Levy Muse LLP. If the reader of this message
 is not the intended recipient or the employee or agent responsible for delivering this
 message to the intended recipient, you are hereby notified that any dissemination,
 distribution or copying of this communication is strictly prohibited and may be unlawful. If
 you have received this communication in error, please notify us immediately by reply or by
 telephone at (202) 261-6564, and immediately destroy this communication and all copies
 thereof, including all attachments.

 IRS Circular 230 Disclosure:
 To ensure compliance with requirements imposed by the U.S. Internal Revenue Service,
 we inform you that any tax advice contained in this communication (including any
 attachments) was not intended or written to be used, and cannot be used, by any taxpayer
 for the purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code
 or (2) promoting, marketing or recommending to another party any tax-related matters
 addressed herein.
 ***



 From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
 Sent: Monday, December 9, 2019 2:43 PM
 To: Josh Levy <jal@cunninghamlevy.com>
 Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout, Patrick G
 <Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
 Subject: RE: Ambassador Burt Subpoena

 Hi Josh –

 Thank you for your email. We currently are analyzing Modified Exhibit A and would be
 very grateful for a modest extension of the written objections deadline that we agreed
 upon from Wednesday, December 11th to Friday, December 13th. Please advise at your
 earliest convenience.

 Thank you,



                                             14
Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 16 of 21




 Margaret

 From: Josh Levy <jal@cunninghamlevy.com>
 Sent: Thursday, December 5, 2019 11:16 AM
 To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
 Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rideout, Patrick G
 (NYC) <Patrick.Rideout@skadden.com>; Rachel Clattenburg
 <rmc@cunninghamlevy.com>
 Subject: [Ext] Re: Ambassador Burt Subpoena

 Margaret:

 In the interest of lessening any burden on your client, please find attached a
 modified Exhibit A to the original subpoena ("Modified Exhibit A"). Among other
 things, we have extended the deadline to January 31, 2019.

 In furtherance of our objective to lighten any burden on your client: If you agree
 to produce all non-privileged, responsive documents to Requests Nos. 1 and 2 in
 Modified Exhibit A and, if applicable, a privilege log by January 31, 2019, then we
 will hold in abeyance the other Requests in Modified Exhibit A, while preserving
 our right to demand those documents from your client at a later date. The
 documents responsive to Requests Nos. 1 and 2 in Modified Exhibit A are
 relevant to the truth of the alleged defamatory statements and CIR 112.

 Please advise. Thank you.

 Kind regards,
 Josh

 Joshua A. Levy
 Cunningham Levy Muse LLP
 1401 K Street, NW, Suite 600
 Washington, DC 20005
 202.261.6564 (w)
 202.360.0677 (m)
 jal@cunninghamlevy.com
 cunninghamlevy.com

 ***
 The information contained in this communication is confidential, may be attorney-client
 privileged, may constitute inside information, and is intended only for the use of the
 addressee. It is the property of Cunningham Levy Muse LLP. If the reader of this message
 is not the intended recipient or the employee or agent responsible for delivering this
 message to the intended recipient, you are hereby notified that any dissemination,


                                            15
Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 17 of 21



 distribution or copying of this communication is strictly prohibited and may be unlawful. If
 you have received this communication in error, please notify us immediately by reply or by
 telephone at (202) 261-6564, and immediately destroy this communication and all copies
 thereof, including all attachments.

 IRS Circular 230 Disclosure:
 To ensure compliance with requirements imposed by the U.S. Internal Revenue Service,
 we inform you that any tax advice contained in this communication (including any
 attachments) was not intended or written to be used, and cannot be used, by any taxpayer
 for the purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code
 or (2) promoting, marketing or recommending to another party any tax-related matters
 addressed herein.
 ***



 From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
 Sent: Tuesday, November 26, 2019 10:14 AM
 To: Josh Levy <jal@cunninghamlevy.com>
 Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout, Patrick G
 <Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
 Subject: Re: Ambassador Burt Subpoena

 Thank you very much for your email, Josh. We look forward to continuing to work with
 you in a constructive manner. Happy holidays.

 Best regards,

 Margaret



         On Nov 26, 2019, at 10:11 AM, Josh Levy <jal@cunninghamlevy.com>
         wrote:


         Margaret & co:

         Thank you for the productive call last week. We continue to take
         seriously the points you raised in it, and we are working on a
         modified request for your consideration. We plan on
         communicating that to you next week.

         In the meantime, enjoy the holiday. As we continue to work
         through these matters, we will extend the date for the service of
         objections another week to December 11, 2019, and we will
         extend the date of production another week to January 31, 2019.


                                             16
Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 18 of 21




      Kind regards,
      Josh

      Joshua A. Levy
      Cunningham Levy Muse LLP
      1401 K Street, NW, Suite 600
      Washington, DC 20005
      202.261.6564 (w)
      202.360.0677 (m)
      jal@cunninghamlevy.com
      cunninghamlevy.com

      ***
      The information contained in this communication is confidential, may be
      attorney-client privileged, may constitute inside information, and is
      intended only for the use of the addressee. It is the property of
      Cunningham Levy Muse LLP. If the reader of this message is not the
      intended recipient or the employee or agent responsible for delivering this
      message to the intended recipient, you are hereby notified that any
      dissemination, distribution or copying of this communication is strictly
      prohibited and may be unlawful. If you have received this communication
      in error, please notify us immediately by reply or by telephone at (202)
      261-6564, and immediately destroy this communication and all copies
      thereof, including all attachments.

      IRS Circular 230 Disclosure:
      To ensure compliance with requirements imposed by the U.S. Internal
      Revenue Service, we inform you that any tax advice contained in this
      communication (including any attachments) was not intended or written
      to be used, and cannot be used, by any taxpayer for the purpose of (1)
      avoiding tax-related penalties under the U.S. Internal Revenue Code or
      (2) promoting, marketing or recommending to another party any tax-
      related matters addressed herein.
      ***



      From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
      Sent: Monday, November 18, 2019 11:20 AM
      To: Josh Levy <jal@cunninghamlevy.com>
      Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout,
      Patrick G <Patrick.Rideout@skadden.com>
      Subject: Ambassador Burt Subpoena

      Josh,


                                          17
Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 19 of 21




         Following up on our conversation Friday afternoon, we agree to accept
         service of the subpoena on Ambassador Burt and to waive any
         procedural objections. We also confirm that Ambassador Burt will
         preserve all documents potentially responsive to the subpoena. Please
         confirm that you agree to (i) extend the deadline for objections to the
         subpoena until December 4, 2019; and (ii) extend the deadline to
         produce documents responsive to the subpoena until January 24, 2020.

         As discussed, we hope to work with you to develop an agreed-on set of
         search terms that will guide our process of collecting documents from
         Ambassador Burt. Please note that, regardless of which search terms
         we use for collection purposes, all documents potentially responsive to
         the subpoena will be preserved.

         We look forward to our call on Wednesday at 1:30 p.m.

         Thank you,

         Margaret


         Margaret E. Krawiec
         Skadden, Arps, Slate, Meagher & Flom LLP
         1440 New York Avenue, N.W. | Washington | D.C. | 20005-2111
         T: 202.371.7303 | F: 202.661.9123
         margaret.krawiec@skadden.com


          Skadden

         ------------------------------------------------------------------------------
         This email (and any attachments thereto) is intended only for use
         by the addressee(s) named herein and may contain legally
         privileged and/or confidential information. If you are not the
         intended recipient of this email, you are hereby notified that any
         dissemination, distribution or copying of this email (and any
         attachments thereto) is strictly prohibited. If you receive this email
         in error please immediately notify me at (212) 735-3000 and
         permanently delete the original email (and any copy of any email)
         and any printout thereof.

         Further information about the firm, a list of the Partners and their
         professional qualifications will be provided upon request.

         ===============================================
         ===============================
 ------------------------------------------------------------------------------
 This email (and any attachments thereto) is intended only for use by the



                                               18
      Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 20 of 21




       addressee(s) named herein and may contain legally privileged and/or confidential
       information. If you are not the intended recipient of this email, you are hereby
       notified that any dissemination, distribution or copying of this email (and any
       attachments thereto) is strictly prohibited. If you receive this email in error please
       immediately notify me at (212) 735-3000 and permanently delete the original
       email (and any copy of any email) and any printout thereof.

       Further information about the firm, a list of the Partners and their professional
       qualifications will be provided upon request.

       ==========================================================
       ====================
       ------------------------------------------------------------------------------
       This email (and any attachments thereto) is intended only for use by the
       addressee(s) named herein and may contain legally privileged and/or confidential
       information. If you are not the intended recipient of this email, you are hereby
       notified that any dissemination, distribution or copying of this email (and any
       attachments thereto) is strictly prohibited. If you receive this email in error please
       immediately notify me at (212) 735-3000 and permanently delete the original
       email (and any copy of any email) and any printout thereof.

       Further information about the firm, a list of the Partners and their professional
       qualifications will be provided upon request.

       ==========================================================
       ====================
       ------------------------------------------------------------------------------
       This email (and any attachments thereto) is intended only for use by the
       addressee(s) named herein and may contain legally privileged and/or confidential
       information. If you are not the intended recipient of this email, you are hereby
       notified that any dissemination, distribution or copying of this email (and any
       attachments thereto) is strictly prohibited. If you receive this email in error please
       immediately notify me at (212) 735-3000 and permanently delete the original
       email (and any copy of any email) and any printout thereof.

       Further information about the firm, a list of the Partners and their professional
       qualifications will be provided upon request.

       ==========================================================
       ====================
------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or
copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the


                                                 19
      Case 1:17-cv-02041-RJL Document 110-10 Filed 10/23/20 Page 21 of 21




original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.

=====================================================================
=========
------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or
copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the
original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.

=====================================================================
=========
------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or
copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the
original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.

=====================================================================
=========
------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or
copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the
original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.

=====================================================================
=========



                                                 20
Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 1 of 23




                    Exhibit J
         Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 2 of 23



From:                Josh Levy
To:                  Krawiec, Margaret E (WAS)
Subject:             [Ext] Re: Ambassador Burt Subpoena
Date:                10/5/2020 10:23:00 AM
CC:                  McIntosh, Michael A (WAS); Rachel Clattenburg; Scott Brooks; Junck, Ryan D (LON);
                     Cleminshaw, Nicole M (WAS); Kelly, Todd D (WAS); Andrew Sharp
BCC:

Message:

Margaret,

First, we confirm that the same confidentiality protections agreed to for documents will apply to any
pages of the transcript that Ambassador Burt designates as confidential.

Second, we agree to the November 30, 2020 production deadline, without prejudice to Defendants'
positions on relevance and the scope of Amb. Burt's deposition in this case.

Third, we are available Wednesday before noon for a meet and confer. Please let us know what time
works for you. Thank you.

Josh

Joshua A. Levy
Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com

···
The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received
this communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.
···




                                                                    1
        Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 3 of 23



From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Thursday, October 1, 2020 2:04 PM
To: Josh Levy <jal@levyfirestone.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Scott Brooks <sbrooks@levyfirestone.com>; Junck, Ryan D
<Ryan.Junck@skadden.com>; Cleminshaw, Nicole M <Nicole.Cleminshaw@skadden.com>; Kelly, Todd D
<Todd.Kelly@skadden.com>; Andrew Sharp <eas@levyfirestone.com>
Subject: RE: Ambassador Burt Subpoena

Josh,

Thank you for your email. We are in agreement as to the scope of the document production and the
confidentiality protections afforded documents included in that production. Please confirm that these
same confidentiality protections will apply to any pages of the transcript of Ambassador Burt's
deposition testimony that Ambassador Burt designates as confidential.

As explained in my July 24, 2020 email (and never challenged by you), we proposed a production
deadline of 60 days from the date of our agreement—i.e., November 30, 2020 (the 60th day, November
29, is a Sunday). Please confirm that Defendants agree to this deadline. This deadline will not delay
Ambassador Burt's deposition, given that we intend to file a motion to quash or for a protective order
with respect to the subpoena for Ambassador Burt's deposition, with the result that the deposition will
not take place on November 6, 2020.

As noted, we disagree with Defendants' position as to the scope of Ambassador Burt's deposition and
intend to file a motion to quash or for a protective order. Please provide times within the next week
during which you are available to meet and confer regarding the motion. Alternatively, if you believe
that our email communications are sufficient to satisfy Rule 7(m), please so advise.

Thank you,

Margaret



From: Josh Levy <jal@levyfirestone.com>
Sent: Wednesday, September 30, 2020 3:26 PM
To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Scott Brooks <sbrooks@levyfirestone.com>; Junck, Ryan D (LON)
<Ryan.Junck@skadden.com>; Cleminshaw, Nicole M (WAS) <Nicole.Cleminshaw@skadden.com>; Kelly,
Todd D (WAS) <Todd.Kelly@skadden.com>; Andrew Sharp <eas@levyfirestone.com>
Subject: [Ext] Re: Ambassador Burt Subpoena


Margaret --




                                                   2
         Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 4 of 23




Thank you for your email.

     1. Please produce the documents, as agreed below, within 30 days. Defendants agree to
        the scope of document production for the purpose of avoiding litigation, but this
        agreement is without waiver of any of Defendants’ positions, including but not limited
        to their position on relevance.
     2. Defendants agree not to use Amb. Burt's documents marked "CONFIDENTIAL" outside
        of the litigation and to treat them as confidential, but reserve the right to challenge that
        designation in this case should Defendants seek to use any of those documents in a
        court filing or proceeding in this case.
     3. We disagree with your proposed scope of the deposition. We are entitled to question
        Amb. Burt about the substantial truth or falsity of the alleged defamatory statements,
        based on either party's view of what is relevant to that issue, which includes events in
        2015-2016, as well as events outside of that time-period. We are also entitled to
        question Amb. Burt about factors relevant to the plaintiffs' public figure status, and that
        inquiry is not time limited. Unless otherwise directed by the Court, Amb. Burt should be
        prepared to answer questions within that scope.
Josh


Joshua A. Levy
Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com

···
The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.
···




From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Monday, September 28, 2020 12:51 PM


                                                                     3
        Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 5 of 23



To: Josh Levy <jal@levyfirestone.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Scott Brooks <sbrooks@levyfirestone.com>; Junck, Ryan D
<Ryan.Junck@skadden.com>; Cleminshaw, Nicole M <Nicole.Cleminshaw@skadden.com>; Kelly, Todd D
<Todd.Kelly@skadden.com>; Andrew Sharp <eas@levyfirestone.com>
Subject: RE: Ambassador Burt Subpoena

Josh,

Thank you for your email. We also hope to resolve these issues without litigation. We address each of
the issues in turn below.

I.      Document Production

         A.       Scope of Production

As previously mentioned, Ambassador Burt will search for and produce documents dated from January
1, 2016 through October 3, 2017 that relate to the truth or falsity of the allegedly defamatory
statements in CIR 112.

Reserving all rights, Ambassador Burt also agrees to search for and produce documents from June 1,
2015 through January 20, 2017 that reflect, describe, and/or relate to communications with, and/or
attempts to establish a line of communication with, the Trump Campaign or Trump Transition, and that
mention/refer/relate to Plaintiffs, AO Alfa-Bank, ABH Holdings S.A., LetterOne Investment Holdings S.A.,
and/or LetterOne Holdings S.A.

Ambassador Burt will not search for and produce documents that mention/refer/relate to the
remainder of the definition of "Alfa" in the subpoena. That definition incorporates a non-exclusive list
of thirty-six separate entities and their subsidiaries, and it includes all other entities in which
Ambassador Burt "know[s]" that at least one of the Plaintiffs "hold[s] an economic interest of at least 5
percent, directly or indirectly, individually or collectively, and any agents, attorneys, representatives,
employees, or other persons or entities acting for or on behalf of such entities, or in concert with
them." This sweeping request is overly broad, unduly burdensome, and seeks the production of
documents that are not relevant or proportional.

         B.       Protective Order

You have not responded to our proposal that Ambassador Burt's document production be conditioned
on an enhanced protective order. The current protective order in this case is inadequate, and
Ambassador Burt will not produce documents without further confidentiality protections.

Ambassador Burt will produce documents subject to the following confidentiality protocol:

Ambassador Burt may designate a document as confidential if the document constitutes, reflects, or
contains (i) information protected from disclosure by statute; (ii) sensitive personal information; (iii)
trade secrets; (iv) proprietary or confidential research, development, or commercial information; (iv)
other business-sensitive information; or (v) other nonpublic information that Ambassador Burt believes
in good faith would create a risk of harm if disclosed. Documents designated confidential shall not be


                                                     4
          Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 6 of 23



used or disclosed by Defendants or counsel for Defendants for any purposes whatsoever other than
preparing for or conducting the litigation in which the documents were disclosed.

Please let us know if this standard is agreeable to Defendants.

II.       Deposition

Ambassador Burt will not testify about matters outside the scope of his document production. As
Defendants have recognized, nonparties bear a "reduced discovery burden." Dkt. 102, at
24. Ambassador Burt, as a nonparty, will testify only as to matters that are relevant to the claims and
defenses in the litigation and proportional to the needs of the case. Specifically, Ambassador Burt will
provide testimony only about the following topics:

      •   The truth or falsity of the statement in CIR 112, "RUSSIA/US PRESIDENTIAL ELECTION: KREMLIN-
          ALPHA GROUP COOPERATION," as relates to the time period of January 1, 2016 through October
          3, 2017.

      •   The truth or falsity of the statement in CIR 112, "Significant favours continued to be done in
          both directions, primarily political ones for PUTIN and business/legal ones for Alpha," as relates
          to the time period of January 1, 2016 through October 3, 2017.

      •   The truth or falsity of the statement in CIR 112, "during the 1990s GOVORUN has been Head of
          Government Relations at Alpha Group and in reality, the 'driver' and 'bag carrier' used by
          FRIDMAN and AVEN to deliver large amounts of illicit cash to the Russian president, at that time
          deputy Mayor of St. Petersburg," as relates to the time period of January 1, 2016 through
          October 3, 2017.

      •   Communications or attempts to establish a line of communication with the Trump Campaign or
          Trump Transition, as relates to Plaintiffs, AO Alfa-Bank, ABH Holdings S.A., LetterOne Investment
          Holdings S.A., or LetterOne Holdings S.A., and as relates to the time period of June 1, 2015
          through January 20, 2017.

Ambassador Burt will not testify about topics that are outside the scope of his document production or
otherwise irrelevant, including "the public figure status of Plaintiffs."

Ambassador Burt also reserves the right to designate portions of the transcript of his deposition
testimony as confidential, pursuant to the confidentiality protocol described above.

We can confirm that Ambassador Burt is available on November 6, 2020 for a remotely held deposition.

Thank you,

Margaret



From: Josh Levy <jal@levyfirestone.com>
Sent: Friday, September 18, 2020 10:32 AM



                                                      5
        Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 7 of 23



To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Scott Brooks <sbrooks@levyfirestone.com>; Junck, Ryan D (LON)
<Ryan.Junck@skadden.com>; Cleminshaw, Nicole M (WAS) <Nicole.Cleminshaw@skadden.com>; Kelly,
Todd D (WAS) <Todd.Kelly@skadden.com>; Andrew Sharp <eas@levyfirestone.com>
Subject: [Ext] Re: Ambassador Burt Subpoena

Margaret:

We write regarding Amb. Burt’s deposition.

Please advise whether Amb. Burt is still available on November 6, 2020 for a remotely held
deposition.

Let us also address the points made in your email, in the hopes that Amb. Burt will comply with
a negotiated resolution of the document subpoena and sit for a deposition in this case without
litigation. Without waiver of Defendants’ positions as to relevance, and reserving all of
Defendants’ rights, we respond as follows to your email:

   1.    Document Production –

We understand that Amb. Burt will be conducting a search for documents from Jan. 1, 2016
through October 3, 2017, concerning the substantial truth or falsity of CIR 112.

With respect to our request for "documents from June 1, 2015 through October 3, 2017,
concerning Amb. Burt's communications with individuals affiliated with, and/or his activities
related to, the Trump Campaign or Trump Transition, you state that documents relevant to the
substantial truth or falsity of the alleged defamatory statement, "Russia/US Presidential
Election: Kremlin-Alfa Group Co-Operation," must involve Plaintiffs. That makes no sense. The
statement does not mention Plaintiffs. It mentions Alfa. Your limitation would shield from
Defendants documents relevant to the substantial truth of this statement. Accordingly, this
search must also include any documents relating to Alfa, as that term is defined in the
subpoena. Furthermore, the alleged defamatory statement says nothing about being “on behalf
of or at the request of the Plaintiffs,” as you propose to limit the search. Therefore, documents
responsive to this search include documents from June 1, 2015 through January 20, 2017 to the
extent that they reflect, describe and/or relate to communications with, and/or attempts to
establish a line of communication with, the Trump Campaign or Trump Transition, and that
mention/refer/relate to Plaintiffs and/or “Alfa,” as that term is defined in the subpoena. We ask
that Amb. Burt conduct this search and produce any responsive documents.

In an effort to reach an accommodation with you and to ease the review and production for
Amb. Burt, we have agreed to forego the vast majority of our requests, and we can agree to the
truncated time periods for the review and production of documents that you propose. Our




                                               6
          Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 8 of 23




massive concessions belie your effort to pollute the record with inapt references to fishing
expeditions.

     2.     Deposition –

We will not limit the scope of Amb. Burt's deposition to the compromised scope of his
document review and production. He is a central figure in this case. We are entitled to ask Amb.
Burt, a LetterOne director, questions that go to either party’s claims and defenses - including
the substantial truth or falsity of the three alleged defamatory statements, as interpreted by
both parties (not just the Plaintiffs' interpretation). This includes, but is not limited to questions
about Amb. Burt's relationship with Plaintiffs and Alfa; his involvement and communications
with the Trump Campaign and the Trump Transition; and his knowledge about: Plaintiffs’ and
Alfa’s relationship with the Kremlin, any favors that Plaintiffs and/or Alfa provided to Putin
and/or the Kremlin, any favors that Putin and/or the Kremlin provided to Plaintiffs and/or Alfa,
and any payments to government officials by Plaintiffs and/or Alfa. Because CIR 112 is not
limited to a discussion of events in 2016, but rather summarizes the "history" of these
relationships, the scope of these questions will include and predate 2016. Also, the public figure
status of Plaintiffs is at issue. We will want to ask Amb. Burt about that status, including but not
limited to the government meetings and interviews that he has arranged for Plaintiffs to invite
attention and comment, and his involvement in providing them access to channels of
communication. Under DC law, evidence of public figure is not limited to publicly available
media, as you have previously suggested.

Please advise. Thank you.

Josh

Joshua A. Levy
Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com

···
The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the




                                                                     7
         Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 9 of 23




purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.
···




From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Monday, July 20, 2020 12:15 PM
To: Josh Levy <jal@levyfirestone.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
<Nicole.Cleminshaw@skadden.com>; Kelly, Todd D <Todd.Kelly@skadden.com>
Subject: RE: Ambassador Burt Subpoena

Josh –

Thank you for your email. We have reviewed your proposal and, subject to client confirmation as noted
below, agree to conduct a reasonable search for documents from Jan. 1, 2016 through October 3, 2017,
concerning the substantial truth or falsity of CIR 112.

With regard to your request that we produce "documents from June 1, 2015 through October 3, 2017,
concerning Amb. Burt's communications with individuals affiliated with, and/or his activities related to,
the Trump Campaign or Trump Transition," we submit that this request is too broad as drafted (indeed it
is broader than your original subpoena and modified subpoena) and needs to also be tied to the truth or
falsity of the relevant defamatory statements in CIR 112. We understand that Plaintiffs are alleging
the following heading to be defamatory: "Russia/US Presidential Election: Kremlin-Alfa Group Co-
Operation (CIR 112-September 14, 2016.)." Therefore, the relevant searches of Ambassador Burt's
documents related to the Trump Campaign or Trump Transition and/or presidential election must also
involve the Plaintiffs. Any documents sought not related to the truth or falsity of the relevant
statements in CIR 112 would be considered a fishing expedition for non-relevant documents from a non-
party. Subject to client confirmation as noted below, we would conduct a reasonable search for
documents from June 1, 2015 through January 20, 2017 (when Trump was inaugurated as President) to
the extent that they reflect, describe and/or relate to communications and/or attempts to establish a
line of communication with the Trump Campaign or Trump Transition regarding the 2016 US
presidential election on behalf of or at the request of the Plaintiffs.

With regard to Ambassador Burt's deposition, we will only allow Ambassador Burt, a non-party, to sit for
a deposition that is limited in a manner consistent with the limitations of the document subpoena. If
you are unwilling to agree to such limitations, we reserve our rights, including to seek a motion for
protective order. If you agree to such limitations, we can make Ambassador Burt available either
November 6th or November 13th, and, as previously discussed, we reserve the right to request that the
deposition be conducted via video due to concerns related to the COVID—19 pandemic. In this regard,
we very much appreciate you offering to make this accommodation.

Once we reach agreement on all of the above issues, reserving all rights, we will agree to produce any
responsive, non-privileged documents (as described above) within 60 days of our reaching an
agreement.


                                                                 8
        Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 10 of 23




Please note that Ambassador Burt has not formally agreed to this approach but will consider it if the
defendants are willing to consider it as well. However, Ambassador Burt has agreed to the proposed
November deposition dates.

Thank you,

Margaret



From: Josh Levy <jal@levyfirestone.com>
Sent: Friday, July 17, 2020 9:32 AM
To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D (LON) <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
(WAS) <Nicole.Cleminshaw@skadden.com>; Kelly, Todd D (WAS) <Todd.Kelly@skadden.com>
Subject: [Ext] Re: Ambassador Burt Subpoena

          Margaret --

          Regarding the email below, in recapitulating your proposal, we want to clarify
          that we would agree to it with the understanding that your proposed scope
          includes: (a) documents from Jan. 1, 2016 through October 3, 2017, concerning
          substantial truth or falsity of CIR 112; and (b) documents from June 1, 2015
          through October 3, 2017, concerning Amb. Burt's communications with
          individuals affiliated with, and/or his activities related to, the Trump Campaign
          or Trump Transition.

          Josh

Joshua A. Levy
Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com

···
The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.




                                                                     9
        Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 11 of 23




IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.
···




From: Josh Levy <jal@levyfirestone.com>
Sent: Thursday, July 16, 2020 7:02 PM
To: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
<Nicole.Cleminshaw@skadden.com>; Kelly, Todd D <Todd.Kelly@skadden.com>
Subject: Re: Ambassador Burt Subpoena

Margaret --

I write to follow up on our call last week.

In an effort to reduce the burden on Amb. Burt, we will agree to your proposal that you review
and produce (1) Amb. Burt's documents from Jan. 1, 2016 through Oct. 3, 2017 regarding the
substantial truth or falsity of CIR 112, and (2) his documents between June 1, 2015 and
December 31, 2015 regarding his communications with individuals affiliated with the Trump
campaign and/or his activities relating to the Trump campaign. Our agreement to this proposal
on the scope of document review/production is without prejudice to, or waiver of, Defendants'
positions on relevance, and is without prejudice to the scope of Amb. Burt's deposition, which
we do not agree to be limited in this way. Furthermore, our agreement to this proposal on
documents is conditioned on you providing us with proposed deposition dates that we can share
with Plaintiffs' counsel.

We also ask for your consent that documents be produced within 30 days of our reaching an
agreement on what is to be reviewed and produced.

Please advise. Thank you.

Kind regards,
Josh


Joshua A. Levy
Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005


                                                                10
        Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 12 of 23




T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com

···
The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.
···




From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Tuesday, July 7, 2020 10:38 AM
To: Josh Levy <jal@levyfirestone.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
<Nicole.Cleminshaw@skadden.com>; Kelly, Todd D <Todd.Kelly@skadden.com>
Subject: RE: Ambassador Burt Subpoena

Thank you, Josh. 2:00 on Thursday sounds good. I will send a calendar invite and dial-in momentarily.

Best regards,

Margaret

From: Josh Levy <jal@levyfirestone.com>
Sent: Tuesday, July 7, 2020 10:07 AM
To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D (LON) <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
(WAS) <Nicole.Cleminshaw@skadden.com>; Kelly, Todd D (WAS) <Todd.Kelly@skadden.com>
Subject: [Ext] Re: Ambassador Burt Subpoena

Margaret --

Thank you for your reply.




                                                                    11
         Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 13 of 23




We are happy to speak with you on Thursday, at 2pm.

We certainly will be sensitive to the third party deponent's circumstances, in light of COVID-19,
and, to that end, will work with you on a date and conditions for the deposition.

Kind regards,
Josh

Joshua A. Levy
Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com

···
The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.
···




From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Tuesday, July 7, 2020 9:20 AM
To: Josh Levy <jal@levyfirestone.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
<Nicole.Cleminshaw@skadden.com>; Kelly, Todd D <Todd.Kelly@skadden.com>
Subject: Re: Ambassador Burt Subpoena

Josh –

Thank you for your email. How does Thursday afternoon look on your end – some time between 1:30
and 4:30 pm EST? Once we land on a time, we will send a calendar invite with a dial-in.




                                                                    12
      Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 14 of 23



Regarding scheduling Ambassador Burt's deposition, we believe it is most prudent to schedule his
deposition after document production has been completed. In this regard, we will not allow
Ambassador Burt to sit for more than one deposition. Moreover, Ambassador Burt is 73-years-
old. Accordingly, we hope you can respect the fact that we need to avoid taking any unnecessary and
premature risks in light of COVID. Given that discovery does not close in this matter until January 2021,
we do not see the need to schedule Ambassador Burt's deposition within the next seven weeks. You
have our assurances that we will work with you on a date within the discovery window once document
production has concluded and COVID-related concerns have dissipated. We are happy to discuss this
issue further on our call.

Thanks very much,

Margaret




        On Jul 6, 2020, at 10:03 AM, Josh Levy <jal@levyfirestone.com> wrote:


        Margaret --

        We are following up on our subpoena to Ambassador Richard Burt for
        documents and testimony. We would like to discuss the subpoena for
        documents at a time that works for you this week.

        We would also like to schedule his deposition. If there are dates within the next
        seven weeks that work for Amb. Burt, please let us know, and we can share
        them with Plaintiffs' counsel in order to reach a mutually agreeable date for the
        deposition.

        Thank you.

        Kind regards,
        Josh

        Joshua A. Levy
        Partner

        Levy | Firestone | Muse
        1401 K Street NW, Suite 600, Washington, DC 20005
        T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com

        ···
        The information contained in this communication is confidential, may be attorney-client privileged, may constitute
        inside information, and is intended only for the use of the addressee. It is the property of Levy Firestone Muse




                                                               13
Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 15 of 23




 LLP. If the reader of this message is not the intended recipient or the employee or agent responsible for delivering
 this message to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
 communication is strictly prohibited and may be unlawful. If you have received this communication in error, please
 notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this communication
 and all copies thereof, including all attachments.

 IRS Circular 230 Disclosure:
 To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax
 advice contained in this communication (including any attachments) was not intended or written to be used, and
 cannot be used, by any taxpayer for the purpose of (1) avoiding tax-related penalties under the U.S. Internal
 Revenue Code or (2) promoting, marketing or recommending to another party any tax-related matters addressed
 herein.
 ···




 From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
 Sent: Thursday, January 9, 2020 9:03 AM
 To: Josh Levy <jal@cunninghamlevy.com>
 Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout, Patrick G
 <Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
 Subject: RE: Ambassador Burt Subpoena

 Josh,

 I hope this finds you well and that you had a good holiday. As you know, the subpoena
 served on Ambassador Burt currently requires him to attend a deposition on January 15,
 2020 and to produce responsive documents by January 31, 2020. As stated in the
 objections that we served on December 13, 2019, we hope to continue to meet and
 confer and to resolve this matter outside of litigation. To that end, we ask that you
 agree to vacate the current deadlines and to hold the dates for the deposition and
 document production in abeyance pending the conclusion of the meet-and-confer
 process.

 We look forward to further discussing the scope of the subpoena at your convenience.


 Thank you,

 Margaret



 From: Krawiec, Margaret E (WAS)
 Sent: Friday, December 13, 2019 4:58 PM
 To: 'Josh Levy' <jal@cunninghamlevy.com>
 Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rideout, Patrick G
 (NYC) <Patrick.Rideout@skadden.com>; Rachel Clattenburg



                                                          14
Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 16 of 23



 <rmc@cunninghamlevy.com>
 Subject: RE: [Ext] Re: Ambassador Burt Subpoena

 Josh –

 As promised, attached please find our written objections. Once you have had an
 opportunity to review and consider the objections, we would welcome the opportunity
 to further discuss the scope of the Subpoena and hope to reach a mutually agreeable
 resolution. To this end, please contact us when you are ready to resume our
 discussions.

 Have a good weekend.

 Margaret

 From: Josh Levy <jal@cunninghamlevy.com>
 Sent: Monday, December 9, 2019 2:56 PM
 To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
 Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rideout, Patrick G
 (NYC) <Patrick.Rideout@skadden.com>; Rachel Clattenburg
 <rmc@cunninghamlevy.com>
 Subject: [Ext] Re: Ambassador Burt Subpoena

 Margaret:

 Extending the deadline for objections is not a problem. I am overseas and am
 traveling back home 12/12-13. In the interest of being available, should you
 want to discuss our proposal below and/or Modified Exhibit A, we can extend
 the deadline for objections even further to December 19, 2019. I will be free
 nearly any time next week, should you want to talk.

 Kind regards,
 Josh

 Joshua A. Levy
 Cunningham Levy Muse LLP
 1401 K Street, NW, Suite 600
 Washington, DC 20005
 202.261.6564 (w)
 202.360.0677 (m)
 jal@cunninghamlevy.com
 cunninghamlevy.com

 ***
 The information contained in this communication is confidential, may be attorney-client
 privileged, may constitute inside information, and is intended only for the use of the


                                            15
Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 17 of 23



 addressee. It is the property of Cunningham Levy Muse LLP. If the reader of this message
 is not the intended recipient or the employee or agent responsible for delivering this
 message to the intended recipient, you are hereby notified that any dissemination,
 distribution or copying of this communication is strictly prohibited and may be unlawful. If
 you have received this communication in error, please notify us immediately by reply or by
 telephone at (202) 261-6564, and immediately destroy this communication and all copies
 thereof, including all attachments.

 IRS Circular 230 Disclosure:
 To ensure compliance with requirements imposed by the U.S. Internal Revenue Service,
 we inform you that any tax advice contained in this communication (including any
 attachments) was not intended or written to be used, and cannot be used, by any taxpayer
 for the purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code
 or (2) promoting, marketing or recommending to another party any tax-related matters
 addressed herein.
 ***



 From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
 Sent: Monday, December 9, 2019 2:43 PM
 To: Josh Levy <jal@cunninghamlevy.com>
 Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout, Patrick G
 <Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
 Subject: RE: Ambassador Burt Subpoena

 Hi Josh –

 Thank you for your email. We currently are analyzing Modified Exhibit A and would be
 very grateful for a modest extension of the written objections deadline that we agreed
 upon from Wednesday, December 11th to Friday, December 13th. Please advise at your
 earliest convenience.

 Thank you,

 Margaret

 From: Josh Levy <jal@cunninghamlevy.com>
 Sent: Thursday, December 5, 2019 11:16 AM
 To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
 Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rideout, Patrick G
 (NYC) <Patrick.Rideout@skadden.com>; Rachel Clattenburg
 <rmc@cunninghamlevy.com>
 Subject: [Ext] Re: Ambassador Burt Subpoena

 Margaret:



                                             16
Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 18 of 23




 In the interest of lessening any burden on your client, please find attached a
 modified Exhibit A to the original subpoena ("Modified Exhibit A"). Among other
 things, we have extended the deadline to January 31, 2019.

 In furtherance of our objective to lighten any burden on your client: If you agree
 to produce all non-privileged, responsive documents to Requests Nos. 1 and 2 in
 Modified Exhibit A and, if applicable, a privilege log by January 31, 2019, then we
 will hold in abeyance the other Requests in Modified Exhibit A, while preserving
 our right to demand those documents from your client at a later date. The
 documents responsive to Requests Nos. 1 and 2 in Modified Exhibit A are
 relevant to the truth of the alleged defamatory statements and CIR 112.

 Please advise. Thank you.

 Kind regards,
 Josh

 Joshua A. Levy
 Cunningham Levy Muse LLP
 1401 K Street, NW, Suite 600
 Washington, DC 20005
 202.261.6564 (w)
 202.360.0677 (m)
 jal@cunninghamlevy.com
 cunninghamlevy.com

 ***
 The information contained in this communication is confidential, may be attorney-client
 privileged, may constitute inside information, and is intended only for the use of the
 addressee. It is the property of Cunningham Levy Muse LLP. If the reader of this message
 is not the intended recipient or the employee or agent responsible for delivering this
 message to the intended recipient, you are hereby notified that any dissemination,
 distribution or copying of this communication is strictly prohibited and may be unlawful. If
 you have received this communication in error, please notify us immediately by reply or by
 telephone at (202) 261-6564, and immediately destroy this communication and all copies
 thereof, including all attachments.

 IRS Circular 230 Disclosure:
 To ensure compliance with requirements imposed by the U.S. Internal Revenue Service,
 we inform you that any tax advice contained in this communication (including any
 attachments) was not intended or written to be used, and cannot be used, by any taxpayer
 for the purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code
 or (2) promoting, marketing or recommending to another party any tax-related matters
 addressed herein.
 ***


                                             17
Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 19 of 23




 From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
 Sent: Tuesday, November 26, 2019 10:14 AM
 To: Josh Levy <jal@cunninghamlevy.com>
 Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout, Patrick G
 <Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
 Subject: Re: Ambassador Burt Subpoena

 Thank you very much for your email, Josh. We look forward to continuing to work with
 you in a constructive manner. Happy holidays.

 Best regards,

 Margaret



         On Nov 26, 2019, at 10:11 AM, Josh Levy <jal@cunninghamlevy.com>
         wrote:


         Margaret & co:

         Thank you for the productive call last week. We continue to take
         seriously the points you raised in it, and we are working on a
         modified request for your consideration. We plan on
         communicating that to you next week.

         In the meantime, enjoy the holiday. As we continue to work
         through these matters, we will extend the date for the service of
         objections another week to December 11, 2019, and we will
         extend the date of production another week to January 31, 2019.

         Kind regards,
         Josh

         Joshua A. Levy
         Cunningham Levy Muse LLP
         1401 K Street, NW, Suite 600
         Washington, DC 20005
         202.261.6564 (w)
         202.360.0677 (m)
         jal@cunninghamlevy.com
         cunninghamlevy.com


                                          18
Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 20 of 23



      ***
      The information contained in this communication is confidential, may be
      attorney-client privileged, may constitute inside information, and is
      intended only for the use of the addressee. It is the property of
      Cunningham Levy Muse LLP. If the reader of this message is not the
      intended recipient or the employee or agent responsible for delivering this
      message to the intended recipient, you are hereby notified that any
      dissemination, distribution or copying of this communication is strictly
      prohibited and may be unlawful. If you have received this communication
      in error, please notify us immediately by reply or by telephone at (202)
      261-6564, and immediately destroy this communication and all copies
      thereof, including all attachments.

      IRS Circular 230 Disclosure:
      To ensure compliance with requirements imposed by the U.S. Internal
      Revenue Service, we inform you that any tax advice contained in this
      communication (including any attachments) was not intended or written
      to be used, and cannot be used, by any taxpayer for the purpose of (1)
      avoiding tax-related penalties under the U.S. Internal Revenue Code or
      (2) promoting, marketing or recommending to another party any tax-
      related matters addressed herein.
      ***



      From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
      Sent: Monday, November 18, 2019 11:20 AM
      To: Josh Levy <jal@cunninghamlevy.com>
      Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout,
      Patrick G <Patrick.Rideout@skadden.com>
      Subject: Ambassador Burt Subpoena

      Josh,

      Following up on our conversation Friday afternoon, we agree to accept
      service of the subpoena on Ambassador Burt and to waive any
      procedural objections. We also confirm that Ambassador Burt will
      preserve all documents potentially responsive to the subpoena. Please
      confirm that you agree to (i) extend the deadline for objections to the
      subpoena until December 4, 2019; and (ii) extend the deadline to
      produce documents responsive to the subpoena until January 24, 2020.

      As discussed, we hope to work with you to develop an agreed-on set of
      search terms that will guide our process of collecting documents from
      Ambassador Burt. Please note that, regardless of which search terms
      we use for collection purposes, all documents potentially responsive to
      the subpoena will be preserved.


                                          19
Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 21 of 23




        We look forward to our call on Wednesday at 1:30 p.m.

        Thank you,

        Margaret


        Margaret E. Krawiec
        Skadden, Arps, Slate, Meagher & Flom LLP
        1440 New York Avenue, N.W. | Washington | D.C. | 20005-2111
        T: 202.371.7303 | F: 202.661.9123
        margaret.krawiec@skadden.com


          Skadden

        ------------------------------------------------------------------------------
        This email (and any attachments thereto) is intended only for use
        by the addressee(s) named herein and may contain legally
        privileged and/or confidential information. If you are not the
        intended recipient of this email, you are hereby notified that any
        dissemination, distribution or copying of this email (and any
        attachments thereto) is strictly prohibited. If you receive this email
        in error please immediately notify me at (212) 735-3000 and
        permanently delete the original email (and any copy of any email)
        and any printout thereof.

        Further information about the firm, a list of the Partners and their
        professional qualifications will be provided upon request.

        ===============================================
        ===============================
 ------------------------------------------------------------------------------
 This email (and any attachments thereto) is intended only for use by the
 addressee(s) named herein and may contain legally privileged and/or confidential
 information. If you are not the intended recipient of this email, you are hereby
 notified that any dissemination, distribution or copying of this email (and any
 attachments thereto) is strictly prohibited. If you receive this email in error please
 immediately notify me at (212) 735-3000 and permanently delete the original
 email (and any copy of any email) and any printout thereof.

 Further information about the firm, a list of the Partners and their professional
 qualifications will be provided upon request.

 ==========================================================
 ====================
 ------------------------------------------------------------------------------
 This email (and any attachments thereto) is intended only for use by the


                                              20
      Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 22 of 23




       addressee(s) named herein and may contain legally privileged and/or confidential
       information. If you are not the intended recipient of this email, you are hereby
       notified that any dissemination, distribution or copying of this email (and any
       attachments thereto) is strictly prohibited. If you receive this email in error please
       immediately notify me at (212) 735-3000 and permanently delete the original
       email (and any copy of any email) and any printout thereof.

       Further information about the firm, a list of the Partners and their professional
       qualifications will be provided upon request.

       ==========================================================
       ====================
       ------------------------------------------------------------------------------
       This email (and any attachments thereto) is intended only for use by the
       addressee(s) named herein and may contain legally privileged and/or confidential
       information. If you are not the intended recipient of this email, you are hereby
       notified that any dissemination, distribution or copying of this email (and any
       attachments thereto) is strictly prohibited. If you receive this email in error please
       immediately notify me at (212) 735-3000 and permanently delete the original
       email (and any copy of any email) and any printout thereof.

       Further information about the firm, a list of the Partners and their professional
       qualifications will be provided upon request.

       ==========================================================
       ====================
------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or
copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the
original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.

=====================================================================
=========
------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or
copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the
original email (and any copy of any email) and any printout thereof.


                                                 21
      Case 1:17-cv-02041-RJL Document 110-11 Filed 10/23/20 Page 23 of 23




Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.

=====================================================================
=========
------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or
copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the
original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.

=====================================================================
=========
------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or
copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the
original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.

=====================================================================
=========
------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or
copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the
original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.

=====================================================================
=========




                                                 22
Case 1:17-cv-02041-RJL Document 110-12 Filed 10/23/20 Page 1 of 4




                    Exhibit K
         Case 1:17-cv-02041-RJL Document 110-12 Filed 10/23/20 Page 2 of 4



From:           Krawiec, Margaret E (WAS)
To:             'Josh Levy'
Subject:        RE: Ambassador Burt Subpoena
Date:           7/24/2020 9:39:00 AM
CC:             McIntosh, Michael A (WAS); Rachel Clattenburg; Zach Blau; Scott Brooks; Junck, Ryan D
                (LON); Cleminshaw, Nicole M (WAS); Kelly, Todd D (WAS)
BCC:

Message:

Josh –

We are authorized by our client to put forward the following proposal:

We agree to conduct a reasonable search for documents from Jan. 1, 2016 through October 3, 2017,
concerning the substantial truth or falsity of CIR 112.

With regard to your request that we produce "documents from June 1, 2015 through October 3, 2017,
concerning Amb. Burt's communications with individuals affiliated with, and/or his activities related to,
the Trump Campaign or Trump Transition," we submit that this request is too broad as drafted (indeed it
is broader than your original subpoena and modified subpoena) and needs to also be tied to the truth or
falsity of the relevant defamatory statements in CIR 112. We understand that Plaintiffs are alleging
the following heading to be defamatory: "Russia/US Presidential Election: Kremlin-Alfa Group Co-
Operation (CIR 112-September 14, 2016.)." Therefore, the relevant searches of Ambassador Burt's
documents related to the Trump Campaign or Trump Transition and/or presidential election must also
involve the Plaintiffs. Any documents sought not related to the truth or falsity of the relevant
statements in CIR 112 would be considered a fishing expedition for non-relevant documents from a non-
party. We would conduct a reasonable search for documents from June 1, 2015 through January 20,
2017 (when Trump was inaugurated as President) to the extent that they reflect, describe and/or relate



                                                                                                 -
to communications and/or attempts to establish a line of communication with the Trump Campaign or
Trump Transition regarding the 2016 US presidential election on behalf of or at the request of the
Plaintiffs.

With regard to Ambassador Burt's deposition, we will only allow Ambassador Burt, a non-party, to sit for
a deposition that is limited in a manner consistent with the limitations of the document subpoena. If
you are unwilling to agree to such limitations, we reserve our rights, including to seek a motion for
protective order. If you agree to such limitations, we can make Ambassador Burt available either
November 6th or November 13th, and, as previously discussed, we reserve the right to request that the
deposition be conducted via video due to concerns related to the COVID—19 pandemic. In this regard,
we very much appreciate you offering to make this accommodation.

The above is also conditioned on the entry of an acceptable confidentiality protective order.

Once we reach agreement on all of the above issues, reserving all rights, we will agree to produce any
responsive, non-privileged documents (as described above) within 60 days of our reaching an
agreement.

Thank you,


                                                    1
          Case 1:17-cv-02041-RJL Document 110-12 Filed 10/23/20 Page 3 of 4




Margaret



From: Josh Levy <jal@levyfirestone.com>
Sent: Thursday, July 23, 2020 12:28 PM
To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D (LON) <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
(WAS) <Nicole.Cleminshaw@skadden.com>; Kelly, Todd D (WAS) <Todd.Kelly@skadden.com>
Subject: [Ext] Re: Ambassador Burt Subpoena

Margaret --

Please send us a proposal that Ambassador Burt has authorized, and we will respond to
it. Thank you.

Josh


Joshua A. Levy

Partner



Levy | Firestone | Muse

1401 K Street NW, Suite 600, Washington, DC 20005

T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com



···


The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.




                                                                     2
          Case 1:17-cv-02041-RJL Document 110-12 Filed 10/23/20 Page 4 of 4




IRS Circular 230 Disclosure:


To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.

···




                                                                 3
Case 1:17-cv-02041-RJL Document 110-13 Filed 10/23/20 Page 1 of 18




                    Exhibit L
        Case 1:17-cv-02041-RJL Document 110-13 Filed 10/23/20 Page 2 of 18



From:           Josh Levy
To:             Krawiec, Margaret E (WAS)
Subject:        [Ext] Re: Ambassador Burt Subpoena
Date:           9/18/2020 10:32:00 AM
CC:             McIntosh, Michael A (WAS); Rachel Clattenburg; Scott Brooks; Junck, Ryan D (LON);
                Cleminshaw, Nicole M (WAS); Kelly, Todd D (WAS); Andrew Sharp
BCC:

Message:

Margaret:

We write regarding Amb. Burt’s deposition.

Please advise whether Amb. Burt is still available on November 6, 2020 for a remotely held
deposition.

Let us also address the points made in your email, in the hopes that Amb. Burt will comply with
a negotiated resolution of the document subpoena and sit for a deposition in this case without
litigation. Without waiver of Defendants’ positions as to relevance, and reserving all of
Defendants’ rights, we respond as follows to your email:

   1.      Document Production –

We understand that Amb. Burt will be conducting a search for documents from Jan. 1, 2016
through October 3, 2017, concerning the substantial truth or falsity of CIR 112.

With respect to our request for "documents from June 1, 2015 through October 3, 2017,
concerning Amb. Burt's communications with individuals affiliated with, and/or his activities
related to, the Trump Campaign or Trump Transition, you state that documents relevant to the
substantial truth or falsity of the alleged defamatory statement, "Russia/US Presidential
Election: Kremlin-Alfa Group Co-Operation," must involve Plaintiffs. That makes no sense. The
statement does not mention Plaintiffs. It mentions Alfa. Your limitation would shield from
Defendants documents relevant to the substantial truth of this statement. Accordingly, this
search must also include any documents relating to Alfa, as that term is defined in the
subpoena. Furthermore, the alleged defamatory statement says nothing about being “on behalf
of or at the request of the Plaintiffs,” as you propose to limit the search. Therefore, documents
responsive to this search include documents from June 1, 2015 through January 20, 2017 to the
extent that they reflect, describe and/or relate to communications with, and/or attempts to
establish a line of communication with, the Trump Campaign or Trump Transition, and that
mention/refer/relate to Plaintiffs and/or “Alfa,” as that term is defined in the subpoena. We ask
that Amb. Burt conduct this search and produce any responsive documents.

In an effort to reach an accommodation with you and to ease the review and production for
Amb. Burt, we have agreed to forego the vast majority of our requests, and we can agree to the


                                                  1
          Case 1:17-cv-02041-RJL Document 110-13 Filed 10/23/20 Page 3 of 18




truncated time periods for the review and production of documents that you propose. Our
massive concessions belie your effort to pollute the record with inapt references to fishing
expeditions.

     2.     Deposition –

We will not limit the scope of Amb. Burt's deposition to the compromised scope of his
document review and production. He is a central figure in this case. We are entitled to ask Amb.
Burt, a LetterOne director, questions that go to either party’s claims and defenses - including
the substantial truth or falsity of the three alleged defamatory statements, as interpreted by
both parties (not just the Plaintiffs' interpretation). This includes, but is not limited to questions
about Amb. Burt's relationship with Plaintiffs and Alfa; his involvement and communications
with the Trump Campaign and the Trump Transition; and his knowledge about: Plaintiffs’ and
Alfa’s relationship with the Kremlin, any favors that Plaintiffs and/or Alfa provided to Putin
and/or the Kremlin, any favors that Putin and/or the Kremlin provided to Plaintiffs and/or Alfa,
and any payments to government officials by Plaintiffs and/or Alfa. Because CIR 112 is not
limited to a discussion of events in 2016, but rather summarizes the "history" of these
relationships, the scope of these questions will include and predate 2016. Also, the public figure
status of Plaintiffs is at issue. We will want to ask Amb. Burt about that status, including but not
limited to the government meetings and interviews that he has arranged for Plaintiffs to invite
attention and comment, and his involvement in providing them access to channels of
communication. Under DC law, evidence of public figure is not limited to publicly available
media, as you have previously suggested.

Please advise. Thank you.

Josh

Joshua A. Levy
Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com

···
The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified
that any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received
this communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.

IRS Circular 230 Disclosure:




                                                                    2
         Case 1:17-cv-02041-RJL Document 110-13 Filed 10/23/20 Page 4 of 18




To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.
···




From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Monday, July 20, 2020 12:15 PM
To: Josh Levy <jal@levyfirestone.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
<Nicole.Cleminshaw@skadden.com>; Kelly, Todd D <Todd.Kelly@skadden.com>
Subject: RE: Ambassador Burt Subpoena

Josh –

Thank you for your email. We have reviewed your proposal and, subject to client confirmation as noted
below, agree to conduct a reasonable search for documents from Jan. 1, 2016 through October 3, 2017,
concerning the substantial truth or falsity of CIR 112.

With regard to your request that we produce "documents from June 1, 2015 through October 3, 2017,
concerning Amb. Burt's communications with individuals affiliated with, and/or his activities related to,
the Trump Campaign or Trump Transition," we submit that this request is too broad as drafted (indeed it
is broader than your original subpoena and modified subpoena) and needs to also be tied to the truth or
falsity of the relevant defamatory statements in CIR 112. We understand that Plaintiffs are alleging
the following heading to be defamatory: "Russia/US Presidential Election: Kremlin-Alfa Group Co-
Operation (CIR 112-September 14, 2016.)." Therefore, the relevant searches of Ambassador Burt's
documents related to the Trump Campaign or Trump Transition and/or presidential election must also
involve the Plaintiffs. Any documents sought not related to the truth or falsity of the relevant
statements in CIR 112 would be considered a fishing expedition for non-relevant documents from a non-
party. Subject to client confirmation as noted below, we would conduct a reasonable search for
documents from June 1, 2015 through January 20, 2017 (when Trump was inaugurated as President) to
the extent that they reflect, describe and/or relate to communications and/or attempts to establish a
line of communication with the Trump Campaign or Trump Transition regarding the 2016 US
presidential election on behalf of or at the request of the Plaintiffs.

With regard to Ambassador Burt's deposition, we will only allow Ambassador Burt, a non-party, to sit for
a deposition that is limited in a manner consistent with the limitations of the document subpoena. If
you are unwilling to agree to such limitations, we reserve our rights, including to seek a motion for
protective order. If you agree to such limitations, we can make Ambassador Burt available either
November 6th or November 13th, and, as previously discussed, we reserve the right to request that the
deposition be conducted via video due to concerns related to the COVID—19 pandemic. In this regard,
we very much appreciate you offering to make this accommodation.




                                                                3
         Case 1:17-cv-02041-RJL Document 110-13 Filed 10/23/20 Page 5 of 18



Once we reach agreement on all of the above issues, reserving all rights, we will agree to produce any
responsive, non-privileged documents (as described above) within 60 days of our reaching an
agreement.

Please note that Ambassador Burt has not formally agreed to this approach but will consider it if the
defendants are willing to consider it as well. However, Ambassador Burt has agreed to the proposed
November deposition dates.

Thank you,

Margaret



From: Josh Levy <jal@levyfirestone.com>
Sent: Friday, July 17, 2020 9:32 AM
To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D (LON) <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
(WAS) <Nicole.Cleminshaw@skadden.com>; Kelly, Todd D (WAS) <Todd.Kelly@skadden.com>
Subject: [Ext] Re: Ambassador Burt Subpoena

          Margaret --

          Regarding the email below, in recapitulating your proposal, we want to clarify
          that we would agree to it with the understanding that your proposed scope
          includes: (a) documents from Jan. 1, 2016 through October 3, 2017, concerning
          substantial truth or falsity of CIR 112; and (b) documents from June 1, 2015
          through October 3, 2017, concerning Amb. Burt's communications with
          individuals affiliated with, and/or his activities related to, the Trump Campaign
          or Trump Transition.

          Josh

Joshua A. Levy
Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com

···
The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received this


                                                                     4
         Case 1:17-cv-02041-RJL Document 110-13 Filed 10/23/20 Page 6 of 18




communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.
···




From: Josh Levy <jal@levyfirestone.com>
Sent: Thursday, July 16, 2020 7:02 PM
To: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
<Nicole.Cleminshaw@skadden.com>; Kelly, Todd D <Todd.Kelly@skadden.com>
Subject: Re: Ambassador Burt Subpoena

Margaret --

I write to follow up on our call last week.

In an effort to reduce the burden on Amb. Burt, we will agree to your proposal that you review
and produce (1) Amb. Burt's documents from Jan. 1, 2016 through Oct. 3, 2017 regarding the
substantial truth or falsity of CIR 112, and (2) his documents between June 1, 2015 and
December 31, 2015 regarding his communications with individuals affiliated with the Trump
campaign and/or his activities relating to the Trump campaign. Our agreement to this proposal
on the scope of document review/production is without prejudice to, or waiver of, Defendants'
positions on relevance, and is without prejudice to the scope of Amb. Burt's deposition, which
we do not agree to be limited in this way. Furthermore, our agreement to this proposal on
documents is conditioned on you providing us with proposed deposition dates that we can share
with Plaintiffs' counsel.

We also ask for your consent that documents be produced within 30 days of our reaching an
agreement on what is to be reviewed and produced.

Please advise. Thank you.

Kind regards,
Josh


Joshua A. Levy
Partner


                                                                  5
         Case 1:17-cv-02041-RJL Document 110-13 Filed 10/23/20 Page 7 of 18




Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com

···
The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.
···




From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Tuesday, July 7, 2020 10:38 AM
To: Josh Levy <jal@levyfirestone.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
<Nicole.Cleminshaw@skadden.com>; Kelly, Todd D <Todd.Kelly@skadden.com>
Subject: RE: Ambassador Burt Subpoena

Thank you, Josh. 2:00 on Thursday sounds good. I will send a calendar invite and dial-in momentarily.

Best regards,

Margaret

From: Josh Levy <jal@levyfirestone.com>
Sent: Tuesday, July 7, 2020 10:07 AM
To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D (LON) <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
(WAS) <Nicole.Cleminshaw@skadden.com>; Kelly, Todd D (WAS) <Todd.Kelly@skadden.com>
Subject: [Ext] Re: Ambassador Burt Subpoena

Margaret --



                                                                     6
         Case 1:17-cv-02041-RJL Document 110-13 Filed 10/23/20 Page 8 of 18




Thank you for your reply.

We are happy to speak with you on Thursday, at 2pm.

We certainly will be sensitive to the third party deponent's circumstances, in light of COVID-19,
and, to that end, will work with you on a date and conditions for the deposition.

Kind regards,
Josh

Joshua A. Levy
Partner

Levy | Firestone | Muse
1401 K Street NW, Suite 600, Washington, DC 20005
T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com

···
The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
and is intended only for the use of the addressee. It is the property of Levy Firestone Muse LLP. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering this message to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited and may be unlawful. If you have received this
communication in error, please notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this
communication and all copies thereof, including all attachments.

IRS Circular 230 Disclosure:
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in
this communication (including any attachments) was not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code or (2) promoting, marketing or recommending to
another party any tax-related matters addressed herein.
···




From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
Sent: Tuesday, July 7, 2020 9:20 AM
To: Josh Levy <jal@levyfirestone.com>
Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rachel Clattenburg
<rmc@levyfirestone.com>; Zach Blau <zblau@levyfirestone.com>; Scott Brooks
<sbrooks@levyfirestone.com>; Junck, Ryan D <Ryan.Junck@skadden.com>; Cleminshaw, Nicole M
<Nicole.Cleminshaw@skadden.com>; Kelly, Todd D <Todd.Kelly@skadden.com>
Subject: Re: Ambassador Burt Subpoena

Josh –




                                                                     7
       Case 1:17-cv-02041-RJL Document 110-13 Filed 10/23/20 Page 9 of 18



Thank you for your email. How does Thursday afternoon look on your end – some time between 1:30
and 4:30 pm EST? Once we land on a time, we will send a calendar invite with a dial-in.

Regarding scheduling Ambassador Burt's deposition, we believe it is most prudent to schedule his
deposition after document production has been completed. In this regard, we will not allow
Ambassador Burt to sit for more than one deposition. Moreover, Ambassador Burt is 73-years-
old. Accordingly, we hope you can respect the fact that we need to avoid taking any unnecessary and
premature risks in light of COVID. Given that discovery does not close in this matter until January 2021,
we do not see the need to schedule Ambassador Burt's deposition within the next seven weeks. You
have our assurances that we will work with you on a date within the discovery window once document
production has concluded and COVID-related concerns have dissipated. We are happy to discuss this
issue further on our call.

Thanks very much,

Margaret




        On Jul 6, 2020, at 10:03 AM, Josh Levy <jal@levyfirestone.com> wrote:


        Margaret --

        We are following up on our subpoena to Ambassador Richard Burt for
        documents and testimony. We would like to discuss the subpoena for
        documents at a time that works for you this week.

        We would also like to schedule his deposition. If there are dates within the next
        seven weeks that work for Amb. Burt, please let us know, and we can share
        them with Plaintiffs' counsel in order to reach a mutually agreeable date for the
        deposition.

        Thank you.

        Kind regards,
        Josh

        Joshua A. Levy
        Partner

        Levy | Firestone | Muse
        1401 K Street NW, Suite 600, Washington, DC 20005
        T 202-261-6564 • C 202-360-0677 • F 202-595-8253 • levyfirestone.com




                                                    8
Case 1:17-cv-02041-RJL Document 110-13 Filed 10/23/20 Page 10 of 18




 ···
 The information contained in this communication is confidential, may be attorney-client privileged, may constitute
 inside information, and is intended only for the use of the addressee. It is the property of Levy Firestone Muse
 LLP. If the reader of this message is not the intended recipient or the employee or agent responsible for delivering
 this message to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
 communication is strictly prohibited and may be unlawful. If you have received this communication in error, please
 notify us immediately by reply or by telephone at (202) 261-6580, and immediately destroy this communication
 and all copies thereof, including all attachments.

 IRS Circular 230 Disclosure:
 To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax
 advice contained in this communication (including any attachments) was not intended or written to be used, and
 cannot be used, by any taxpayer for the purpose of (1) avoiding tax-related penalties under the U.S. Internal
 Revenue Code or (2) promoting, marketing or recommending to another party any tax-related matters addressed
 herein.
 ···




 From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
 Sent: Thursday, January 9, 2020 9:03 AM
 To: Josh Levy <jal@cunninghamlevy.com>
 Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout, Patrick G
 <Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
 Subject: RE: Ambassador Burt Subpoena

 Josh,

 I hope this finds you well and that you had a good holiday. As you know, the subpoena
 served on Ambassador Burt currently requires him to attend a deposition on January 15,
 2020 and to produce responsive documents by January 31, 2020. As stated in the
 objections that we served on December 13, 2019, we hope to continue to meet and
 confer and to resolve this matter outside of litigation. To that end, we ask that you
 agree to vacate the current deadlines and to hold the dates for the deposition and
 document production in abeyance pending the conclusion of the meet-and-confer
 process.

 We look forward to further discussing the scope of the subpoena at your convenience.


 Thank you,

 Margaret



 From: Krawiec, Margaret E (WAS)
 Sent: Friday, December 13, 2019 4:58 PM
 To: 'Josh Levy' <jal@cunninghamlevy.com>


                                                           9
Case 1:17-cv-02041-RJL Document 110-13 Filed 10/23/20 Page 11 of 18



 Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rideout, Patrick G
 (NYC) <Patrick.Rideout@skadden.com>; Rachel Clattenburg
 <rmc@cunninghamlevy.com>
 Subject: RE: [Ext] Re: Ambassador Burt Subpoena

 Josh –

 As promised, attached please find our written objections. Once you have had an
 opportunity to review and consider the objections, we would welcome the opportunity
 to further discuss the scope of the Subpoena and hope to reach a mutually agreeable
 resolution. To this end, please contact us when you are ready to resume our
 discussions.

 Have a good weekend.

 Margaret

 From: Josh Levy <jal@cunninghamlevy.com>
 Sent: Monday, December 9, 2019 2:56 PM
 To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
 Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rideout, Patrick G
 (NYC) <Patrick.Rideout@skadden.com>; Rachel Clattenburg
 <rmc@cunninghamlevy.com>
 Subject: [Ext] Re: Ambassador Burt Subpoena

 Margaret:

 Extending the deadline for objections is not a problem. I am overseas and am
 traveling back home 12/12-13. In the interest of being available, should you
 want to discuss our proposal below and/or Modified Exhibit A, we can extend
 the deadline for objections even further to December 19, 2019. I will be free
 nearly any time next week, should you want to talk.

 Kind regards,
 Josh

 Joshua A. Levy
 Cunningham Levy Muse LLP
 1401 K Street, NW, Suite 600
 Washington, DC 20005
 202.261.6564 (w)
 202.360.0677 (m)
 jal@cunninghamlevy.com
 cunninghamlevy.com

 ***


                                         10
Case 1:17-cv-02041-RJL Document 110-13 Filed 10/23/20 Page 12 of 18



 The information contained in this communication is confidential, may be attorney-client
 privileged, may constitute inside information, and is intended only for the use of the
 addressee. It is the property of Cunningham Levy Muse LLP. If the reader of this message
 is not the intended recipient or the employee or agent responsible for delivering this
 message to the intended recipient, you are hereby notified that any dissemination,
 distribution or copying of this communication is strictly prohibited and may be unlawful. If
 you have received this communication in error, please notify us immediately by reply or by
 telephone at (202) 261-6564, and immediately destroy this communication and all copies
 thereof, including all attachments.

 IRS Circular 230 Disclosure:
 To ensure compliance with requirements imposed by the U.S. Internal Revenue Service,
 we inform you that any tax advice contained in this communication (including any
 attachments) was not intended or written to be used, and cannot be used, by any taxpayer
 for the purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code
 or (2) promoting, marketing or recommending to another party any tax-related matters
 addressed herein.
 ***



 From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
 Sent: Monday, December 9, 2019 2:43 PM
 To: Josh Levy <jal@cunninghamlevy.com>
 Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout, Patrick G
 <Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
 Subject: RE: Ambassador Burt Subpoena

 Hi Josh –

 Thank you for your email. We currently are analyzing Modified Exhibit A and would be
 very grateful for a modest extension of the written objections deadline that we agreed
 upon from Wednesday, December 11th to Friday, December 13th. Please advise at your
 earliest convenience.

 Thank you,

 Margaret

 From: Josh Levy <jal@cunninghamlevy.com>
 Sent: Thursday, December 5, 2019 11:16 AM
 To: Krawiec, Margaret E (WAS) <Margaret.Krawiec@skadden.com>
 Cc: McIntosh, Michael A (WAS) <Michael.McIntosh@skadden.com>; Rideout, Patrick G
 (NYC) <Patrick.Rideout@skadden.com>; Rachel Clattenburg
 <rmc@cunninghamlevy.com>
 Subject: [Ext] Re: Ambassador Burt Subpoena



                                             11
Case 1:17-cv-02041-RJL Document 110-13 Filed 10/23/20 Page 13 of 18




 Margaret:

 In the interest of lessening any burden on your client, please find attached a
 modified Exhibit A to the original subpoena ("Modified Exhibit A"). Among other
 things, we have extended the deadline to January 31, 2019.

 In furtherance of our objective to lighten any burden on your client: If you agree
 to produce all non-privileged, responsive documents to Requests Nos. 1 and 2 in
 Modified Exhibit A and, if applicable, a privilege log by January 31, 2019, then we
 will hold in abeyance the other Requests in Modified Exhibit A, while preserving
 our right to demand those documents from your client at a later date. The
 documents responsive to Requests Nos. 1 and 2 in Modified Exhibit A are
 relevant to the truth of the alleged defamatory statements and CIR 112.

 Please advise. Thank you.

 Kind regards,
 Josh

 Joshua A. Levy
 Cunningham Levy Muse LLP
 1401 K Street, NW, Suite 600
 Washington, DC 20005
 202.261.6564 (w)
 202.360.0677 (m)
 jal@cunninghamlevy.com
 cunninghamlevy.com

 ***
 The information contained in this communication is confidential, may be attorney-client
 privileged, may constitute inside information, and is intended only for the use of the
 addressee. It is the property of Cunningham Levy Muse LLP. If the reader of this message
 is not the intended recipient or the employee or agent responsible for delivering this
 message to the intended recipient, you are hereby notified that any dissemination,
 distribution or copying of this communication is strictly prohibited and may be unlawful. If
 you have received this communication in error, please notify us immediately by reply or by
 telephone at (202) 261-6564, and immediately destroy this communication and all copies
 thereof, including all attachments.

 IRS Circular 230 Disclosure:
 To ensure compliance with requirements imposed by the U.S. Internal Revenue Service,
 we inform you that any tax advice contained in this communication (including any
 attachments) was not intended or written to be used, and cannot be used, by any taxpayer
 for the purpose of (1) avoiding tax-related penalties under the U.S. Internal Revenue Code



                                             12
Case 1:17-cv-02041-RJL Document 110-13 Filed 10/23/20 Page 14 of 18



 or (2) promoting, marketing or recommending to another party any tax-related matters
 addressed herein.
 ***



 From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
 Sent: Tuesday, November 26, 2019 10:14 AM
 To: Josh Levy <jal@cunninghamlevy.com>
 Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout, Patrick G
 <Patrick.Rideout@skadden.com>; Rachel Clattenburg <rmc@cunninghamlevy.com>
 Subject: Re: Ambassador Burt Subpoena

 Thank you very much for your email, Josh. We look forward to continuing to work with
 you in a constructive manner. Happy holidays.

 Best regards,

 Margaret



         On Nov 26, 2019, at 10:11 AM, Josh Levy <jal@cunninghamlevy.com>
         wrote:


         Margaret & co:

         Thank you for the productive call last week. We continue to take
         seriously the points you raised in it, and we are working on a
         modified request for your consideration. We plan on
         communicating that to you next week.

         In the meantime, enjoy the holiday. As we continue to work
         through these matters, we will extend the date for the service of
         objections another week to December 11, 2019, and we will
         extend the date of production another week to January 31, 2019.

         Kind regards,
         Josh

         Joshua A. Levy
         Cunningham Levy Muse LLP
         1401 K Street, NW, Suite 600
         Washington, DC 20005
         202.261.6564 (w)


                                           13
Case 1:17-cv-02041-RJL Document 110-13 Filed 10/23/20 Page 15 of 18




      202.360.0677 (m)
      jal@cunninghamlevy.com
      cunninghamlevy.com

      ***
      The information contained in this communication is confidential, may be
      attorney-client privileged, may constitute inside information, and is
      intended only for the use of the addressee. It is the property of
      Cunningham Levy Muse LLP. If the reader of this message is not the
      intended recipient or the employee or agent responsible for delivering this
      message to the intended recipient, you are hereby notified that any
      dissemination, distribution or copying of this communication is strictly
      prohibited and may be unlawful. If you have received this communication
      in error, please notify us immediately by reply or by telephone at (202)
      261-6564, and immediately destroy this communication and all copies
      thereof, including all attachments.

      IRS Circular 230 Disclosure:
      To ensure compliance with requirements imposed by the U.S. Internal
      Revenue Service, we inform you that any tax advice contained in this
      communication (including any attachments) was not intended or written
      to be used, and cannot be used, by any taxpayer for the purpose of (1)
      avoiding tax-related penalties under the U.S. Internal Revenue Code or
      (2) promoting, marketing or recommending to another party any tax-
      related matters addressed herein.
      ***



      From: Krawiec, Margaret E <Margaret.Krawiec@skadden.com>
      Sent: Monday, November 18, 2019 11:20 AM
      To: Josh Levy <jal@cunninghamlevy.com>
      Cc: McIntosh, Michael A <Michael.McIntosh@skadden.com>; Rideout,
      Patrick G <Patrick.Rideout@skadden.com>
      Subject: Ambassador Burt Subpoena

      Josh,

      Following up on our conversation Friday afternoon, we agree to accept
      service of the subpoena on Ambassador Burt and to waive any
      procedural objections. We also confirm that Ambassador Burt will
      preserve all documents potentially responsive to the subpoena. Please
      confirm that you agree to (i) extend the deadline for objections to the
      subpoena until December 4, 2019; and (ii) extend the deadline to
      produce documents responsive to the subpoena until January 24, 2020.




                                          14
Case 1:17-cv-02041-RJL Document 110-13 Filed 10/23/20 Page 16 of 18



        As discussed, we hope to work with you to develop an agreed-on set of
        search terms that will guide our process of collecting documents from
        Ambassador Burt. Please note that, regardless of which search terms
        we use for collection purposes, all documents potentially responsive to
        the subpoena will be preserved.

        We look forward to our call on Wednesday at 1:30 p.m.

        Thank you,

        Margaret


        Margaret E. Krawiec
        Skadden, Arps, Slate, Meagher & Flom LLP
        1440 New York Avenue, N.W. | Washington | D.C. | 20005-2111
        T: 202.371.7303 | F: 202.661.9123
        margaret.krawiec@skadden.com


          Skadden

        ------------------------------------------------------------------------------
        This email (and any attachments thereto) is intended only for use
        by the addressee(s) named herein and may contain legally
        privileged and/or confidential information. If you are not the
        intended recipient of this email, you are hereby notified that any
        dissemination, distribution or copying of this email (and any
        attachments thereto) is strictly prohibited. If you receive this email
        in error please immediately notify me at (212) 735-3000 and
        permanently delete the original email (and any copy of any email)
        and any printout thereof.

        Further information about the firm, a list of the Partners and their
        professional qualifications will be provided upon request.

        ===============================================
        ===============================
 ------------------------------------------------------------------------------
 This email (and any attachments thereto) is intended only for use by the
 addressee(s) named herein and may contain legally privileged and/or confidential
 information. If you are not the intended recipient of this email, you are hereby
 notified that any dissemination, distribution or copying of this email (and any
 attachments thereto) is strictly prohibited. If you receive this email in error please
 immediately notify me at (212) 735-3000 and permanently delete the original
 email (and any copy of any email) and any printout thereof.

 Further information about the firm, a list of the Partners and their professional
 qualifications will be provided upon request.


                                              15
      Case 1:17-cv-02041-RJL Document 110-13 Filed 10/23/20 Page 17 of 18




       ==========================================================
       ====================
       ------------------------------------------------------------------------------
       This email (and any attachments thereto) is intended only for use by the
       addressee(s) named herein and may contain legally privileged and/or confidential
       information. If you are not the intended recipient of this email, you are hereby
       notified that any dissemination, distribution or copying of this email (and any
       attachments thereto) is strictly prohibited. If you receive this email in error please
       immediately notify me at (212) 735-3000 and permanently delete the original
       email (and any copy of any email) and any printout thereof.

       Further information about the firm, a list of the Partners and their professional
       qualifications will be provided upon request.

       ==========================================================
       ====================
       ------------------------------------------------------------------------------
       This email (and any attachments thereto) is intended only for use by the
       addressee(s) named herein and may contain legally privileged and/or confidential
       information. If you are not the intended recipient of this email, you are hereby
       notified that any dissemination, distribution or copying of this email (and any
       attachments thereto) is strictly prohibited. If you receive this email in error please
       immediately notify me at (212) 735-3000 and permanently delete the original
       email (and any copy of any email) and any printout thereof.

       Further information about the firm, a list of the Partners and their professional
       qualifications will be provided upon request.

       ==========================================================
       ====================
------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or
copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the
original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.

=====================================================================
=========
------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named


                                                 16
      Case 1:17-cv-02041-RJL Document 110-13 Filed 10/23/20 Page 18 of 18




herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or
copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the
original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.

=====================================================================
=========
------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. If you are not the
intended recipient of this email, you are hereby notified that any dissemination, distribution or
copying of this email (and any attachments thereto) is strictly prohibited. If you receive this
email in error please immediately notify me at (212) 735-3000 and permanently delete the
original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will
be provided upon request.

=====================================================================
=========




                                                 17
